Exhibit 10.1

Confidential

 

 

 

INVESTMENT AGREEMENT

by and among

ONESPAWORLD HOLDINGS LIMITED,

STEINER LEISURE LIMITED

and

EACH OF THE OTHER INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

Dated as of April 30, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     2  

SECTION 1.01

  Definitions      2  

ARTICLE II Purchase and Sale

     8  

SECTION 2.01

  Purchase and Sale      8  

SECTION 2.02

  Closing      8  

SECTION 2.03  

  Adjustments      9  

ARTICLE III Representations and Warranties of the Company

     9  

SECTION 3.01

  Organization; Standing      9  

SECTION 3.02

  Capitalization      10  

SECTION 3.03

  Authority; Noncontravention; Voting Requirements      11  

SECTION 3.04

  Governmental Approvals      12  

SECTION 3.05

  Company SEC Documents      13  

SECTION 3.06

  Legal Proceedings      14  

SECTION 3.07

  Sale of Securities      15  

SECTION 3.08

  No Broker      15  

SECTION 3.09

  Listing and Maintenance Requirements      15  

SECTION 3.10

  Indebtedness      15  

SECTION 3.11

  No Takeover Statutes      15  

SECTION 3.12

  Tax Matters      15  

SECTION 3.13

  No Other Investor Representations or Warranties      16  

ARTICLE IV Representations and Warranties of each of the Investors

     16  

SECTION 4.01

  Organization and Authority      16  

SECTION 4.02

  Authorization; Enforceability      16  

SECTION 4.03

  No Conflict      16  

SECTION 4.04

  Governmental Approvals      17  

SECTION 4.05

  Financing      17  

SECTION 4.06

  No Broker      17  

SECTION 4.07

  Investment Intent      17  

SECTION 4.08

  No Other Company Representations or Warranties      18  

SECTION 4.09

  Arm’s Length Transaction      18  

SECTION 4.10

  Private Placement Consideration      18  

SECTION 4.11

  Tax Matters      18  

ARTICLE V Additional Agreements

     18  

SECTION 5.01

  Public Announcements      18  

SECTION 5.02

  Reasonable Best Efforts      19  

SECTION 5.03

  Shareholder Approval      19  

SECTION 5.04

  NASDAQ Listing of Shares      20  

SECTION 5.05

  Use of Proceeds      20  

SECTION 5.06

  Expenses      20  

SECTION 5.07

  Governance Agreement; Board Composition      21  

SECTION 5.08

  No Solicitation; Transaction Support      21  

SECTION 5.09

  HSR Filings      23  

 

i



--------------------------------------------------------------------------------

SECTION 5.10

  Haymaker Deferred Shares      23  

SECTION 5.11  

  Access to Information      24  

SECTION 5.12

  Certain Notices      24  

SECTION 5.13

  Reservation for Issuance      24  

SECTION 5.14

  Conduct of Business by the Company      25  

SECTION 5.15

  Second A&R Articles      27  

SECTION 5.16

  Tax Forms      27  

SECTION 5.17

  D&O Indemnification Agreement      27  

SECTION 5.18

  Transaction Litigation      27  

SECTION 5.19

  Existing Steiner Warrants      27  

ARTICLE VI Conditions to Closing

     27  

SECTION 6.01

  Conditions to the Obligations of the Company and each Investor      27  

SECTION 6.02

  Conditions to the Obligations of the Company With Respect to Steiner.      28
 

SECTION 6.03

  Conditions to the Obligations of the Company With Respect to each Co-Investor
     28  

SECTION 6.04

  Conditions to the Obligations of the Investors      29  

SECTION 6.05

  Conditions to the Obligations of Steiner      30  

SECTION 6.06

  Conditions to the Obligations of Neuberger Berman      30  

SECTION 6.07

  Frustration of Closing Conditions      30  

SECTION 6.08

  Failure of Co-Investor Conditions      30  

ARTICLE VII Termination; Survival

     31  

SECTION 7.01

  Termination      31  

SECTION 7.02

  Effects of Termination      33  

SECTION 7.03

  Survival      33  

SECTION 7.04

  Limitation on Damages      33  

SECTION 7.05

  Non-Recourse      34  

SECTION 7.06

  Indemnification      34  

SECTION 7.07

  Transfer Restrictions      35  

ARTICLE VIII Miscellaneous

     36  

SECTION 8.01

  Notices      36  

SECTION 8.02

  Amendments, Waivers, etc      37  

SECTION 8.03

  Counterparts and Facsimile      37  

SECTION 8.04

  Further Assurances      37  

SECTION 8.05

  Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of
Jury Trial      37  

SECTION 8.06

  Interpretation      38  

SECTION 8.07

  Severability      39  

SECTION 8.08

  Third-Party Beneficiaries      39  

SECTION 8.09

  Assignment      39  

SECTION 8.10

  Acknowledgment of Securities Laws      40  

SECTION 8.11

  Entire Agreement      40  

SECTION 8.12

  Placement Agent Exculpation      40  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Schedules

 

Security Allocations

     Schedule I      

Post-Closing Board Composition

     Schedule II      

Exhibits

 

Form of Second Amended and Restated Memorandum of Association and Articles of
Association

     Exhibit A  

Form of Warrant Agreement

     Exhibit B  

Form of Amended and Restated Registration Rights Agreement

     Exhibit C  

Form of Governance Agreement

     Exhibit D  

 

 

i



--------------------------------------------------------------------------------

THIS INVESTMENT AGREEMENT (this “Agreement”) is entered into as of April 30,
2020, among OneSpaWorld Holdings Limited, an international business company
incorporated under the laws of the Commonwealth of The Bahamas (the “Company”),
Steiner Leisure Limited, an international business company incorporated under
the laws of the Commonwealth of The Bahamas (“Steiner”), and the investors set
forth on the signature pages hereto under the heading “Co-Investors” (each, a
“Co-Investor” and, together with Steiner, collectively, the “Investors”, and
each, an “Investor”).

WHEREAS, concurrently with the execution and delivery of this Agreement, (a) the
Company and the lenders under the First Lien Credit Agreement, by and among the
Company, Dory Intermediate LLC, Dory Acquisition Sub, Inc., the lenders party
thereto and Goldman Sachs Lending Partners LLC, as the Administrative Agent and
as the Collateral Agent (the “First Lien Credit Agreement”), are entering into
an amendment pursuant to which the lenders consent to certain modifications to
the First Lien Credit Agreement as set forth therein (the “First Lien Credit
Agreement Amendment”), and (b) the Company and the lenders under the Second Lien
Credit Agreement, by and among the Company, Dory Intermediate LLC, the lenders
party thereto and Cortland Capital Market Services LLC, as the Administrative
Agent and as the Collateral Agent (the “Second Lien Credit Agreement”) are
entering into an amendment pursuant to which the lenders consent to certain
modifications to the Second Lien Credit Agreement as set forth therein (the
“Second Lien Credit Agreement Amendment”).

WHEREAS, the Company desires to issue, sell and deliver to the Investors, and
the Investors severally and not jointly desire to purchase and acquire from the
Company, pursuant to the terms and subject to the conditions set forth in this
Agreement, (i) an aggregate of 3,731,250 shares of the Company’s voting common
shares, par value US$0.0001 per share (the “Voting Common Shares”) and an
aggregate of 15,018,750 shares of the Company’s nonvoting common shares, par
value US$0.0001 per share (the “Non-Voting Common Shares” and together with the
Voting Common Shares, the “Common Shares”), each having the powers, preferences
and rights, and the qualifications, limitations and restrictions, as set forth
in the Second Amended and Restated Memorandum of Association and Articles of
Association, substantially in the form attached hereto as Exhibit A (the “Second
A&R Articles”), and (ii) an aggregate of 5,000,000 warrants (the “Warrants”, and
together with the Common Shares, collectively, the “Purchased Securities”)
representing the right to purchase one Common Share (Non-Voting Common Shares in
the hands of any SLL Investor Holder and Voting Common Shares in the hands of
all others) on the terms and subject to the conditions in the Warrant Agreement,
substantially in the form attached hereto as Exhibit B (the “Warrant
Agreement”), to be entered into by the Company and each Investor at the Closing.

WHEREAS, in consideration for, among other things, (a) Steiner providing a “back
stop” for the Company’s equity financing and (b) Steiner’s agreement to voting
limitations in respect of the Non-Voting Common Shares issuable to Steiner
hereunder at the Closing and to convert a portion of the Common Shares issuable
upon warrants directly or indirectly held by Steiner as of the date hereof into
Non-Voting Common Shares on the terms and subject to the conditions herein, the
Company desires to issue and deliver an aggregate of 2,833,250 Voting Common
Shares and an aggregate of 2,166,750 Non-Voting Common Shares (collectively, the
“Additional Shares” and together with the Purchased Securities, the “Acquired
Securities”), such Common Shares representing the full satisfaction by the
Company of its obligation to issue the Steiner Deferred Shares (as defined in
the Business Combination Agreement, dated as of November 1, 2018 (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “BCA”)) pursuant to Section 2.6 of the BCA.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01 Definitions. (a) As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“Action” means any lawsuit, litigation, action, audit, demand, examination,
hearing, claim, complaint, charge, investigation, proceeding, suit or
arbitration (in each case, whether civil, criminal or administrative and whether
public or private) pending by or before or otherwise involving, any Governmental
Entity.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that (i) the Company and
its Subsidiaries shall not be deemed to be Affiliates of any of the Investors or
any of their respective Affiliates, and (ii) Catterton and the Affiliates of
Catterton shall be deemed to be Affiliates of Steiner. For the purposes of this
definition, “control,” when used with respect to any specified Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling,” “controlled,” “controlled by” and “under
common control with” have meanings correlative to the foregoing.

“Alternative Transaction” means, in each case involving any Person other than
the Steiner Investors or one of their Affiliates, any (i) direct or indirect
sale, lease, assignment, exchange, acquisition or other transfer or disposition
(whether by merger, consolidation, business combination, share exchange, joint
venture or otherwise and whether in a single or series of transactions) of
(A) all or substantially all of the assets of the Company or any of its
Subsidiaries (including any securities of any such Subsidiary), or (B) 10% or
more of the consolidated assets of the Company or to which 10% or more of the
consolidated revenues or earnings of the Company are attributable for the most
recent fiscal year in which audited financial statements are available;
(ii) other than compensatory grants under Company Stock Plans, direct or
indirect issuance, sale or other disposition (whether by merger, consolidation,
business combination, share exchange, joint venture or otherwise), of securities
(or options, rights, or warrants to purchase, or securities convertible into or
exchangeable for, such securities), including any Equity Securities, of the
Company or any of its Subsidiaries; (iii) tender offer or exchange offer as
defined pursuant to the Exchange Act that, if consummated, would result in any
Person or Group directly or indirectly acquiring beneficial ownership of 10% or
more of any class or series (or the voting power of any class or series) of
Equity Securities of the Company or any of its Subsidiaries or any other
transaction (whether by merger, consolidation, business combination, share
exchange, joint venture or otherwise) in which any Person or Group would, if
consummated, directly or indirectly acquire beneficial ownership, or the right
to acquire beneficial ownership, of 10% or more of any class or series (or the
voting power of any class or series) of Equity Securities; or (iv) any
combination of the foregoing (in each case, other than the arrangements
contemplated by the Transaction Documents or pursuant to agreements in effect as
of the date hereof with respect to the issued and outstanding Equity Securities
of the Company described in the second sentence of Section 3.02(a)).

Any Person shall be deemed to “beneficially own,” to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date hereof; provided, that any Person shall be
deemed to beneficially own any securities that such Person has the right to
acquire, whether or not such right is exercisable immediately.

 

2



--------------------------------------------------------------------------------

“Articles” means the Amended and Restated Memorandum of Association and Articles
of Association of the Company, as may be amended, supplemented or otherwise
modified from time to time.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York and Nassau, Bahamas are
authorized or required by Law, regulation or executive order to be closed.

“Catterton” means Catterton Management Company, L.L.C.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Stock Plans” means the Company’s 2019 Equity Incentive Plan, as
amended, supplemented or otherwise modified from time to time.

“Contract” means any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of trust, lease, sublease, license, contract or other agreement,
arrangement or understanding.

“EBITDA” means “Consolidated EBITDA”, as defined in the First Lien Credit
Agreement, or, if the First Lien Credit Agreement is of no further force and
effect, the definition of “Consolidated EBITDA” (or, if no such definition, a
similar construct) under the credit agreement governing the Company’s
senior-most credit facility.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share or equity capital, (b) any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests or other share or equity capital or containing any profit
participation features, (c) any rights or options directly or indirectly to
subscribe for or to purchase any capital stock, membership interests, other
share or equity capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests, other share or equity capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities issued or issuable with
respect to the securities referred to in clauses (a) through (d) above in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fraud” means, with respect to a party, a knowing and intentional
misrepresentation of a material fact with respect to any representation or
warranty made by such Party in Article III or Article IV, as applicable, of this
Agreement with the intent to induce another Party to execute this Agreement and
consummate the transactions contemplated hereby and upon which such other Party
reasonably relied and as a result of which such other Party suffered damages.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governance Agreement” means the Governance Agreement to be entered into at the
Steiner Closing by and among the Company, Steiner and HYAC, substantially in the
form attached hereto as Exhibit D.

 

3



--------------------------------------------------------------------------------

“Governmental Entity” means any U.S. or non-U.S. federal, state, local,
municipal or other governmental or quasi-governmental or regulatory (including
any stock exchange) authority, agency, court, commission, arbitral body or other
entity or self-regulatory organization.

“Group” means a “group” within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision, of the
Exchange Act.

“HYAC” means Haymaker Acquisition Corp., a Delaware corporation.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“IBC Act” means the International Business Companies Act, 2000, as amended.

“Immediate Family Member” means, with respect to any individual, any child,
stepchild, parent, stepparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law of such individual,
or any Person (other than a tenant or an employee) sharing the household of such
individual.

“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.

“Knowledge” means, with respect to the Company, the actual knowledge as of the
date hereof of Leonard Fluxman, Stephen Lazarus or Glen Fusfield, assuming due
inquiry of the direct reports of such individuals.

“Law” means any federal, state, local, foreign, national or supranational
statute, law (including common law), act, ordinance, treaty, rule, code,
regulation or other binding directive or guidance issued, promulgated or
enforced by a Governmental Entity having jurisdiction over a given matter.

“Liabilities” means, collectively, all obligations, liabilities, commitments,
debts, deficiencies, penalties, taxes, fines, claims, losses, costs or expenses
and causes of actions of any nature, whether known or unknown, express or
implied, primary or secondary, direct or indirect, liquidated, absolute,
accrued, contingent or otherwise and whether due or to become due.

“Liens” means any pledges, liens, charges, mortgages, encumbrances, security
interests, preemptive right, right of first offer or refusal, purchase right,
transfer restriction, servitude, license, charge, option, warrant or other
similar encumbrance or restriction.

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (a) the
business, results of operations, assets, Liabilities or financial condition of
the Company and its Subsidiaries, taken as a whole; provided, however, that none
of the following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account,
individually or in the aggregate, in determining whether a Material Adverse
Effect has occurred or may occur: any effect, change, event or occurrence that
results from or arises in connection with (i) changes in or conditions generally
affecting the industry in which the Company and its Subsidiaries operate,
(ii) general economic or regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions in any
jurisdiction, (iii) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war (whether or not declared), sabotage, terrorism or
man-made disaster, or any escalation or worsening of any of the foregoing,
(iv) natural disaster or any pandemic or epidemic, including COVID-19, (v) any
change in GAAP (or authoritative interpretation thereof) after the date hereof,
including accounting and financial reporting pronouncements by the SEC and the
Financial Accounting Standards Board, or applicable Law, (vi) any change
resulting or

 

4



--------------------------------------------------------------------------------

arising from the execution and delivery of this Agreement or the public
announcement of the Transactions (provided that the exception in this
clause (vi) with respect to the execution and delivery of this Agreement shall
not apply to the representations and warranties set forth in Section 3.03(b) to
the extent that such representations or warranties purport to address the
consequences resulting or arising from the execution and delivery of this
Agreement or the condition set forth in Section 6.03(a) to the extent it relates
to such representations and warranties), (vii) any decline, in and of itself, in
the market price, or change in trading volume, of the capital stock of the
Company or (viii) any failure to meet any internal or public projections
guidance or estimates (it being understood that the exceptions in clauses
(vii) and (viii) shall not prevent or otherwise affect a determination that any
circumstance, development, effect, change, event, occurrence or state of facts
giving rise to or contributing to any such change, decline or failure referred
to therein is, or should be taken into account in determining whether there has
been, a Material Adverse Effect); provided, that the exceptions in clauses (i),
(ii), (iii), (iv) and (v) above shall not apply to the extent such circumstance,
development, effect, change, event, occurrence or state of facts has a material
and disproportionate impact on the Company and its Subsidiaries, taken as a
whole, relative to other participants in the industry in which the Company and
its Subsidiaries operate, or (b) the ability of the Company and its Subsidiaries
to timely consummate the Transactions or to perform their respective obligations
under the Transaction Documents.

“NASDAQ” means The Nasdaq Capital Market and its successors.

“Neuberger Berman” means (i) Neuberger Berman Alternative Funds, Neuberger
Berman Long Short Fund and (ii) NB All Cap Alpha Master Ltd.

“Option” means an unexercised option to purchase Common Shares granted under a
Company Stock Plan or otherwise.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Entity or other entity.

“Related Documents” means the Second A&R Articles, the Governance Agreement, the
Registration Rights Agreement, the Warrant Agreement and any other Contracts
between or among the Company, one or more of the Investors or any of their
respective Affiliates entered into in connection with the transactions
contemplated by this Agreement.

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement to be entered into by and among the Company, each
of the Investors and the other Persons set forth therein, substantially in the
form attached hereto as Exhibit C.

“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“RSU” means a restricted stock unit in respect of Common Shares.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Approval” means the affirmative vote of a majority of the votes
cast by shareholders of the Company present in person or represented by proxy at
the Company Shareholders’ Meeting to approve (a) the issuance of the Purchased
Securities and Warrant Shares contemplated hereby for purposes of NASDAQ Rule
5635 or any successor rule thereto and (b) the amendment of the Articles
pursuant to the Second A&R Articles.

 

5



--------------------------------------------------------------------------------

“SLL Investor Holders” means, collectively, (a) Steiner, (b) Catterton
Management Company, L.L.C. and (c) any Affiliates of the foregoing that
beneficially own Common Shares as of any determination time.

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement and the Related Documents.

“Transactions” means the transactions contemplated by this Agreement and the
Related Documents.

“Warrant Shares” means the Non-Voting Common Shares or Voting Common Shares, as
applicable, issuable upon the exercise of the Warrants.

(b) In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

  

Section

Acquired Securities

   Recitals

Action

   3.06

Additional Company SEC Documents

   3.05(a)

Additional Shares

   Recitals

Agreement

   Preamble

Audit Committee

   5.07(a)

Backstop Securities

   6.07(a)

Balance Sheet Date

   3.05(c)

Bankruptcy and Equity Exception

   3.03(a)

BCA

   Recitals

Capitalization Date

   3.02

CFC

   3.12

Closing

   2.02

Closing Date

   2.02

Co-Investor

   Recitals

Co-Investor Closing

   2.02(a)

Common Shares

   Recitals

Company

   Preamble

Company Adverse Recommendation Change

   5.08(a)

Company Board Recommendation

   3.03(c)

Company Fundamental Representations

   6.03(a)

Company Indemnitees

   7.06

Company SEC Documents

   3.05(a)

Company Securities

   3.02(a)

Company Shareholders’ Meeting

   5.03(b)

Compensation Committee

   5.07(a)

 

6



--------------------------------------------------------------------------------

Term

  

Section

Covered Shares

   5.08(e)

D&O Indemnification Agreement

   5.17

Defaulting Co-Investor

   6.07(a)

Defaulting Co-Investor Backstop Election

   6.07(a)

Director Designation Agreement

   8.11

DOJ

   5.09

Filed SEC Documents

   Article III

First Lien Credit Agreement

   Recitals

First Lien Credit Agreement Amendment

   Recitals

FTC

   5.09

Haymaker Sponsor Holders

   Recitals

Incurrence

   5.14(b)(xi)

IRS

   4.11

Indemnified Liabilities

   7.06

Initial Class A Steiner Designees

   5.07(a)

Initial Non-Continuing Class C Steiner Designee

   5.07(a)

Initial Specified Steiner Designees

   5.07(a)

Initial Steiner Designees

   5.07(a)

Investor

   Preamble

Investor Indemnitees

   7.06

Investor Purchase Price

   2.01

Investors

   Recitals

IRS

   5.16

Material Contract

   3.03(b)

New Steiner Designee

   5.17

Nominating Committee

   5.07(a)

Non-Recourse Party

   7.05

Non-Voting Common Shares

   Recitals

Notice of Claim

   7.06(c)

Outside Date

   5.17

Placement Agent

   Article III

Proxy Statement

   3.04

Purchase

   2.01

Purchase Price

   2.01

Second A&R Articles

   Recitals

Second Lien Credit Agreement

   Recitals

Steiner

   Preamble

Steiner Closing

   Recitals

Transaction Litigation

   5.18

Voting Common Shares

   Recitals

Warrant Agreement

   Recitals

Warrants

   Recitals

 

7



--------------------------------------------------------------------------------

ARTICLE II

Purchase and Sale

SECTION 2.01 Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement (including Section 6.07), at the Closing, each Investor
agrees with the Company and the Company agrees with each Investor that each such
Investor shall purchase and acquire from the Company, and the Company shall
issue, sell and deliver to each Investor, such Investor’s Purchased Securities
in exchange for such Investor’s purchase price, in each case, set forth opposite
his, her or its name on Schedule II (the purchase price of any Investor, the
“Investor Purchase Price”, and the aggregate purchase price of all Investors,
the “Purchase Price”), free and clear of any Liens (other than transfer
restrictions under applicable securities Law or under the Articles). The
purchase of the Purchased Securities by each Investor pursuant to this
Section 2.01 is referred to as such Investor’s “Purchase”. At the Steiner
Closing, the Company shall also issue and deliver the Additional Shares to
Steiner or its designee, free and clear of any Liens (other than transfer
restrictions under applicable securities Law or under the Articles). Steiner
acknowledges and agrees that the issuance and delivery of the Additional Shares
at the Steiner Closing shall represent, upon the issuance and delivery thereof,
the full satisfaction by the Company of its obligation to issue the Steiner
Deferred Shares pursuant to Section 2.6 of the BCA; provided that, for the
avoidance of doubt, if this Agreement is terminated in accordance with its
terms, Steiner’s rights, and the Company’s obligations, under Section 2.6 of the
BCA shall remain unaltered and in full force and effect in accordance with the
terms of the BCA.

SECTION 2.02 Closing.

(a) The closing of the Purchase by Steiner (the “Steiner Closing”) shall take
place electronically by exchange of the closing deliverables by the means
provided in Section 8.03, on the second Business Day following the satisfaction
(or, to the extent permitted by Law, the waiver by the party entitled to the
benefit thereof) of the conditions set forth in Sections 6.01, 6.02, 6.04 and
6.05, other than those conditions that by their nature are to be satisfied as of
the Closing Date (but subject to the satisfaction or waiver of such conditions
at the Steiner Closing), or at such other place, time and date as shall be
agreed between the Company and Steiner. The Steiner Closing shall be deemed to
occur and be effective as of 12:01 a.m., New York City time, on the Closing
Date.

(b) The closing of the Purchase by the Co-Investors (the “Co-Investor Closing”)
shall take place electronically by exchange of the closing deliverables by the
means provided in Section 8.03, on the second Business Day following the
satisfaction (or, to the extent permitted by Law, the waiver by the party
entitled to the benefit thereof) of the conditions set forth in Sections 6.01,
6.03, 6.04, and 6.06 other than those conditions that by their nature are to be
satisfied as of the Closing Date (but subject to the satisfaction or waiver of
such conditions at the Co-Investor Closing), or at such other place, time and
date as shall be agreed between the Company and a majority-in-interest of the
Investors (based on the number of Acquired Securities to be issued hereunder).
The Co-Investor Closing shall be deemed to occur and be effective as of 12:01
a.m., New York City time, on the Closing Date. To the extent the applicable
conditions have been satisfied, the parties hereto intend for the Co-Investor
Closing and the Steiner Closing to occur concurrently on the Closing Date,
subject to Section 6.07, Section 7.01(f) and the other applicable provisions
contained herein. The term “Closing” shall mean (i) when used in reference to
Steiner, the Steiner Closing and (ii) when used in reference to a Co-Investor,
the Co-Investor Closing, and the term “Closing Date” means the date on which the
Steiner Closing and/or the Co-Investor Closing occur, as the context so
requires.

(c) At the applicable Closing, to effect the purchase and sale of the Purchased
Securities and the issuance and delivery of the Additional Shares, and upon the
terms and subject to the conditions set forth in this Agreement, (i) each
Investor shall pay to the Company, by wire transfer to a bank account designated
in writing by the Company to such Investor at least two Business Days prior to
the applicable Closing Date, in immediately available funds, such Investor’s
Investor Purchase Price, (ii) the Company shall deliver to each Investor
evidence of the Acquired Securities issued to him, her or it at the Closing in
book entry form (or, if the Acquired Securities are to be represented in
certificated form, certificates representing such Acquired Securities), (iii)
the Company shall (A) execute and deliver to the applicable Investors party
thereto the Governance Agreement, the Registration Rights Agreement and the
Warrant

 

8



--------------------------------------------------------------------------------

Agreement, (B) cause HYAC to execute and deliver to Steiner the Governance
Agreement and (C) cause HYAC and use reasonable best efforts to cause the
remaining members of Haymaker Sponsor, LLC who hold Registrable Securities (as
defined in the Registration Rights Agreement, dated as of March 19, 2019, by and
among the Company, Steiner, Haymaker Sponsor, LLC and, solely for the purpose of
certain provisions thereof, Haymaker Acquisition Corp.) (such holders of
Registrable Securities, the “Haymaker Sponsor Holders”) to execute and deliver
to each of Investors the Registration Rights Agreement, (iv) Steiner shall
execute and deliver to the Company the Governance Agreement, the Registration
Rights Agreement and the Warrant Agreement, and (v) each Co-Investor shall
execute and deliver to the Company the Registration Rights Agreement and the
Warrant Agreement.

SECTION 2.03 Adjustments. Without limiting or affecting any of the provisions of
Section 5.04, if, during the period between the date of this Agreement and the
applicable Closing, any change in the outstanding Equity Securities of the
Company shall occur as a result of any reclassification, recapitalization, stock
split (including reverse stock split), merger, combination, exchange or
readjustment of Equity Securities of the Company, subdivision or other similar
transaction, or any dividend thereon payable in the Equity Securities of the
Company with a record date during such period, the number of Acquired Securities
and the exercise price of the Warrants to be issued at the applicable Closing
shall be appropriately adjusted to eliminate the effect of such event on the
number of Purchased Securities or the exercise price of the Warrants, as
applicable.

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to each Investor and Nomura Securities
International, Inc. (the “Placement Agent”) as of the date hereof and as of the
applicable Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that,
except as disclosed in any report, schedule, form, statement or other document
(including exhibits (including those incorporated by reference and publicly
available) and excluding any disclosures set forth in any “risk factors”
section, any “forward looking statements” within the meanings of the Securities
Act or the Exchange Act and any other disclosures that are generally cautionary,
predictive or forward-looking in nature) filed with, or furnished to, the SEC
and publicly available prior to the date hereof (the “Filed SEC Documents”) as
follows:

SECTION 3.01 Organization; Standing.

(a) The Company has been duly organized and is validly existing as an
international business company in good standing under the Laws of The Bahamas.
The Company has all requisite corporate power and corporate authority necessary
to carry on its business as it is now being conducted and to own, lease and
operate its properties and assets, except where the failure to have such power
or authority would not have a Material Adverse Effect. The Company is duly
licensed or qualified to do business and is in good standing (or the equivalent
thereof, if applicable, with respect to the jurisdictions that recognize the
concept of good standing or any equivalent thereof) in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned, leased or operated by it makes such licensing,
qualification or good standing necessary, except where the failure to be so
licensed, qualified or in good standing, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect.
True and complete copies of the Articles (as amended to the date hereof) are
included in the Filed SEC Documents and are in full force and effect.

 

9



--------------------------------------------------------------------------------

(b) Each of the Company’s Subsidiaries is duly organized, validly existing and
in good standing (or the equivalent thereof, if applicable, with respect to the
jurisdictions that recognize the concept of good standing or any equivalent
thereof) under the Laws of the jurisdiction of its organization or formation, as
applicable. Each of the Company’s Subsidiaries is duly licensed, qualified to do
business and in good standing (or the equivalent thereof, if applicable, with
respect to the jurisdictions that recognize the concept of good standing or any
equivalent thereof) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing, qualification or good standing necessary,
except where the failure to be so licensed, qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.02 Capitalization.

(a) As of April 28, 2020, the authorized capital stock of the Company consists
of 250,000,000 Common Shares. At the close of business on April 28, 2020 (the
“Capitalization Date”), (i) 61,218,151 Common Shares were issued and
outstanding, (ii) no Common Shares were held by the Company in its treasury,
(iii) 2,200,164 Common Shares were reserved and available for issuance pursuant
to the Company Stock Plans, (iv) Options were issued and outstanding under the
Company Stock Plans to purchase 4,375,892 Common Shares, (v) 423,944 Common
Shares were subject to outstanding RSUs issued under the Company Stock Plans,
(vi) warrants representing the right to purchase 24,150,379 Common Shares were
issued and outstanding and (vii) no preferred shares were issued and
outstanding. Since the Capitalization Date through the applicable Closing,
except for (x) the issuance of the Acquired Securities pursuant to this
Agreement, at the applicable Closing, or (y) the issuance of Equity Securities
of the Company on or after the date hereof to the extent permitted by
Section 5.14, neither the Company nor any of its Subsidiaries has (A) issued any
Company Securities or incurred any obligation (whether contingent or otherwise)
to make any payments based on the price or value of any Equity Securities or
dividends or distributions paid thereon, other than the issuance of Common
Shares in connection with the vesting, settlement or exercise of the Options and
RSUs referred to above in accordance with their existing terms and conditions
and that were outstanding as of the Capitalization Date or (B) established a
record date for, declared, set aside for payment or paid any dividend on, or
made any other distribution in respect of, any Equity Securities of the Company.

(b) Except as described in Section 3.02(a), as of the Capitalization Date, there
were no (i) outstanding shares of capital stock of, or other Equity Securities
in, the Company, (ii) outstanding securities convertible into or exchangeable
for shares of capital stock of, or other Equity Securities in, the Company,
(iii) outstanding options, warrants, stock appreciation rights, phantom stock
rights, rights or other commitments or Contracts to acquire from the Company or
any Subsidiary, or that obligate the Company or any Subsidiary to issue, any
capital stock of, or other Equity Securities in, or any securities convertible
into or exchangeable for shares of capital stock of, or other Equity Securities
in, the Company, (iv) obligations of the Company or any Subsidiary to grant,
extend or enter into any subscription, warrant, right, convertible or
exchangeable security or other similar Contract or commitment relating to any
capital stock of, or other Equity Securities in, the Company (the items in
clauses (i), (ii), (iii) and (iv) being referred to collectively as “Company
Securities”) or (v) other obligations by the Company or any of its Subsidiaries
to make any payments or provide any economic value based on the price or value
of any Company Securities or dividends or distributions paid thereon. Except
with respect to the Company Stock Plans, there are no outstanding Contracts or
other arrangements of any kind that obligate (whether contingent or otherwise)
the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any Company Securities, or obligate the Company to grant, extend or
enter into any such Contracts or other arrangements relating to any Company
Securities, nor are there any Contracts or other arrangements granting any
preemptive rights, subscription rights, anti-dilutive rights, rights of first
refusal or offer or similar rights with respect to any Company Securities. Other
than as set forth in the Filed SEC Documents, none of the Company or any
Subsidiary of the Company is a party to any shareholders’ agreement, voting
trust agreement, registration rights agreement or other similar Contract or
understanding relating to any Company Securities or any other Contract or
arrangement relating to the disposition, voting, transfer or

 

10



--------------------------------------------------------------------------------

dividends of or with respect to any Company Securities. All outstanding Common
Shares have been duly authorized and validly issued and are fully paid,
nonassessable and were not issued in violation of any purchase option, call
option, preemptive right, resale right, subscription right, right of first
refusal or similar right. The Acquired Securities and the Warrant Shares will
be, when issued, duly authorized and validly issued, fully paid and
nonassessable, free and clear of all Liens (other than transfer restrictions
under applicable Law, this Agreement or the Articles) and issued in compliance
with all applicable securities Laws, and none of the Acquired Securities or the
Warrant Shares will be issued in violation of any purchase option, call option,
preemptive right, resale right, subscription right, right of first refusal or
offer or similar right. The Acquired Securities and the Warrant Shares, when
issued, will have the terms and conditions and entitle the holders thereof to
the rights set forth in the Second A&R Articles or, in the case of the Warrants,
the Warrant Agreement. The Warrant Shares have been duly reserved for issuance.
A sufficient number of Voting Common Shares has been, or will be at the
applicable Closing, duly reserved for issuance upon the conversion of Non-Voting
Common Shares into Voting Common Shares in accordance with Second A&R Articles.
Upon the issuance of Common Shares following an exercise of the Warrants in
accordance with the Warrant Agreement, such Common Shares when issued, will be
duly authorized and validly issued, fully paid and nonassessable and free and
clear of all Liens (other than transfer restrictions under applicable Law, this
Agreement or the Articles), with the holders thereof being entitled to all
rights accorded to a holder of Common Shares. Upon the issuance of Voting Common
Shares following a conversion of Non-Voting Common Shares into Voting Common
Shares in accordance with the Second A&R Articles, such Voting Common Shares
when issued, will be duly authorized and validly issued, fully paid and
nonassessable and free and clear of all Liens (other than transfer restrictions
under applicable Law, this Agreement or the Articles).

(c) All of the outstanding Equity Securities of each material Subsidiary of the
Company are held, directly or indirectly, by the Company, and each such Equity
Security is duly authorized, validly issued, fully paid, nonassessable and free
and clear of all Liens (other than Liens related to the First Lien Credit
Agreement and the Second Lien Credit Agreement and transfer restrictions under
applicable Law or the Articles) and was not issued in violation of any purchase
option, call option, preemptive right, resale right, subscription right, right
of first refusal or offer or similar right, and, except as set forth in the
Transaction Documents, there are no subscriptions, options, warrants, rights,
calls, contracts or other commitments, understandings, restrictions or
arrangements relating to the issuance, acquisition, redemption, repurchase or
sale of any shares of capital stock or other equity or voting interests of any
Subsidiary of the Company, including any right of conversion or exchange under
any outstanding security, instrument or Contract, any Contracts granting any
preemptive rights, subscription rights, anti-dilutive rights, rights of first
refusal or offer or similar rights with respect to any securities of any
Subsidiary of the Company.

SECTION 3.03 Authority; Noncontravention; Voting Requirements.

(a) The Company has all necessary corporate power and corporate authority to
execute and deliver this Agreement and the Related Documents to which it is or
will be a party and to perform its obligations hereunder and thereunder and to
consummate the Transactions. The execution, delivery and performance by the
Company of this Agreement and the Related Documents to which it is or will be a
party, and the consummation by it of the Transactions, have been (or, in the
case of any Related Document entered into after the date hereof, will be, upon
execution thereof) duly authorized and approved by the Board, and, except for
filing the Second A&R Articles with the Registrar General’s Department of The
Bahamas pursuant to the IBC Act and obtaining Shareholder Approval, no other
corporate action on the part of the Company is necessary to authorize the
execution, delivery and performance by the Company of this Agreement and the
Related Documents and the consummation by it of the Transactions. This Agreement
has been, and each of the Related Documents to which it is or will be a party
will be, upon execution thereof, duly executed and delivered by the Company and,
assuming this Agreement has been and each of the

 

11



--------------------------------------------------------------------------------

Related Documents to which the Company is or will be a party is or will be, upon
execution thereof, as applicable, duly authorized, executed and delivered by the
Investors and/or the other Persons party thereto, this Agreement and each of the
Related Documents to which it is or will be a party will be, upon execution
thereof, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).

(b) Neither the execution and delivery of this Agreement nor any of the Related
Documents (or, in the case of any Related Document entered into after the date
hereof, will be, upon execution thereof) by the Company, nor the consummation by
the Company of the Transactions, nor performance or compliance by the Company
with any of the terms or provisions hereof or thereof, does or will (i) conflict
with or violate any provision of (A) the Articles or (B) any organizational
documents of any of the Company’s Subsidiaries or (ii) assuming that the
authorizations, consents and approvals expressly referred to in Section 3.04 are
obtained prior to the applicable Closing Date and the filings expressly referred
to in Section 3.04 are made and any waiting periods thereunder have terminated
or expired, (x) violate or constitute a default (or constitute an event that,
with notice or lapse of time or both, would constitute a violation or default)
under any of the contracts filed as exhibits, pursuant to Item 601(b)(10) of
Regulation S-K, to the Company’s most recent Annual Report on Form 10-K (each, a
“Material Contract”) or accelerate any obligations or rights under or give a
right of termination of (whether or not with notice, lapse of time or both) any
such Material Contract, (y) violate any Law, Judgment, writ or injunction of any
Governmental Entity applicable to the Company or any of its Subsidiaries or
(z) result in the creation of any Lien on any properties or assets of the
Company or any of its Subsidiaries, except, in the case of clause (ii), where
such conflict, violation, default or other event, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect.

(c) The Board, at a meeting duly called and held, adopted resolutions
(i) approving and declaring advisable and in the best interests of the Company
and its shareholders the Transactions and the execution, delivery and
performance by the Company of this Agreement, the Related Documents and the
consummation of the Transactions, (ii) directing that the Company submit the
Transactions to a vote at a meeting of the Company’s shareholders in accordance
with the terms of this Agreement and (iii) recommending that the Company’s
shareholders adopt and approve this Agreement and approve the Transactions (such
recommendation, the “Company Board Recommendation”), which resolutions have not
been subsequently rescinded, modified or withdrawn.

(d) The Shareholder Approval is the only vote or approval of the holders of any
Equity Securities of the Company or any of its Subsidiaries that is required
under the rules and regulations of the SEC, the IBC Act, NASDAQ or otherwise to
approve the Transactions and the consummation thereof.

SECTION 3.04 Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Exchange Act, including the filing with the SEC
of a proxy statement relating to the Company Shareholders’ Meeting (as amended,
supplemented or otherwise modified from time to time, the “Proxy Statement”),
(b) the filing with the SEC of such current reports and other documents, if any,
required to be filed with the SEC under the Exchange Act or Securities Act in
connection with the Transactions, (c) compliance with the rules and regulations
of NASDAQ, including in connection with obtaining Shareholder Approval, (d) the
filing of the Second A&R Articles with the Registrar General’s Department of The
Bahamas pursuant to the IBC Act, and (e) any filings, authorizations, consents
or approvals as may be required under the HSR Act, no consent or approval of, or
filing with, license from, permit or authorization of, declaration of or
registration with, or notice to, any Governmental Entity or any stock market or
stock exchange on which the Company’s Common Shares are listed for trading are
necessary for or required to

 

12



--------------------------------------------------------------------------------

be made or obtained in connection with the execution and delivery of this
Agreement or the Related Documents by the Company, the performance by the
Company of its obligations hereunder or thereunder or the consummation by the
Company of the Transactions, other than such consents, approvals, filings,
licenses, permits, authorizations, declarations, registrations or notices the
failure of which to obtain, make or give, individually or in the aggregate, are
not and would not reasonably be expected to be material to the Company and its
Subsidiaries, taken as a whole.

SECTION 3.05 Company SEC Documents.

(a) The Company has filed or furnished, as applicable, with the SEC, on a timely
basis, all reports, schedules, forms, statements and other documents required to
be filed or furnished, as applicable, by the Company with the SEC pursuant to
the Securities Act or the Exchange Act since March 19, 2019 (together with any
exhibits and schedules thereto and other information incorporated therein, and
as they have been amended, supplemented or otherwise modified since the time of
filing, collectively, the “Company SEC Documents”) and, as of the applicable
Closing, will have filed or furnished all other reports, schedules, forms,
statements and other documents required to be filed or furnished by it
subsequent to the date of this Agreement through applicable Closing with the SEC
pursuant to the Securities Act or the Exchange Act (together with any exhibits
and schedules thereto and other information incorporated therein, and as they
have been supplemented, modified or amended since the time of filing,
collectively, the “Additional Company SEC Documents”). As of their respective
effective dates (in the case of Company SEC Documents that are registration
statements filed pursuant to the requirements of the Securities Act) and as of
their respective SEC filing dates (in the case of all other Company SEC
Documents), the Company SEC Documents complied, and the Additional Company SEC
Document will comply, in all material respects with the requirements of the
Securities Act and the Exchange Act applicable to such Company SEC Documents or
Additional Company SEC Documents, as applicable, and none of the Company SEC
Documents as of such respective dates (or, if amended prior to the date hereof,
the date of the filing of such amendment, with respect to the disclosures that
are amended) contained, and none of the Additional Company SEC Documents will
contain, any untrue statement of a material fact or omitted, or will have
omitted, to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of the date hereof, (i) the Company is
eligible to file a Registration Statement on Form S-3, (ii) none of the
Company’s Subsidiaries is required to file any documents with the SEC,
(iii) there are no outstanding or unresolved comments in comment letters from
the SEC staff with respect to any of the Company SEC Documents, (iv) to the
Company’s Knowledge, none of the Company SEC Documents is the subject of ongoing
SEC review, outstanding SEC comment or outstanding SEC investigation, and
(v) there is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required by applicable Law to be disclosed in
the Company SEC Documents and is not so disclosed. Each of the certifications
and statements required by: (A) Rule 13a-14 or Rule 15d-14 under the Exchange
Act, (B) 18 U.S.C. § 1350 (Section 906 of the Sarbanes–Oxley Act) or (C) any
other rule or regulation promulgated by the SEC or applicable to the Company SEC
Documents is, and with respect to the Additional Company SEC Documents will be,
accurate and complete in all respects, and complies or will comply, as
applicable, as to form and content with all applicable Laws.

(b) The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC
Documents (i) complied, as of their respective dates of filing with the SEC, in
all material respects with the published rules and regulations of the SEC with
respect thereto, (ii) present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations, cash flows and
changes in shareholders’ equity for the periods covered thereby (subject, in the
case of unaudited quarterly financial statements, to normal year-end
adjustments), (iii) have been prepared in all material respects in accordance
with GAAP (except, in the case of unaudited quarterly

 

13



--------------------------------------------------------------------------------

financial statements, as permitted by Form 10-Q of the SEC or other rules and
regulations of the SEC) applied on a consistent basis during the periods covered
thereby (except (A) as may be indicated in the notes thereto or (B) as permitted
by Regulation S-X), and (iv) were prepared from, and are in accordance with, the
books of account and other financial records of the Company and its Subsidiaries
(except as may be indicated in the notes thereto).

(c) The Company has established and maintains, and at all times since March 19,
2019, has maintained, disclosure controls and procedures and a system of
internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act relating to the Company and its
Subsidiaries, on a consolidated basis, that are reasonably designed to ensure
that all material information required to be disclosed by the Company in the
reports that it files under the Exchange Act are recorded, processed, summarized
and reported within the time periods specified in the rules and forms of the
SEC, and that all such material information is accumulated and communicated to
the Company’s management as appropriate to allow timely decisions. Since
March 19, 2019, (A) neither the Company nor, to the Company’s Knowledge, the
Company’s independent registered public accounting firm, has identified or been
made aware of any “material weakness” (as defined by the Public Company
Accounting Oversight Board) in the design or operation of the Company’s internal
controls over financial reporting and (B) there has not been any fraud, whether
or not material, that involves management or other employees of the Company or
any of its Subsidiaries who have a significant role in the Company’s internal
controls over financial reporting. As of the date of this Agreement, to the
Company’s Knowledge, there is no reason that its chief executive officer and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act, without qualification, when next due. The
Company is, and has been at all times since March 21, 2019, in compliance in all
material respects with the applicable listing and listing maintenance
requirements and corporate governance rules and regulations of NASDAQ, and has
not received any notice asserting any non-compliance with the listing
requirements of NASDAQ.

(d) The Company’s auditor has at all times since March 19, 2019, been (i) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes–Oxley Act); (ii) “independent” with respect to the Company within the
meaning of Regulation S-X under the Exchange Act; and (iii) to the Company’s
Knowledge, in compliance with subsections (g) through (l) of Section 10A of the
Exchange Act and the rules and regulations promulgated by the SEC and the Public
Company Accounting Oversight Board thereunder. All non-audit services performed
by the Company’s auditors for the Company that were required to be approved in
accordance with Section 202 of the Sarbanes–Oxley Act were so approved.

(e) The Proxy Statement (including any amendment or supplement thereto) will
comply as to form in all material respects with the requirements of the Exchange
Act and other applicable Law and will not, at the time it or any amendment or
supplement thereto is filed with the SEC or at the time first published, sent or
given to the shareholders of the Company, or at the time of the Company
Shareholders’ Meeting, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not misleading. Notwithstanding the foregoing, the Company makes no
representation or warranty with respect to statements made or incorporated by
reference therein based on information supplied by or on behalf of Investors or
any Affiliates thereof for inclusion or incorporation by reference in the Proxy
Statement.

SECTION 3.06 Legal Proceedings. Except as, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect,
there is no, and since March 19, 2019 has been no, (a) pending or, to the
Knowledge of the Company, threatened Action against the Company or any of its
Subsidiaries, or (b) outstanding order, Judgment, injunction, ruling, writ or
decree of any Governmental Entity imposed upon the Company or any of its
Subsidiaries.

 

14



--------------------------------------------------------------------------------

SECTION 3.07 Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.07, the offer, sale and issuance of the
Acquired Securities pursuant to this Agreement are exempt from the registration
requirements and prospectus delivery requirements of the Securities Act and the
blue sky laws of any applicable state. Without limiting the foregoing, neither
the Company nor any other Person authorized by the Company to act on its behalf,
has engaged in a general solicitation or general advertising (within the meaning
of Regulation D of the Securities Act) of or to investors with respect to offers
or sales of the Acquired Securities, and neither the Company nor any Person
authorized by the Company to act on its behalf has made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would cause the offering or issuance of Acquired Securities under this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act that would result in none of Regulation D or any other
applicable exemption from registration under the Securities Act to be available,
nor will the Company take any action or steps that would cause the offering or
issuance of Acquired Securities under this Agreement to be integrated with other
offerings by the Company.

SECTION 3.08 No Broker. Except for fees payable to the Placement Agent and
Duff & Phelps, LLC (which fees are payable by the Company), no agent, broker,
investment banker, financial advisor or other firm or Person is or will be
entitled to any broker’s, finder’s, financial advisor’s or any other commission
or similar fee, or the reimbursement of expenses in connection therewith, in
connection with any of the Transactions based upon arrangements made by, or on
behalf of, the Company or any of its Subsidiaries.

SECTION 3.09 Listing and Maintenance Requirements. The Common Shares are
registered pursuant to Section 12(b) of the Exchange Act and listed on NASDAQ,
and the Company has taken no action designed to (or which, to the Knowledge of
the Company, is reasonably likely to) have the effect of, terminating the
registration of the Common Shares under the Exchange Act or delisting the
Company’s Common Shares from NASDAQ, nor has the Company received, as of the
date hereof, any notification that the SEC or NASDAQ is contemplating
terminating such registration or listing.

SECTION 3.10 Indebtedness. No default or event of default has occurred under the
First Lien Credit Agreement or the Second Lien Credit Agreement (other than, if
the applicable Closing Date occurs after June 30, 2020 as a result of failure to
satisfy any financial covenants as of June 30, 2020, which default or event of
default will be cured upon the Company’s receipt of the Purchase Price).

SECTION 3.11 No Takeover Statutes. The Company has taken all necessary action so
that, assuming compliance by the Investors with their respective obligations
hereunder and the accuracy of the representations and warranties made by the
Investors herein, no state or foreign “fair price,” “moratorium,” “control share
acquisition,” “business combination” or other similar anti-takeover statute,
regulation or similar Laws that would (a) prohibit or restrict the Company’s
ability to perform its obligations under this Agreement or to consummate the
Transactions (including the issuance and sale of the Acquired Securities to the
Investors), (b) have the effect of invalidating any of its rights under this
Agreement or (c) subject any Investor to any impediment or condition in
connection with the exercise of any of its rights under this Agreement.

SECTION 3.12 Tax Matters. To the Company’s Knowledge, neither the Company nor
any of its Subsidiaries has been a “controlled foreign corporation” within the
meaning of Section 957 of the Code at any time since March 19, 2019 as
determined for purposes of Section 863(d) of the Code and the Treasury
regulations promulgated thereunder (a “CFC”). To the Company’s Knowledge, the
acquisition of the Acquired Securities by the Investors on the applicable
Closing Date will not, taking into account facts existing on the applicable
Closing Date, cause the Company or any of its Subsidiaries to be a CFC.

 

15



--------------------------------------------------------------------------------

SECTION 3.13 No Other Investor Representations or Warranties. The Company hereby
acknowledges and agrees that, in entering into this Agreement and the other
Transaction Documents, it has relied solely on the representations and
warranties expressly set forth in Article IV hereof and the representations and
warranties set forth in the other Transaction Documents, and that neither the
Investors nor any of their respective Affiliates, nor any other Person, has made
or is making any other express or implied representation or warranty with
respect to the Investors or any of their respective Affiliates, as applicable,
or their respective businesses, operations, Liabilities, condition (financial or
otherwise) or prospects, including with respect to any information provided or
made available to the Company or any of its Representatives or any information
developed by the Company or any of its Representatives, in connection with or
related to this Agreement, the other Transaction Documents or the Transactions.

ARTICLE IV

Representations and Warranties of each of the Investors

Each Investor, severally on behalf of himself, herself or itself only and not
jointly, represents and warrants to the Company and, solely in the case of
Sections 4.07, 4.09 and 4.10, the Placement Agent as of the date hereof and the
applicable Closing Date (except to the extent made only as of a specified date,
in which case such representation and warranty is made as of such date):

SECTION 4.01 Organization and Authority. Such Investor is duly organized,
validly existing and in good standing (or the equivalent thereof, if applicable,
with respect to the jurisdictions that recognize the concept of good standing or
any equivalent thereof) under the laws of its jurisdiction of organization or
formation, as applicable, and has all requisite corporate, limited liability
company or other power and authority to carry on its business as presently
conducted.

SECTION 4.02 Authorization; Enforceability. Such Investor has all requisite
corporate, limited liability company or other power and authority to execute and
deliver each Transaction Document to which it is or will be a party, to perform
its obligations thereunder and to consummate the Transactions. The execution,
delivery and performance of each Transaction Document to which it is or will be
party by such Investor and the consummation by it of the Transactions and
compliance with the provisions of each Transaction Document to which it is or
will be party, by such Investor have been duly authorized (or, in the case of
any Related Document entered into after the date hereof, will be, upon execution
thereof) by all necessary corporate, limited liability company or other action
on the part of such Investor. This Agreement has been, and each of the Related
Documents to which it is or will be a party will be, upon execution thereof,
duly executed and delivered by such Investor and, assuming this Agreement has
been and each of the Related Documents to which such Investor is or will be a
party, is or will be, upon execution thereof, as applicable, duly authorized,
executed and delivered by the Company and/or the other Persons party thereto,
this Agreement and each of the Related Documents to which it is or will be a
party will be, upon execution thereof, a legal, valid and binding obligation of
such Investor, enforceable against such Investor in accordance with its terms,

SECTION 4.03 No Conflict. The execution and delivery by such Investor of this
Agreement and, as of the applicable Closing, the Related Documents to which it
is party do not and will not, and the consummation of the Transactions by such
Investor and the performance or compliance by such Investor with any of the
terms or provisions of the Transaction Documents will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any right or benefit on the part of any
third party under, or result in the

 

16



--------------------------------------------------------------------------------

creation of any Lien upon any of the properties or assets of such Investor under
(i) the organizational or governing documents of such Investor or (ii) assuming
that the authorizations, consents and approvals expressly referred to in
Section 4.04 are obtained prior to the applicable Closing Date and the filings
expressly referred to in Section 4.04 are made and any waiting periods
thereunder have terminated or expired, (A) any term, condition or provision of
any Contract to which such Investor or any of its Subsidiaries is a party or by
which any of its properties or assets are bound and that is material to the
business of such Investor and its Subsidiaries, taken as a whole, (B) any Law
that is material to such Investor, or (C) any Judgment, permit, concession,
grant or franchise, in each case, applicable to such Investor or any of its
Subsidiaries or any of its properties or assets, other than, in the case of
clause (ii) above, any such conflicts, violations, breaches, defaults, rights,
losses or Liens that, individually or in the aggregate, have not had and would
not reasonably be expected to have a material adverse effect on such Investor’s
ability to consummate the Transactions.

SECTION 4.04 Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Exchange Act, including the filing by the Company
with the SEC of the Proxy Statement, (b) compliance with the rules and
regulations of NASDAQ, including the Company obtaining the Shareholder Approval,
(c) the filing by the Company of the Second A&R Articles with the Registrar
General’s Department of The Bahamas pursuant to the IBC Act, and (d) any
filings, authorizations, consents or approvals as may be required under the HSR
Act, no consent or approval of, or filing with, license from, permit or
authorization of, declaration of or registration with, or notice to, any
Governmental Entity is necessary for the execution and delivery of this
Agreement or the other Transaction Documents by such Investor, the performance
by such Investor of its obligations hereunder or thereunder or the consummation
by such Investor of the Transactions, other than such other consents, approvals,
filings, licenses, permits, authorizations, declarations, registrations or
notices that, if not obtained, made or given, would not, individually or in the
aggregate, be material to such Investor’s ability to consummate the
Transactions.

SECTION 4.05 Financing. Such Investor currently has, or will have at the
applicable Closing, available funds necessary to consummate the applicable
Purchase and pay his, her or its Investor Purchase Price on the terms and
subject to the conditions contemplated by this Agreement.

SECTION 4.06 No Broker. No agent, broker, investment banker, financial advisor
or other firm or Person is entitled to any broker’s, finder’s, financial
advisor’s or any other commission or similar fee, or the reimbursement of
expenses in connection therewith, in connection with any of the Transactions
based upon arrangements made by or on behalf of such Investor or any of its
Affiliates.

SECTION 4.07 Investment Intent. Such Investor acknowledges that the issuance of
the Acquired Securities and Warrant Shares to such Investor will not have been
registered under the Securities Act or under any state or other applicable
securities Laws. Such Investor (a) acknowledges that it is acquiring the
Acquired Securities (and the Warrant Shares) pursuant to an exemption from
registration under the Securities Act solely for investment and for such
Investor’s own account, not as nominee or agent, and with no present intention
or view to distribute any of the Acquired Securities (or the Warrant Shares) to
any Person in violation of the Securities Act, (b) will not sell or otherwise
dispose of any of the Acquired Securities or the Warrant Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable state securities Laws, (c) is
knowledgeable, sophisticated and experienced in financial and business matters,
has previously invested in securities similar to the Acquired Securities and the
Warrant Shares, fully understands the limitations on transfer and the
restrictions on sales of such Acquired Securities and Warrant Shares, and is
able to bear the economic risk of its investment and afford the complete loss of
such investment, (d) (i) has such knowledge and experience in financial and
business matters and in investments of this type, that it is capable of
evaluating the merits and risks of its investment in the Acquired Securities and
the Warrant Shares and of making an informed investment decision, (ii) has
conducted an independent review and analysis of the business and affairs of

 

17



--------------------------------------------------------------------------------

the Company and its Subsidiaries that it considers sufficient and reasonable for
purposes of making its investment in the Acquired Securities and the Warrant
Shares and (iii) based thereon and on its own knowledge and the representations
and warranties expressly set forth in Article III, has formed an independent
judgment concerning the advisability of the Transactions, and (e) is an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act).

SECTION 4.08 No Other Company Representations or Warranties. Such Investor
hereby acknowledges and agrees that, in entering into this Agreement and the
Transaction Documents, it has relied solely on the representations and
warranties expressly set forth in Article III hereof and the representations and
warranties set forth in the other Transaction Documents, and that neither the
Company nor any of its Subsidiaries, nor any other Person, has made or is making
any other express or implied representation or warranty with respect to the
Company or any of its Subsidiaries or their respective businesses, operations,
assets, Liabilities, condition (financial or otherwise) or prospects, including
with respect to any information provided or made available to such Investor or
any of its Representatives or any information developed by any Investor or any
of its Representatives, in connection with or related to this Agreement, the
Transaction Documents or the Transactions.

SECTION 4.09 Arm’s Length Transaction. Such Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions. Additionally, without limiting the representations and
warranties of the Company in Article III, such Investor (a) is not relying on
the Company for any legal, tax, investment, accounting or regulatory advice,
(b) has consulted with its own advisors concerning such matters and (c) shall be
responsible for making its own independent investigation and appraisal of the
Transactions.

SECTION 4.10 Private Placement Consideration. Such Investor understands and
acknowledges that (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Acquired Securities or any recommendation or endorsement thereof and (c) the
Acquired Securities are “restricted securities” under the Securities Act
inasmuch as they are being acquired from the Company in a transaction not
involving a registered offering and that under applicable securities Laws such
Acquired Securities (and the Warrant Shares) may be resold without registration
under the Securities Act only pursuant to a valid exemption therefrom.

SECTION 4.11 Tax Matters. To the actual knowledge of Steiner, the acquisition of
the Acquired Securities by Steiner on the applicable Closing Date will not,
taking into account facts existing on the applicable Closing Date (including the
limitations on voting of the Non-Voting Common Shares and the conversion of
Voting Common Shares into Non-Voting Common Shares pursuant to Section 5.19),
cause the Company or any of its Subsidiaries to be a CFC.

ARTICLE V

Additional Agreements

SECTION 5.01 Public Announcements. The Company and the Investors agree that the
initial public announcement or any other press release or public announcement by
the parties hereto or any of their Affiliates with respect to this Agreement or
the transactions contemplated hereby shall be in such form or forms as shall be
mutually agreed by the Company and the majority-in-interest of the Investors,
except (i) as may be, as reasonably determined upon the advice of outside
counsel, required by applicable Law or applicable stock exchange rules, in which
case the party required to make the release or announcement shall use its
reasonable best efforts to allow each other party hereto reasonable time to
comment on and take into account in good faith such other party’s comments on
such announcement in

 

18



--------------------------------------------------------------------------------

advance of the publication thereof, and (ii) that any party hereto may make a
press release or public announcement if the information contained therein or so
disclosed substantially reiterates (and is not inconsistent with) previous press
releases or public announcements made by such party in compliance with this
Section 5.01.

SECTION 5.02 Reasonable Best Efforts. Subject to the terms and conditions set
forth in this Agreement, the Company and each Investor agree that each of the
Company and each Investor shall, and shall cause its Affiliates to, use
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and assist and cooperate with the other parties hereto in
doing, all things necessary, proper or advisable to ensure that the conditions
set forth in Article VI are satisfied, and to consummate the Transactions as
promptly as practicable, including, using reasonable best efforts to contest
(i) any Action brought, or threatened to be brought, by any Governmental Entity
seeking to enjoin, restrain, prevent, prohibit or make illegal the consummation
of any of the Transactions or to impose any terms or conditions in connection
with the Transactions and (ii) any Judgment that enjoins, restrains, prevents,
prohibits or makes illegal the consummation of any of the Transactions or
imposes any terms or conditions in connection with the Transactions. Each party
hereto shall execute and deliver after the applicable Closing such further
certificates, agreements and other documents and take such other actions as the
other party or parties hereto may reasonably request and are reasonable
necessary to consummate or implement the Transactions or to evidence such events
or matters. Notwithstanding anything to the contrary in the Agreement, in the
event that this Section 5.02 conflicts with any other covenant or agreement in
this Article V that is intended to specifically address any subject matter, then
such other covenant or agreement shall govern and control solely to the extent
of such conflict.

SECTION 5.03 Shareholder Approval.

(a) As promptly as reasonably practicable (but in no event later than ten
calendar days after the execution of this Agreement, the Company shall prepare
the Proxy Statement in preliminary form and file it with the SEC. The Board
shall make the Company Board Recommendation to the Company’s shareholders and
shall include such recommendation in the Proxy Statement. Each Investor shall,
upon specific written request thereof, provide to the Company any information as
may be reasonably requested by the Company in connection with the preparation
of, and required for inclusion in, the Proxy Statement; provided, however, that
the Company shall not use any such information for any purposes other than those
contemplated by this Section 5.03 unless (i) the Company obtains the prior
written consent of the applicable Investor to such use, or (ii) to the extent
that use of such information is required to, as reasonably determined upon the
advice of outside counsel, avoid violation of applicable Law. Each of the
Company and the Investors shall promptly, upon having actual knowledge thereof,
correct any information provided by it for use in the Proxy Statement if and to
the extent such information shall have become false or misleading in any
material respect. Subject to Section 5.12, the Company shall notify each
Investor promptly upon the receipt of any comments from the SEC and of any
request by the SEC for amendments or supplements to the Proxy Statement and
shall supply each Investor with copies of all written correspondence, and a
summary of any oral comments, between the Company or any of its Representatives,
on the one hand, and the SEC, on the other hand, with respect to the Proxy
Statement. The Company shall use its reasonable best efforts to (A) respond as
promptly as reasonably practicable to any comments received from the SEC
concerning the Proxy Statement and to promptly resolve such comments with the
SEC and (B) cause the Proxy Statement to comply in all material respects with
the Exchange Act and other applicable Law. Steiner and its counsel shall be
given a reasonable opportunity to review any such comments and responses and the
Company shall consider in good faith any such comments or responses and make the
reasonable additions, deletions or changes suggested thereto by Steiner or its
counsel. The Company shall use reasonable best efforts to cause the Proxy
Statement to be disseminated to its shareholders as promptly as reasonably
practicable after the resolution of any such comments, but in no event later
than two (2) Business Days after the earlier of (x) the SEC confirming that it
has no further comments to the Proxy Statement and (y) the

 

19



--------------------------------------------------------------------------------

tenth (10th) day after the filing of the Proxy Statement with the SEC if at such
time the SEC has not provided any comments to the Proxy Statement. Prior to the
filing of the preliminary form or any subsequent version of the Proxy Statement
(or any amendment or supplement thereto) or any dissemination thereof to the
shareholders of the Company, or responding to any comments from the SEC with
respect thereto, the Company shall provide Steiner with a reasonable opportunity
to review and to propose comments on such document or response, which the
Company shall consider in good faith.

(b) The Company shall, as promptly as reasonable practicable after the
definitive Proxy Statement has been disseminated to the Company’s shareholders
(and in any event no later than twenty (20) days thereafter), take all necessary
actions in accordance with applicable Law, the Articles and the rules and
regulations of NASDAQ to duly call, give notice of, set a record date for,
convene and hold a meeting of its shareholders (including any adjournment,
recess or postponement thereof, the “Company Shareholders’ Meeting”) for the
purpose of obtaining the Shareholder Approval. The Company shall use its
reasonable best efforts to promptly (and in any event within the time period
described in the prior sentence) obtain the Shareholder Approval.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may, adjourn, recess, or postpone the Company Shareholders’ Meeting
(i) to the extent necessary to ensure that any required supplement or amendment
to the Proxy Statement under applicable Law, as determined by the Company in
good faith and after consultation with and taking into account the views of its
outside legal counsel and of Steiner and its outside legal counsel, is provided
to the shareholders of the Company within a reasonable amount of time in advance
of the Company Shareholders’ Meeting, (ii) if as of the time for which the
Company Shareholders’ Meeting is originally scheduled (as set forth in the Proxy
Statement) there are insufficient Common Shares represented (either in person or
by proxy) to constitute a quorum necessary to conduct the business of the
Company Shareholders’ Meeting, (iii) to solicit additional proxies necessary to
obtain the Shareholder Approval or (iv) with the prior written consent of
Steiner.

SECTION 5.04 NASDAQ Listing of Shares. The Company shall promptly following the
date hereof apply to cause the Acquired Securities (other than the Warrants), to
the extent not already approved for listing, and the Warrant Shares to be
approved for listing on NASDAQ and shall otherwise use reasonable best efforts
to obtain approval for the listing of such Acquired Securities (other than the
Warrants) and Warrant Shares on NASDAQ, subject to official notice of issuance.

SECTION 5.05 Use of Proceeds. The Company shall use the proceeds from the
Purchase Price (a) to pay any costs, fees and expenses incurred by it in
connection with the Transactions, including the reimbursement of Steiner’s and
its Affiliates’ costs, fees and expenses pursuant to Section 5.06, and (b) for
working capital or other general corporate purposes; provided, that none of the
proceeds shall be used to repay debt of the Company or any Subsidiaries on the
date of the Steiner Closing unless mutually agreed in writing by the Company and
Steiner.

SECTION 5.06 Expenses. Except as otherwise expressly provided herein, all fees,
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement, the
Related Documents and the Transactions shall be paid by the party incurring such
costs and expenses; provided, that the Company shall, at the Steiner Closing or
in the circumstances required by Section 7.02, reimburse Steiner for or pay, as
applicable, all of Steiner’s and its Affiliates’ reasonable and documented
out-of-pocket fees, costs and expenses incurred by or on behalf of any of them
in connection with the negotiation, preparation or execution of this Agreement
or the Related Documents, the performance of any covenants or obligations
hereunder or thereunder or the consummation of the Transactions (including
travel expenses and the fees, costs and expenses of consultants, legal counsel,
accountants, financial advisors and other Representatives in connection
therewith, as well as for the avoidance of doubt, any fees, costs and expenses
incurred in connection with (a) the negotiation, preparation or execution of the
letter of intent entered into by Steiner and the Company and any tax or other
diligence

 

20



--------------------------------------------------------------------------------

conducted by or on behalf of Steiner or any of its Affiliates in connection with
or related to the Transactions or (b) any filings pursuant to Section 5.09
(including any administrative or filing fees); provided, further, that the
maximum amount of such costs and expenses to be reimbursed by the Company
pursuant to this Section 5.06 shall not exceed $1,250,000 in the aggregate.

SECTION 5.07 Governance Agreement; Board Composition .

(a) At least three (3) Business Days prior to the filing with the SEC of the
Proxy Statement pursuant to Section 5.03(a) of this Agreement, (i) Steiner shall
specify in writing to the Company one individuals to serve as a Class B director
and one individual to serve as a Class C director of the Board immediately after
the Steiner Closing, which directors will be subject to the designation rights
described in the Governance Agreement (the “Initial Specified Steiner
Designees”) and one individual to serve as a Class C director of the Board
immediately following the Steiner Closing, which director seat will not be
subject to the designation rights described in the Governance Agreement from and
after the 2022 annual meeting of shareholders (the “Initial Non-Continuing
Class C Steiner Designee”, and together with the Initial Specified Steiner
Designees, collectively, the “Initial Steiner Designees”) and (ii) without
limiting the generality of the rights of Steiner or any of the other SLL
Investor Holders under the Governance Agreement from and after the Steiner
Closing, Steiner (A) shall specify in writing one Initial Steiner Designee that
will serve as a member of the compensation committee of the Board (the
“Compensation Committee”) and one Initial Steiner Designee that will serve as a
member of the nominating and governance committee of the Board (the “Nominating
Committee”) and (B) may specify one Initial Steiner Designee that will serve as
a Member of the audit committee of the Board (the “Audit Committee”); provided
that the designees under this clause (ii) shall satisfy all applicable NASDAQ
and SEC independence requirements for service on such committees.

(b) The Company and Steiner agree that at and prior to the Steiner Closing, the
Company shall take all necessary and desirable actions such that, immediately
following the Steiner Closing, (i) the Board is comprised of ten (10) directors,
which continues to be divided into three (3) classes, designated Class A
directors, Class B directors and Class C directors, (ii) the Initial
Non-Continuing Class C Steiner Designee designated pursuant to Section 5.07(a)
is a Class C director with a term ending at the 2022 annual meeting of the
Company’s shareholders, the Initial Specified Steiner Designee designated
pursuant to Section 5.07(a) as a Class C director is a Class C director with a
term ending at the 2022 annual meeting of shareholders, the Initial Specified
Steiner Designee designated pursuant to Section 5.07(a) as a Class B director is
a Class B director with a term ending at the 2021 annual meeting of shareholders
and each other individual serving on the Board is the individual, and serves in
the class of directors, set forth on Schedule II attached hereto, unless
otherwise agreed in writing by Steiner, and (iii) each committee of the Board is
comprised of the same number of directors as of the date hereof, with the
Initial Steiner Designees designated pursuant to Section 5.07(a) being members
of the Compensation Committee, the Nominating Committee and, as applicable, the
Audit Committee.

SECTION 5.08 No Solicitation; Transaction Support.

(a) From and after the execution of this Agreement and through the earlier of
the Steiner Closing or termination of this Agreement in accordance with its
terms, the Company shall not (whether through the Board or any committee
thereof), and shall cause its Subsidiaries and its and their officers and
directors to not, and use reasonable best efforts to cause each of its and their
other respective Representatives to not, directly or indirectly: (i) initiate,
solicit or encourage, or facilitate (including by way of furnishing
information), any offer or proposal from any Person or Group which constitutes,
or could reasonably be expected to result in, an Alternative Transaction or an
inquiry with respect thereto; (ii) enter into, or authorize the Company or any
of its Subsidiaries to enter into, any Contract (including any confidentiality
or similar agreement), agreement in principle, letter of intent or other
arrangement (including

 

21



--------------------------------------------------------------------------------

any non-binding term sheet or similar arrangement) with respect to any
Alternative Transaction; (iii) engage in negotiations or discussions with, or
provide any information or data or access to the business, properties, assets,
books or records of the Company or any of its Subsidiaries to, any Person or
Group, other than Steiner, its Affiliates or any of their respective
Representatives, that the Company knows is seeking to make (or may reasonably be
likely to seek to make), or has made, any offer or proposal that would
constitute, or could reasonably be expected to result in, an Alternative
Transaction, or otherwise cooperate in any way with, or assist or participate
in, facilitate or encourage any effort or attempt by any Person or Group to do
or seek any of the foregoing; (iv) (A) fail to make, withdraw, qualify, amend or
modify (or publicly propose or resolve to fail to make, withdraw, qualify, amend
or modify), in any manner adverse to any of the Investors, the Company Board
Recommendation, (B) fail to include the Company Board Recommendation in the
Proxy Statement, (C) recommend, endorse, adopt or approve (or publicly propose
or resolve to recommend, endorse, adopt or approve) any Alternative Transaction,
(D) fail to either recommend against acceptance of any Alternative Transaction
by the Company’s shareholders or reaffirm the Board’s recommendation for the
transaction contemplated by this Agreement, in either case, within five
(5) Business Days of the date such Alternative Transaction first becomes
publicly known, (E) following a request in writing by Steiner that the Company
Board Recommendation be reaffirmed publicly (it being agreed that Steiner may
only make one (1) request pursuant to this clause (E)), fail to reaffirm
publicly the Company Board Recommendation within five (5) Business Days after
Steiner made such request or (F) agree to take or not take any of the foregoing
actions in contravention of clauses (A) through (F) (any of the foregoing in
this clause (iii), a “Company Adverse Recommendation Change”); (v) take any
action to make any “moratorium”, “control share acquisition”, “fair price”,
“supermajority”, “affiliate transactions” or “business combination statute or
regulation” or other similar anti-takeover laws and regulations inapplicable to
any Person (other than the Investors) or any Alternative Transaction; or
(vi) fail to enforce or grant any waiver or release under any standstill or
similar agreement with respect to any class of Equity Securities of the Company
or any of its Subsidiaries.

(b) Without limiting or affecting the other covenants, agreements and
obligations in this Section 5.08, the Company shall promptly notify Steiner (but
in no event later than 24 hours after receipt) of any indication, inquiry,
expression of interest, proposal or offer received by the Company, its
Subsidiaries or any of their respective Representatives relating to, or that
could reasonably be expected to lead to, any Alternative Transaction, which
notice shall be in writing and indicate the material terms and conditions of,
and the Person or Group making an indication, inquiry, expression of interest,
proposal or offer (including any changes or modifications thereto).

(c) The Company shall, and it shall cause each of its Subsidiaries and each of
its and its Subsidiaries’ officers and directors to, and use reasonable best
efforts to cause each of their respective other Representatives to, immediately
cease and cause to be terminated any existing discussions or negotiations with
any parties conducted heretofore with respect to any Alternative Transaction.

(d) Nothing contained in this Agreement (including this Section 5.08) shall
prohibit the Company from taking and disclosing to its shareholders a position
contemplated by Rule 14d-9 or Rule 14e-2(a) promulgated under the Exchange Act.

(e) At the Company Shareholders’ Meeting, each Co-Investor (for the avoidance of
doubt, excluding any of such Co-Investor’s Affiliates) that beneficially owns
any Common Shares as of the date hereof (such Common Shares, collectively, the
“Covered Shares”) shall (if such Co-Investor is the record holder of such
Covered Shares) (i) appear at such meeting (if applicable) or otherwise cause
all Covered Shares to be counted as present thereat for purposes of calculating
a quorum and (ii) vote (or cause to be voted) all Covered Shares (A) in favor of
the Shareholder Approval, (B) in favor of any other matter considered at any
Company Shareholders’ Meeting that the Board has determined is necessary or
appropriate in furtherance of the Shareholder Approval, (C) in favor of any
adjournment or postponement

 

22



--------------------------------------------------------------------------------

of the Company Shareholders’ Meeting recommended by the Company in order to
obtain the Shareholder Approval and that is not in contravention of
Section 5.03(b), and (D) against any proposal that does or would oppose, impede,
frustrate, prevent or nullify the Shareholder Approval or any matter that is
proposed in furtherance thereof. Until the earlier of the occurrence of the
Company Shareholders’ Meeting or the termination of this Agreement in accordance
with its terms, each Co-Investor shall not, directly or indirectly, (x) deposit
or permit the deposit of the Covered Shares into a voting trust or enter into a
tender, support, voting or similar agreement or arrangement with respect to the
Covered Shares or (y) otherwise take any action with respect to any of the
Covered Shares, in the case of each of clause (x) or clause (y), that would
restrict, limit or interfere with the performance of the obligations under this
Section 5.08(e).

SECTION 5.09 HSR Filings. As promptly as possible and, in any event, no later
than five (5) Business Days following the date hereof, the Company and each
Investor required to file shall file with the U.S. Federal Trade Commission
(“FTC”) and the U.S. Department of Justice (“DOJ”) all forms and other documents
required from each of them under the HSR Act for the consummation of the
transactions contemplated hereby. Each of those filings shall request early
termination of the waiting period under the HSR Act, and the Company and each
Investor shall reasonably cooperate with each other in promptly producing such
additional information as those authorities may reasonably require to allow for
early termination to be granted. Each Investor required to so file shall pay all
administrative or other filing fees associated with the filings submitted under
the HSR Act in connection with, or related to, the Transactions (including by
reason of any Investor’s investment pursuant hereto). The Company and each
filing Investor shall: (a) reasonably cooperate with one another in preparing
and submitting their respective filings under the HSR Act; (b) notify each other
promptly of any material written or oral communication received from, and
provide copies of written communication with, the FTC or the DOJ relating to
those filings or the transactions contemplated hereby; (c) provide each other in
advance, with a reasonable opportunity for comment thereon, drafts of any
contemplated communication to the FTC or the DOJ relating to those filings or
the transactions contemplated hereby; (d) provide each other reasonable advance
notice of any non-ministerial meeting or conference with the FTC or the DOJ
relating to those filings or the transactions contemplated hereby, and, unless
prohibited by the FTC or the DOJ, permit each other to participate therein;
provided, that, to the extent reasonably necessary to protect confidential
information, the above communications and meetings may be redacted or limited to
outside counsel for the relevant parties. The Company and each Investor shall
use reasonable best efforts to comply with the HSR Act and satisfy the condition
set forth in Section 6.01(d) hereto as promptly as possible and, in any event,
no later than the Outside Date; provided, however, that nothing in this
Section 6.2 shall, and the “reasonable best efforts” of Steiner shall in no
event, require Steiner or any of its Affiliates to agree to (i) sell, license or
otherwise dispose of, or hold separate and agree to sell, license or otherwise
dispose of, any entities, assets or facilities of the Company or any of its
Subsidiaries or any entity, facility or asset of such Steiner or any of its
Affiliates, (ii) terminate, amend or assign existing relationships and
contractual rights or obligations, (iii) amend, assign or terminate existing
licenses or other agreements, or (iv) enter into new licenses or other
agreements. The Company shall not agree to take, or otherwise take, any of the
measures described in clauses (i) through (iv) of the immediately preceding
sentence, except with the prior written consent of Steiner.

SECTION 5.10 Haymaker Deferred Shares. With respect to the Founder Deferred
Shares (as defined in the BCA), the parties hereto agree that, effective as of
the Steiner Closing, Section 2.6(a)(vi) of the BCA is hereby amended and
restated in its entirety by replacing it with the following:

“(vi) “Trigger Event” means any of the following: (A) the first day on which the
Dory Parent Common Share 5-Day VWAP is equal to greater than $10.50 (such share
price as adjusted pursuant to this Section 2.6, the “Price Target”); (B) in the
case of a Change in Control, if the price per Dory Parent Common Share paid or
payable in connection with such Change in Control is equal to or greater than
the Price Target; or (C) the two year anniversary of the Steiner Closing (as
defined in the Investment Agreement, dated as of April 30, 2020, among Dory
Parent, Steiner Leisure and each of the investors listed on the signature pages
thereto).”

 

23



--------------------------------------------------------------------------------

SECTION 5.11 Access to Information. From and after the date of this Agreement
until the earlier of the Steiner Closing or the termination of this Agreement in
accordance with its terms, upon reasonable notice, the Company shall, and shall
cause each of its Subsidiaries to, provide to Steiner and its Representatives
during normal business hours reasonable access to the books and records of the
Company and its Subsidiaries (in a manner so as to not interfere with the normal
business operations of the Company or any of its Subsidiaries); provided,
however, that the Company shall not be required to provide such access if and to
the extent doing so (a) would violate any Contract or Law to which the Company,
any of its Subsidiaries or any of their respective Affiliates is a party or is
subject or (b) could, as reasonably determined upon the advice of outside
counsel, result in the loss of the ability to successfully assert
attorney-client and work product privileges; provided that in the event either
clause (a) or (b) of this Section 5.11 prevents disclosure or access
contemplated by this Section 5.11, the Company shall use its reasonable best
efforts to provide such information or such access as can be provided (or
otherwise convey such information regarding the applicable matter as can be
conveyed) or in a manner without violating such privilege, Contract or Law.

SECTION 5.12 Certain Notices. From and after the date of this Agreement until
the earlier of the Steiner Closing or the termination of this Agreement in
accordance with its terms, unless prohibited by applicable Law, the Company
shall give prompt notice to Steiner and Neuberger Berman if any of the following
occur: (a) receipt of any notice in writing from any Person alleging that the
consent or approval of, filings with, license from, permit or authorization of,
declaration of, registration with, or notices to, such Person is or may be
required in connection with the Transactions; or (b) receipt by the Company, any
of its Subsidiaries or any of their respective Representatives of any material
notice or other communication from any Governmental Entity related to the
Transactions on the terms and subject to the conditions set forth in this
Agreement. Any notice pursuant to this Section 5.12 shall not affect, modify or
otherwise limit any other covenant, agreement representation or warranty
contained in this Agreement. Notwithstanding the foregoing, each Investor shall
have the right, at any time and from time to time, to elect to not receive any
notice or other information that contains any material non-public information
with respect to the Company or any of its securities that the Company or any
other Investors are otherwise required to deliver pursuant to this Agreement by
delivering to the Company and the other Investors a written statement signed by
such Investor stating that such Investor does not want to receive such notice or
information (an “ MNPI Opt-Out Request”), in which case and notwithstanding
anything to the contrary in this Agreement, the Company and each other Investor
shall not be required to, and shall not, deliver any such notice or information
required to be provided to such Investor. An MNPI Opt-Out Request shall remain
in effect indefinitely unless an Investor who previously has delivered an MNPI
Opt-Out Request to the Company revokes such request, which an Investor may do at
any time, and there shall be no limit on the ability of an Investor to issue and
revoke subsequent MNPI Opt-Out Requests.

SECTION 5.13 Reservation for Issuance. From and after the applicable Closing,
the Company (a) shall at all times keep available for issuance (i) a sufficient
number of unissued Common Shares of the applicable class or series to permit the
Company to satisfy its issuance obligations with respect to the exercise of the
Warrants for Warrant Shares, and (ii) a sufficient number of unissued Voting
Common Shares to permit the Company to satisfy its obligations with respect to
the conversion of Non-Voting Common Shares into Voting Common Shares pursuant to
the Second A&R Articles, and (b) without limiting the generality of clause (a),
shall take all actions required to increase the authorized number of applicable
class or series of Common Shares if at any time there shall be insufficient
unissued Common Shares of the applicable class or series to permit such
reservation. The Company shall not enter into any Contract that is in conflict
with or would cause the Company to violate its obligations under the preceding
sentence.

 

24



--------------------------------------------------------------------------------

SECTION 5.14 Conduct of Business by the Company.

(a) From and after the date of this Agreement until the earlier of the Steiner
Closing or the termination of this Agreement in accordance with its terms, the
Company shall, and shall cause each of its Subsidiaries to, use commercially
reasonable efforts to (i) conduct its operations in the ordinary course of
business, and (ii) preserve the goodwill and current relationships with material
customers, material suppliers and other Persons with which the Company or any of
its Subsidiaries has material business relations.

(b) Without limiting the generality of Section 5.14(a), from and after the date
of this Agreement until the earlier of the Steiner Closing or the termination of
this Agreement in accordance with its terms, except as otherwise expressly
contemplated by this Agreement, the Company shall not, and shall cause each of
its Subsidiaries not to, take any of the following actions without the prior
written consent of Steiner (not to be unreasonably withheld, conditioned or
delayed):

(i) declare, set aside or make payment in respect of, any dividend or other
distribution upon any Equity Securities of the Company or any of its
Subsidiaries, other than dividends or distributions, declared, set aside or paid
by any of the Company’s Subsidiaries to the Company or any Subsidiary that is,
directly or indirectly, wholly owned by the Company;

(ii) redeem, repurchase or acquire any Equity Securities of the Company or any
of its Subsidiaries, other than redemption or repurchases of shares from
terminated employees or officers of the Company or any of its Subsidiaries in
the ordinary course of business pursuant to any of the Company’s Material
Contracts or plans in effect as of the date hereof;

(iii) transfer, issue, reclassify, sell, grant or otherwise directly or
indirectly dispose of Equity Securities of the Company or any of its
Subsidiaries other than (A) the authorization and issuance of the Acquired
Securities and (B) issuances pursuant to any of the Company’s agreements or
plans in effect as of the date hereof of Equity Securities to (x) officers or
directors of the Company or any of its Subsidiaries under a Company Stock Plan
or (y) non-officer employees of the Company or any of its Subsidiaries under a
Company Stock Plan;

(iv) amend, waive, rescind or otherwise modify any provision of the Articles
(other than to implement the Second A&R Articles);

(v) (A) sell, assign, abandon, lease, license or otherwise dispose of any
material assets or properties of the Company and its Subsidiaries, other than
inventory or obsolete equipment in the ordinary course of business, or
(B) create, subject or incur any Lien on any material assets or properties of
the Company and its Subsidiaries;

(vi) make any loans, advances or capital contributions to, or guarantees for the
benefit of, or any investments in, any Person, other than (A) intercompany loans
or capital contributions between the Company and any of its Subsidiaries and
(B) the reimbursement of expenses of employees in the ordinary course of
business;

(vii) merge or consolidate the Company or any of its Subsidiaries with any
Person or adopt a plan of complete or partial liquidation or resolutions
providing for a complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of the Company or any of its material
Subsidiaries;

(viii) authorize, recommend, propose or announce an intention to adopt, or
otherwise effect or file for, a plan of complete or partial liquidation,
dissolution, bankruptcy, restructuring, recapitalization, reorganization or
similar transaction involving the Company or any of its material Subsidiaries;

 

25



--------------------------------------------------------------------------------

(ix) (A) increase or decrease the size of the Board or (B) except for the sole
purpose of effectuating Section 5.07, change the classes on which members of the
Board serve;

(x) enter into any Contract (including any amendment or modification to any
existing Contract) with or consummate, directly or indirectly, any transaction
or series of related transactions with (A) any Affiliate of the Company (other
than, in the case of the Company, any of its Subsidiaries or, in the case of any
Subsidiary of the Company, the Company or another Subsidiary of the Company),
(B) any Person that, to the Company’s Knowledge, is part of a Group that
beneficially owns at least 5.00% of the issued and outstanding Common Shares,
(C) any individual who is or was (since the beginning of the last fiscal year
for which the Company has filed an Annual Report on Form 10-K and proxy
statement, even if such individual does not presently serve in that role) an
officer or director of the Company, or (to the Company’s Knowledge) any other
Person described in the foregoing clauses (A) or (B) or any nominee for director
of the Company or (D) any Immediate Family Member (to the Company’s Knowledge)
of any Person described in the foregoing clauses (A) through (C), in each case
other than (1) any Contract or transaction entered into or effected, as
applicable, on arms’ length terms or on an arms’ length basis, as applicable,
that are approved in accordance with the Company’s “Related Party Transaction
Policy” as in effect as of the date hereof (or any successor policy thereto
approved by the Company); provided, however, that in respect of any such
transaction or series of related transactions involving or that could involve
aggregate consideration (whether contingent or otherwise) in excess of
$1 million (unless such transaction(s) are described in any of the following
numbered clauses of this Section 5.14(b)(x), in which case the requirements of
this proviso shall not apply), the Company will provide prior written notice of
such transaction or series of transactions to Steiner and, if requested by
Steiner, deliver an opinion to the Board as to the fairness to the Company
and/or the applicable Subsidiary(ies) of the Company issued by an accounting,
appraisal or investment banking firm of national standing; (2) ordinary course
director compensation and expense reimbursement as permitted by the governing
documents of the Company or its applicable Subsidiaries and approved by the
Company’s Compensation Committee; (3) officer compensation (including severance)
and expense reimbursement approved by the Compensation Committee; (4) director
and officer indemnification agreements approved by the Board (or any applicable
committee thereof) and the rights of indemnification and exculpation provided to
directors and officers under the governing documents of the Company or any of
its Subsidiaries; (5) any transaction with Steiner or any Affiliate thereof;
(6) any transaction involving $120,000 or less in a calendar year;
(7) redemptions or repurchases of Equity Securities from terminated employees or
officers of the Company or any of its Subsidiaries in the ordinary course of
business pursuant to any Company contracts or plans in effect as of the date
hereof (or pursuant to contracts or plans entered into after the date hereof
that are not prohibited by this Section 5.14(b)(x)); or (8) transactions
pursuant to agreements that were in effect prior to the date hereof;

(xi) incur, assume or otherwise become liable for or guarantee (collectively, an
“Incurrence”) any indebtedness for borrowed money (excluding any revolving
credit) if, immediately after giving effect to such Incurrence, the ratio of the
Company’s consolidated aggregate net indebtedness for borrowed money would be in
excess of four (4) times the Company’s EBITDA for the most recently ended four
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional indebtedness for
borrowed money is Incurred (calculated on a pro forma basis after giving effect
to such Incurrence and the use of the proceeds therefrom);

 

26



--------------------------------------------------------------------------------

(xii) materially alter the existing principal line of business of the Company
and its Subsidiaries; or

(xiii) authorize or enter into a Contract or otherwise make any commitment to do
any of the foregoing.

SECTION 5.15 Second A&R Articles. At least one day prior to the Closing, the
Company shall take all necessary actions to cause the Second A&R Articles to be
duly adopted and filed with the Registrar General’s Department of The Bahamas.

SECTION 5.16 Tax Forms. At least one day prior to the applicable Closing, each
Investor shall deliver to the Company a duly executed, valid, accurate and
properly completed Internal Revenue Service (“IRS”) Form W-8 or Form W-9, as
applicable, certifying that such Investor is not subject to backup withholding.

SECTION 5.17 D&O Indemnification Agreement. At or prior to the Steiner Closing,
the Company shall enter into an indemnification agreement, in the customary form
entered into with other members of the Board (each, a “D&O Indemnification
Agreement”), with each Initial Steiner Designee (other than any Initial Steiner
Designee that is a member of the Board as of the date hereof) (such directors,
the “New Steiner Designees”).

SECTION 5.18 Transaction Litigation. The Company shall promptly notify Steiner
of any shareholder demands or other shareholder Actions (including derivative
claims) commenced against it, its Subsidiaries and/or its or its Subsidiaries’
respective directors or officers relating to this Agreement, any Related
Document or the Transactions or any matters relating thereto (collectively,
“Transaction Litigation”) and shall keep Steiner informed regarding any
Transaction Litigation. Each of the Company and the Investors shall reasonably
cooperate with the other in the defense or settlement of any Transaction
Litigation, and the Company shall give Steiner the opportunity to consult with
it regarding the defense and settlement of such Transaction Litigation, shall
consider in good faith Steiner’s advice with respect to such Transaction
Litigation and shall give Steiner the opportunity to participate in the defense
and settlement of such Transaction Litigation; provided, that, notwithstanding
the foregoing, in no event shall Steiner or any of its Affiliates be required to
incur any out-of-pocket costs or expenses in connection with any Transaction
Litigation in which it or its Affiliates is not also a defendant.

SECTION 5.19 Existing Steiner Warrants. Each of the Company and Steiner hereby
agrees and consents that (a) all of the warrants held by Steiner or its
controlled Affiliates that were issued under the Amended and Restated Warrant
Agreement, dated as of March 19, 2019, by and between the Company and
Continental Stock Transfer & Trust Company, shall be exercisable solely for
Non-Voting Common Shares rather than Voting Common Shares and (b) the provisions
of this Section 5.19(a) shall apply to any such warrant that has been or later
is directly or indirectly transferred to a SLL Investor Holder. The foregoing
agreement and consent shall not, for the avoidance of doubt, affect or otherwise
modify the ability of any of such Non-Voting Common Shares to convert into
Voting Common Shares upon the occurrence of a Contingent Conversion Triggering
Event (as defined in the Second A&R Articles).

ARTICLE VI

Conditions to Closing

SECTION 6.01 Conditions to the Obligations of the Company and each Investor. The
respective obligations of each of the Company and each Investor to effect the
Transactions contemplated between the Company and each such Investor are subject
to the satisfaction (as determined with respect to the Investors, by a
majority-in-interest of the Investors (based on the number of Acquired
Securities to be issued hereunder)) or (to the extent permitted by Law) waiver
by each of the Company and a majority-in-

 

27



--------------------------------------------------------------------------------

interest of Investors (based on the number of Acquired Securities to be issued
hereunder) on or prior to the applicable Closing of each of the following
conditions:

(a) no Governmental Entity of competent jurisdiction shall have issued any
order, decree, ruling or other Judgment, no Action commenced by a Governmental
Entity of competent jurisdiction and seeking such an order, decree, ruling or
Judgment shall be pending, and no Law shall be in effect, in each case
enjoining, restraining or otherwise prohibiting any of the Transactions;

(b) the Purchased Securities and Warrant Shares to be issued pursuant to this
Agreement shall have been approved for listing on NASDAQ, subject only to
official notice of issuance thereof;

(c) the Shareholder Approval shall have been obtained; and

(d) the waiting periods applicable to the consummation of the transactions
contemplated by this Agreement under the HSR Act shall have expired or been
terminated.

SECTION 6.02 Conditions to the Obligations of the Company With Respect to
Steiner. The obligations of the Company to effect the Transactions contemplated
between Steiner and the Company are further subject to the satisfaction or (to
the extent permitted by Law) waiver by the Company on or prior to the Steiner
Closing of each of the following conditions:

(a) all representations and warranties of Steiner set forth in this Agreement
shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) at and as of the Steiner Closing as though made
on and as of such time, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on such earlier date), except where the
failure of such representations and warranties to be so true and correct,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the ability of Steiner to
consummate the Transactions;

(b) Steiner shall have performed in all material respects all of its obligations
hereunder required to be performed by it at or prior to the Steiner Closing;

(c) Steiner shall have duly executed and delivered to the Company the Governance
Agreement, the Registration Rights Agreement and the Warrant Agreement;

(d) the Company shall have received a certificate, signed by a duly authorized
officer of Steiner, certifying that the conditions set forth in Section 6.02(a)
and Section 6.02(b) have been satisfied;

SECTION 6.03 Conditions to the Obligations of the Company With Respect to each
Co-Investor The obligations of the Company to effect the Transactions
contemplated between each Co-Investor and the Company are further subject to the
satisfaction or (to the extent permitted by Law) waiver by the Company on or
prior to the Co-Investor Closing of each of the following conditions:

(a) all representations and warranties of each Co-Investor set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) at and as of the Co-Investor Closing as though
made on and as of such time, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on such earlier date),
except where the failure of such representations and warranties to be so true
and correct, individually or in the aggregate, has not had and would not
reasonably be expected to have a material adverse effect on (i) the Company
(solely with respect to the representations of such Co-Investor in Section 4.11)
or (ii) the ability of such Co-Investor to consummate the Transactions;

 

28



--------------------------------------------------------------------------------

(b) each Co-Investor shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the
Co-Investor Closing;

(c) each Co-Investor shall have duly executed and delivered to the Company the
Registration Rights Agreement and the Warrant Agreement;

(d) the Company shall have received a certificate, signed by a duly authorized
officer of each Co-Investor, certifying that the conditions set forth in
Section 6.03(a) and Section 6.03(b) have been satisfied with respect to such
Co-Investor.

SECTION 6.04 Conditions to the Obligations of the Investors. The obligations of
the Investors to effect the Transactions are further subject to the satisfaction
(as determined by a majority-in-interest of the Investors (based on the number
of Acquired Securities to be issued hereunder)) or (to the extent permitted by
Law) waiver by a majority-in-interest of Investors (based on the number of
Acquired Securities to be issued hereunder) on or prior to the applicable
Closing of each of the following conditions:

(a) (i) the representations and warranties of the Company set forth in Article
III hereof (other than the Company Fundamental Representations) shall be true
and correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) at and as of the applicable Closing as though made on and as of such
time (except to the extent that any such representation or warranty speaks to an
earlier date, in which case such representation or warranty shall so be true and
correct as of such earlier date), except where the failure of such
representations and warranties to be so true and correct, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect, and (ii) the representations and warranties of the Company set
forth in Section 3.01(a) (Organization; Standing) (other than the second and
third sentences thereof), Section 3.02 (Capitalization), Section 3.03 (other
than Section 3.03(b)(ii)) (Authority), Section 3.07 (Sale of Securities),
Section 3.08 (No Broker) and Section 3.09 (Listing and Maintenance Requirements)
(the “Company Fundamental Representations”) shall be true and correct (without
giving effect to any limitation or qualification as to “materiality” or
“Material Adverse Effect” set forth in such representations and warranties) in
all material respects at and as of the applicable Closing as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(b) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the
applicable Closing;

(c) the Company shall have delivered to the Investors the Registration Rights
Agreement duly executed by the Company and HYAC;

(d) the Company shall have delivered to the Investors the Registration Rights
Agreement duly executed by the HYAC Sponsor Holders;

(e) the Company shall have executed and delivered to the Investors the Warrant
Agreement;

 

29



--------------------------------------------------------------------------------

(f) each Investor shall have received a certificate, signed by a duly authorized
officer of the Company, certifying that the conditions set forth in
Section 6.04(a) and Section 6.04(b) have been satisfied; and

(g) the Second A&R Articles shall be in full force and effect and shall not have
been further amended or modified or otherwise been rescinded.

SECTION 6.05 Conditions to the Obligations of Steiner. The obligations of
Steiner to effect the Transactions between the Company and Steiner are further
subject to the satisfaction or (to the extent permitted by Law) waiver by
Steiner on or prior to the Steiner Closing of each of the following conditions:

(a) the Company shall have delivered to Steiner the Governance Agreement duly
executed by the Company and HYAC;

(b) the Board, and any committees thereof, shall be comprised of the individuals
determined pursuant to, and be consistent in all respects with the requirements
of, Section 5.07(b) immediately after the Steiner Closing;

(c) the Company shall have duly executed and delivered to each New Steiner
Designee a D&O Indemnification Agreement;

(d) the Company shall have paid or reimbursed Steiner and its Affiliates for the
amounts required to be paid and/or reimbursed pursuant to Section 5.06
substantially concurrently with the Steiner Closing; and

(e) the First Lien Credit Agreement Amendment and the Second Lien Credit
Agreement Amendment shall remain in full force and effect and shall not have
been repudiated, rescinded, modified or terminated by the parties thereto.

SECTION 6.06 Conditions to the Obligations of Neuberger Berman. The obligations
of Neuberger Berman to effect the Transactions between the Company and Neuberger
Berman are further subject to the satisfaction or waiver by Neuberger Berman on
or prior to the applicable Closing of following conditions: the purchase by
Steiner of no less than $50 million of Purchased Securities shall be consummated
prior to or, simultaneously with, the purchase of the Purchased Securities by
Neuberger Berman.

SECTION 6.07 Frustration of Closing Conditions. None of the parties hereto may
rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was proximately caused of such party’s failure to use
reasonable best efforts to cause the applicable Closing to occur, as required by
Section 5.02, or a breach of this Agreement.

SECTION 6.08 Failure of Co-Investor Conditions.

(a) Notwithstanding anything to the contrary in this Article VI or otherwise in
this Agreement, but without limiting the other rights and remedies of Steiner
hereunder or otherwise (including those in Section 8.05(b)), in the event that
(i) (A) the conditions to Steiner Closing set forth in Sections 6.01, 6.02, 6.04
and 6.05 have been satisfied (other than those conditions that by their nature
are to be satisfied as of the Steiner Closing and that are then capable of being
satisfied if the Steiner Closing occurs) or have been waived, (B) Steiner
delivers written notice to the Company and each Co-Investor that it is ready,
willing and able to consummate the Steiner Closing and (C) the Co-Investor
Closing does not occur on the date that is two (2) Business Days following the
receipt of the notification pursuant to clause (B), or

 

30



--------------------------------------------------------------------------------

(ii) this Agreement is terminated by the Company with respect to any Co-Investor
pursuant to Section 7.01(f) (any such Co-Investor, a “Defaulting Co-Investor”),
then Steiner may, by giving written notice to the Company and any such
Defaulting Co-Investor, elect (any such election, a “Defaulting Co-Investor
Backstop Election”) to acquire the Acquired Securities, in the form of
Non-Voting Common Shares and Warrants exercisable for Non-Voting Common Shares,
that would otherwise be acquired by such Defaulting Co-Investor (such Acquired
Securities, the “Backstop Securities”) on the terms and subject to the
conditions herein. Upon receipt by the Company and any such Defaulting
Co-Investor of a Defaulting Co-Investor Backstop Election, (i) without limiting
the rights and remedies hereunder or otherwise of the other parties against, or
the Liabilities of, such Defaulting Co-Investor, such Defaulting Co-Investor
shall automatically and immediately have no further rights under this Agreement,
including the right to acquire Acquired Securities, and (ii) the conditions with
respect to such Co-Investor Closing shall automatically be deemed to be waived
by the Company; provided, that Steiner acquires the Backstop Securities on the
terms and subject to the conditions herein at such Co-Investor Closing.

(b) Notwithstanding anything to the contrary in this Article VI or otherwise in
this Agreement, if there is one or more Defaulting Co-Investors (including as a
result of a termination by the Company with respect to any Co-Investor pursuant
to Section 7.01(f)), or if the conditions to Closing set forth in Section 6.03
are not satisfied or waived on the date that the Steiner Closing is required to
occur pursuant to Section 2.02(a), then the Steiner Closing shall occur,
irrespective of whether Steiner makes the election to purchase Backstop
Securities.

ARTICLE VII

Termination; Survival

SECTION 7.01 Termination. This Agreement may be terminated at any time prior to
the applicable Closing Date:

(a) by mutual written consent of the Company and a majority-in-interest of the
Investors (based on the number of Acquired Securities to be issued hereunder);

(b) by either the Company or a majority-in-interest of the Investors (based on
the number of Acquired Securities to be issued hereunder) if:

(i) the applicable Closing has not have occurred on or prior to July 15, 2020
(as such date may be extended pursuant to this Section 7.01(b)(i), the “Outside
Date”); provided, however, that if at the initial Outside Date the Company
Shareholders’ Meeting has not been held but all other conditions to Closing set
forth in Section 6.01 (other than Section 6.01(c)), Section 6.02, Section 6.04
and Section 6.05 have been satisfied (other than those conditions that by their
nature are to be satisfied as of the applicable Closing and that are then
capable of being satisfied if the applicable Closing occurs) or have been
waived, then either Steiner or the Company may, by giving written notice to the
Company (in the case of Steiner) or Steiner (in the case of the Company) on or
prior to July 15, 2020, extend the Outside Date to July 22, 2020;

(ii) any Governmental Entity issues an order, decree or ruling or has taken any
other action permanently enjoining, restraining or otherwise prohibiting any of
the Transactions and such order, decree, ruling or other action shall have
become final and non-appealable; or

(iii) if the Company Shareholders’ Meeting (including any adjournments or
postponements thereof) shall have been held and concluded without the
Shareholder Approval having been obtained;

 

31



--------------------------------------------------------------------------------

(c) by a majority-in-interest of the Investors (based on the number of Acquired
Securities to be issued hereunder), upon written notice to the Company, if there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that any of the
conditions set forth in Section 6.04(a) or Section 6.04(b) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured on or prior to the earlier of (x) the date which is 30 days following
written notice thereof is given by the Investors to the Company and (y) the
Outside Date; provided, however, that Steiner is not then in breach of this
Agreement so as to prevent the condition to the Steiner Closing set forth in
Section 6.02(a) or Section 6.02(b) from being satisfied;

(d) by a majority-in-interest of the Investors (based on the number of Acquired
Securities to be issued hereunder), in the event that (i) the Board shall have
failed to recommend adoption and approval of the issuance of the Acquired
Securities in the Proxy Statement as contemplated by this Agreement or the Board
shall have withdrawn or modified in a manner adverse to the Investors such
recommendation; (ii) the Board shall have recommended to the shareholders of the
Company an Alternative Transaction; (iii) there has otherwise been a Company
Adverse Recommendation Change; or (iv) the Company shall have breached any of
its obligations under Section 5.08 in any material respect;

(e) by the Company upon written notice to Steiner, if there has been a breach of
any representation, warranty, covenant or agreement made by Steiner in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that any of the conditions set forth in
Section 6.02(a) or Section 6.02(b) would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 30 days following written notice thereof is given by
the Company to Steiner and (y) the Outside Date; provided, however, that the
Company is not then in breach of this Agreement so as to prevent the conditions
to applicable Closing set forth in Section 6.04(a) or Section 6.04(b) from being
satisfied; provided, further, that such termination shall only be in respect of
Steiner, and not any Co-Investor;

(f) by the Company upon written notice to the Investors (including, for the
avoidance of doubt, the Investor in respect of which the termination is to be
effective) with respect to one or more Co-Investors, if there has been a breach
of any representation, warranty, covenant or agreement made by a Co-Investor in
this Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that any of the conditions set forth in
Section 6.03(a) or Section 6.03(b) with respect to such Co-Investor would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured on or prior to the earlier of (x) the date which is 30 days following
written notice thereof is given by the Company to the Investors and (y) the
Outside Date; provided, however, that the Company is not then in breach of this
Agreement so as to prevent the conditions to applicable Closing set forth in
Section 6.04(a) or Section 6.04(b) from being satisfied; provided, further, that
such termination shall only be in respect of the applicable Co-Investor that is
in breach of this Agreement, and not Steiner or any other Co-Investor; or

(g) by Neuberger Berman (solely with respect to such Investor’s Purchase
hereunder) upon written notice to the Company in the event of a termination of
this Agreement by Steiner.

provided, however, that the right to terminate this Agreement pursuant to
Sections 7.01(b) – (f) shall not be available to any party to this Agreement
whose material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement shall have been the principal cause of,
or shall have resulted in, the failure of any such condition.

 

32



--------------------------------------------------------------------------------

SECTION 7.02 Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 7.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any Liability or
obligation on the part of the Company or the Investor with respect to which this
Agreement has been terminated, except that the provisions of Section 5.06, this
Section 7.02, Section 7.04, Section 7.05 and Article VIII (other than
Section 8.04) shall survive any termination of this Agreement; provided, that
the termination of this Agreement (whether with respect to all parties or with
respect to one or more Co-Investors) shall not relieve any party hereto from any
Liability for Fraud or any willful and material breach by a party of the terms
and provisions of this Agreement. Without limiting the generality of the
foregoing, the Company shall, upon the termination of this Agreement
(a) pursuant to Section 7.01(b)(iii) or Section 7.01(b)(i) (if at the time of
such termination the Shareholder Approval has not been obtained), within thirty
(30) Business Days thereof, or (b) pursuant to Section 7.01(c), Section 7.01(d)
or Section 7.01(b)(i) (if at the time of such termination a majority-in-interest
of the Investors (based on the number of Acquired Securities to be issued
hereunder) would have been entitled to terminate this Agreement pursuant to
Section 7.01(c) or Section 7.01(d)), promptly (and in any event within five
(5) Business Days thereof), reimburse Steiner for or pay, as applicable, all of
Steiner’s and its Affiliates’ reasonable and documented out-of-pocket fees,
costs and expenses incurred by or on behalf of any of them in connection with
the negotiation, preparation or execution of this Agreement or the Related
Documents, the performance of any covenants or obligations hereunder or
thereunder of the consummation of the Transactions (including travel expenses
and the fees and expenses of consultants, legal counsel, accountants, financial
advisors and other Representatives of Steiner and its Affiliates in connection
therewith, as well as for the avoidance of doubt, any fees, costs and expenses
incurred in connection with (a) the negotiation, preparation or execution of the
letter of intent entered into by Steiner and the Company and any tax or other
diligence conducted by or on behalf of Steiner or any of its Affiliates in
connection with or related to the Transactions or (b) any filings pursuant to
Section 5.09 (including any administrative or filing fees); provided, further,
the maximum amount of such costs and expenses to be reimbursed by the Company
pursuant to this Section 7.02 shall not exceed $1,250,000 in the aggregate.

SECTION 7.03 Survival. All of the covenants or other agreements of the parties
contained in this Agreement shall expire and terminate at the applicable
Closing, except for those covenants and agreements that contemplate performance
in full or in part after the applicable Closing, which shall survive until fully
performed or fulfilled, unless and to the extent that non-compliance with such
covenants or agreements is waived in writing by the party entitled to such
performance. All representations and warranties contained in this Agreement
shall expire and terminate at the applicable Closing; provided, however, that
the Company Fundamental Representations and the representations and warranties
of each Investor set forth in Section 4.01 (Organization and Authority),
Section 4.02 (Authorization; Enforceability), Section 4.06 (No Broker) and
Section 4.07 (Investment Intent) shall survive for twelve (12) months following
the applicable Closing Date and shall then expire and terminate; provided, that
nothing herein shall relieve any party of Liability for any inaccuracy or breach
of such representation or warranty that survives the applicable Closing to the
extent that any good faith allegation of such inaccuracy or breach is made in
writing prior to such expiration by a Person entitled to make such claim
pursuant to the terms and conditions of this Agreement that survives the
applicable Closing; and provided, further, that any representations and
warranties contained in this Agreement that survive the applicable Closing shall
survive until the resolution of a pending claim in the event a claim surrounding
such representation or warranty has been brought before the expiry thereto
pursuant to this provision. Notwithstanding the foregoing, nothing in this
Section 7.03 or otherwise in this Agreement shall limit or otherwise affect the
ability of any party hereto to bring a claim for Fraud.

SECTION 7.04 Limitation on Damages. Notwithstanding any other provision of this
Agreement, except in the case of Fraud, the Company shall not have any Liability
to any Investor in connection with or otherwise related to the Transactions in
excess of such Investor’s Investor Purchase Price, no Investor shall have any
Liability to the other parties hereto in connection with or otherwise related to
the Transaction in excess of his, her or its Investor Purchase Price, and no
party hereto shall be liable for any punitive damages with respect to this
Agreement, except to the extent such damages are payable to a third party, or
any consequential damages.

 

33



--------------------------------------------------------------------------------

SECTION 7.05 Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the Persons that are expressly identified as parties
hereto, including Persons that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents, Representatives or
Affiliates of any party hereto or any former, current or future equityholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, advisor, agent, Representative or Affiliate, successor or
assignee of any of the foregoing (each, a “Non-Recourse Party”) shall have any
Liability for any obligations or Liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, the transactions contemplated hereby or in respect of any
representations made or alleged to be made in connection herewith. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party hereto or any of its Affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Non-Recourse Party.

SECTION 7.06 Indemnification.

(a) Subject to the limitations set forth in Section 7.04 and Section 7.05, in
consideration of each Investor’s execution and delivery of this Agreement and
performance of its obligations hereunder, and in addition to all of the
Company’s other obligations under this Agreement, from and after the applicable
Closing, the Company shall indemnify and hold harmless each Investor, its
Affiliates and all of its and their respective shareholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing persons’ agents and other Representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Investor Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, Liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Investor Indemnitee as a result of, or arising out of, or relating to
(i) any misrepresentation or breach of any Company Fundamental Representation,
or (ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any Related Document to which such Investor or
any of its Affiliates is a party that survives the applicable Closing in whole
or in part. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable Law.

(b) Subject to the limitations set forth in Section 7.04 and Section 7.05, in
consideration of the Company’s execution and delivery of this Agreement and
performance of its obligations hereunder, and in addition to all of the
Investors’ other obligations under this Agreement, from and after the applicable
Closing, each Investor shall, severally and not jointly solely with respect to
his, her or its applicable representations, warranties, covenants, agreements or
obligations in this Agreement, indemnify and hold harmless the Company, its
Affiliates and all of its and their respective shareholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing persons’ agents or other Representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by any Company Indemnitee as a result
of, or arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by such Investor set forth in Section 4.01
(Organization and Authority), Section 4.02 (Authorization; Enforceability),
Section 4.06 (No Broker), or Section 4.07 (Investment Intent) or (ii) any breach
of any

 

34



--------------------------------------------------------------------------------

covenant, agreement or obligation of such Investor contained in this Agreement
that survives the applicable Closing, in whole or in part, as provided in
Section 7.04. To the extent that the foregoing undertaking by any Investor may
be unenforceable for any reason, such Investor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable Law.

(c) Notwithstanding anything to the contrary in this Section 7.06 or otherwise
in this Agreement, a majority-in-interest of the Investors (based on the number
of Acquired Securities to be issued hereunder) is authorized and empowered to
act on behalf of the Investors and all of the Investor Indemnitees for all
purposes under this Section 7.06, including the bringing of or controlling the
defense of any claim pursuant to this Section 7.06, and the Investors and all of
the investor Indemnitees hereby irrevocably waive any right that he, she or it
may have individually or otherwise to act pursuant to this Section 7.06, all of
which is vested in a majority-in-interest of the Investors (based on the number
of Acquired Securities to be issued hereunder).

(d) From and after the applicable Closing, the indemnification provided by the
Company hereunder and the enforcement of such indemnification shall be the
exclusive remedy available to the Investor Indemnitees under this Agreement for
monetary damages, other than for Fraud. From and after the applicable Closing,
the indemnification provided by the Investors hereunder and the enforcement of
such indemnification shall be the exclusive remedy available to the Company
Indemnitees under this Agreement for monetary damages, other than for Fraud.

SECTION 7.07 Transfer Restrictions. Following the applicable Closing, the
Purchased Securities issued to the Investors (other than Purchased Securities
issued to Neuberger Berman its Affiliates, provided that transfers by such
persons are subject to the Articles and applicable securities Laws) in
connection with the Purchase may not be transferred except for transfers:

(a) to Affiliates;

(b) in the case of Steiner or any of its Affiliates, to any direct or indirect
investors of Steiner or any of its Affiliates (e.g., limited or general partner,
member, etc.);

(c) pursuant to a tender or exchange offer, merger, consolidation, business
combination, recapitalization or similar transactions involving the Common
Shares;

(d) after commencement of any bankruptcy or other similar insolvency proceedings
by the Company;

(e) that occur after the 12-month anniversary of the applicable Closing Date; or

(f) that have been approved in writing by the Board prior to such transfer;

provided, however, that any transfer pursuant to clauses (a) or (b) above shall
be subject to such transferee agreeing in writing (in form and substance
reasonably satisfactory to the Company) to be bound by the terms of this
Section 7.07.

 

35



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01 Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by e-mail, facsimile sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by e-mail (having obtained
electronic delivery confirmation thereof), by hand, or if mailed, three days
after mailing (one Business Day in the case of express mail or overnight courier
service) to the parties at the following addresses or e-mail accounts (or at
such other address or e-mail accounts for a party as shall be specified by like
notice):

 

  (a)

If to the Company:

OneSpaWorld Holdings Limited

c/o One Spa World LLC

770 South Dixie Highway, Suite 200

Coral Gables, Florida 33146

Attention:     Leonard Fluxman

    Stephen Lazarus

E-mail:         lfluxman@onespaworld.com

        StephenL@onespaworld.com

with a copy to (which copy alone shall not constitute notice):

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10069

Attention:     Sidney Burke

Stephen P. Alicanti

E-mail:          Sidney.Burke@us.dlapiper.com

Stephen.Alicanti@us.dlapiper.com

 

  (b)

If to Steiner:

c/o Catterton Management Company L.L.C.

599 West Putnam Avenue

Greenwich, CT 06830

Attention:     J. Michael Chu

Marc Magliacano

Dave McPherson

E-mail:          Michael.Chu@lcatterton.com

Marc.Magliacano@lcatterton.com

Dave.McPherson@lcatterton.com

with a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:     Joshua Kogan, P.C.

Ryan Brissette

E-mail:          joshua.kogan@kirkland.com

ryan.brissette@kirkland.com

 

36



--------------------------------------------------------------------------------

  (c)

If to Neuberger Berman:

Attention:     Charles Kantor

E-mail:         CKantor@nb.com

with a copy to (which copy alone shall not constitute notice):

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention:   Philip Richter

E-mail:        philip.richter@friedfrank.com

SECTION 8.02 Amendments, Waivers, etc. Except as otherwise provided herein,
(a) no waiver of any provision of this Agreement shall be effective against any
party hereto unless such waiver is approved in writing by such party and (b) no
modification or amendment of any provision of this Agreement shall be effective
against any party hereto unless such modification or amendment is approved in
writing by the Company and a majority-in-interests of the Investors (based on
the number of Acquired Securities to be issued hereunder); provided, that
Article IV and Section 8.08 of this Investment Agreement may not be amended,
terminated or waived in a manner that is material and adverse to the Placement
Agent without the written consent of the Placement Agent; provided, further,
that Section 5.10 may not be amended, terminated or waived without the written
consent of the majority-in-interest of Persons entitled to the Haymaker Deferred
Shares. The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, shall not constitute a waiver by such party of its right
to exercise any such other right, power or remedy or to demand such compliance.

SECTION 8.03 Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered (by facsimile, electronic transmission or
otherwise) to the other parties. Delivery of an executed counterpart of a
signature page to this Agreement or any Related Document (including any of the
closing deliverables contemplated hereby) by e-mail or scanned pages shall be
effective as delivery of a manually executed counterpart to this Agreement or
any such Related Document.

SECTION 8.04 Further Assurances. Each party hereto shall execute and deliver
after the applicable Closing such further certificates, agreements and other
documents and take such other actions as any other party hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to consummate or implement the Transactions.

SECTION 8.05 Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Delaware applicable to agreements made and to be
performed entirely within such state, without regard to the conflicts of law
principles of such state or any other jurisdiction.

(b) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any court of
competent jurisdiction, in each case without proof of damages or otherwise (and
each party hereto hereby waives any requirement for the

 

37



--------------------------------------------------------------------------------

securing or posting of any bond in connection with such remedy), this being in
addition to any other remedy to which they are entitled at law or in equity. The
parties hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.

(c) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction, the
Delaware Superior Court or, if the Delaware Superior Court declines to accept
jurisdiction, any state or federal court within the State of New York), for the
purposes of any Action or other proceeding arising out of this Agreement and the
rights and obligations arising hereunder and thereunder, and irrevocably and
unconditionally waives any objection to the laying of venue of any such Action
or proceeding in any such court, and further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such Action
or proceeding has been brought in an inconvenient forum. Each party hereto
agrees that service of any process, summons, notice or document by registered
mail to such party’s respective address set forth in Section 8.01 shall be
effective service of process for any such Action or proceeding.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS RELATED THERETO. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.05(D).

SECTION 8.06 Interpretation. The term “this Agreement” means this Investment
Agreement together with the Schedules and Exhibits hereto, as the same may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms hereof. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “date hereof” shall refer to the date of this Agreement.
The word “or” shall not be exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
shall not simply mean “if.” The words “made available to the Investor” and words
of similar import refer to documents delivered in person or electronically to
the Investor prior to the date hereof. All references to “$” mean the lawful
currency of the United States of America. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Except as specifically stated herein, any agreement, instrument, statute
or Law defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument, statute or Law as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes or Laws) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein. Except as otherwise specified

 

38



--------------------------------------------------------------------------------

herein, references to a Person are also to its successors and permitted assigns.
Masculine gender shall also include the feminine and neutral genders, and vice
versa. All references to “in the ordinary course of business” shall be deemed to
be followed by the words “consistent with past practice”, unless otherwise
specified. Financial terms shall have the meanings given to such terms under
GAAP unless otherwise specified herein. The word “day” means calendar day unless
Business Day is expressly specified. If any action under this Agreement is
required to be done or taken on a day that is not a Business Day, then such
action shall be required to be done or taken not on such day but on the first
succeeding Business Day thereafter. Each of the parties hereto has participated
in the drafting and negotiation of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

SECTION 8.07 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

SECTION 8.08 Third-Party Beneficiaries. Except as otherwise expressly provided
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing expressed or referred to in this Agreement will be
construed to give any Person, other than the parties to this Agreement and such
permitted assigns, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, whether as third
party beneficiary or otherwise. The parties hereto agree that (a) the Placement
Agent is an express third-party beneficiary of its express rights in Article
III, Article IV, Section 8.02, this Section 8.08 and Section 8.11 of this
Agreement and (ii) the Persons entitled to receive the Founder Deferred Shares
are express third-party beneficiaries of their express rights in Section 5.10
and this Section 8.08 of this Agreement and (b) the Non-Recourse Parties are
express third-party beneficiaries of their express rights in Section 7.05. The
parties hereto acknowledge and agree that the Placement Agent and the Persons
entitled to receive the Founder Deferred Shares shall be entitled to seek and
obtain equitable relief against the Company (but not, for the avoidance of
doubt, any of the Investors), without proof of actual damages, including an
injunction or injunctions or order for specific performance to prevent breaches
of their respective rights referenced in the immediately preceding sentence.
Notwithstanding anything to the contrary herein, the parties hereto agree that
the rights and obligations hereunder are enforceable against an Investor solely
by the Company and not by any of the other Investors, except that Steiner may
enforce the covenants and agreements of the Co-Investors contained in
Section 5.08(e).

SECTION 8.09 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties, except that
each Investors may assign his, her or its respective rights under this
Agreement, in whole or in part, to any of their respective Affiliates without
the prior written consent of the Company; provided, that such Investor shall
remain liable for all of its obligations under this Agreement, except to the
extent any such obligations have actually been performed.

 

39



--------------------------------------------------------------------------------

SECTION 8.10 Acknowledgment of Securities Laws. Each Investor hereby
acknowledges that it is aware, and that it shall advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 8.11 Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter hereof
and thereof. Notwithstanding the foregoing or anything to the contrary in this
Agreement, the Director Designation Agreement, dated as of November 1, 2018 (the
“Director Designation Agreement”), by and among the Company, HYAC and Steiner,
shall continue in full force and effect after the date hereof in accordance with
its terms, but shall be superseded by the Governance Agreement subject to, and
conditioned upon, the Steiner Closing, at which time the Director Designation
Agreement shall automatically, without any further action of any party hereto or
any other Person, terminate and be of no further force and effect.

SECTION 8.12 Placement Agent Exculpation. Each Investor agrees and acknowledges
that (a) the Placement Agent, its affiliates and its representatives have not
made, and will not make, any representations or warranties with respect to the
Company or the Transactions, and such Investor will not rely on any statements
made by the Placement Agent, orally or in writing, to the contrary; and (b) it
will be responsible for conducting its own due diligence investigation with
respect to the Company and the Transactions. In light of the foregoing, to the
fullest extent permitted by law, each Investor and the Company release the
Placement Agent, its employees, officers, representatives and affiliates from
any liability with respect to such Investor’s participation in the Transaction.

[Remainder of page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

ONESPAWORLD HOLDINGS LIMITED     By:  

/s/ Stephen Lazarus

  Name: Stephen Lazarus   Title:   Chief Financial Officer

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

STEINER LEISURE LIMITED:     By:  

/s/ Marc Magliacano

  Name: Marc Magliacano   Title: Vice President and Assistant Secretary

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:       

/s/ Stephen B. Lazarus

  Name: Stephen B. Lazarus

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:

 

FUSFIELD FAMILY IRREVOCABLE TRUST

    By:  

/s/ Glenn Fusfield

  Name: Glenn Fusfield

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:

 

FLUXMAN FAMILY HOLDINGS LLC

    By:  

/s/ Leonard Fluxman

  Name: Leonard Fluxman

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:

 

HEYER INVESTMENT MANAGEMENT LLC

    By:  

/s/ Andrew R. Heyer

  Name: Andrew R. Heyer

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:           

/s/ Andrew R. Heyer

  Name: Andrew R. Heyer

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:           

/s/ Steven J. Heyer

  Name: Steven J. Heyer

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:       

/s/ Jeffrey E. Stiefler

  Name: Jeffrey E. Stiefler

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:       

/s/ Walter F. McLallen

  Name: Walter F. McLallen

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CO-INVESTORS:

 

NEUBERGER BERMAN INVESTMENT ADVISERS LLC, AS INVESTMENT ADVISER TO, NEUBERGER
BERMAN ALTERNATIVE FUNDS, NEUBERGER BERMAN LONG SHORT FUND AND NB ALL CAP ALPHA
MASTER LTD.

    By:  

/s/ Charles Kantor

  Name: Charles Kantor   Title: Managing Director

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

SECURITY ALLOCATIONS

 

Investor

   Investor
Purchase
Price      Non-Voting
Common
Shares      Voting
Common
Shares      Warrants  

Steiner Leisure Limited

   $ 60,075,000        15,018,750        —          4,004,999  

Neuberger Berman Group LLC

   $ 10,000,000        —          2,500,000        666,667  

Andrew Heyer

   $ 1,000,000        —          250,000        66,667  

Heyer Investment Management LLC

   $ 500,000        —          125,000        33,333  

Fluxman Family Holdings LLC

   $ 1,000,000        —          250,000        66,667  

Steven Heyer

   $ 1,000,000        —          250,000        66,667  

Stephen Lazarus

   $ 500,000        —          125,000        33,333  

Fusfield Family Irrevocable Trust

   $ 500,000        —          125,000        33,333  

Jeffrey Stiefler

   $ 100,000        —          25,000        6,667  

Walter McLallen

   $ 325,000        —          81,250        21,667  



--------------------------------------------------------------------------------

SCHEDULE II

POST-CLOSING BOARD COMPOSITION

 

1.

Steven Heyer (Class A)

2.

Andrew Heyer (Class A)

3.

Leonard Fluxman (Class A)

4.

Walter McLallen (Class B)

5.

Jeffrey Stiefler (Class B)

6.

Glenn Fusfield (Class C)

7.

Maryam Banikarim (Class C)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION



--------------------------------------------------------------------------------

CONFIDENTIAL

RESOLUTIONS BY UNANIMOUS WRITTEN CONSENT

IN LIEU OF A MEETING

OF THE BOARD OF DIRECTORS OF

ONESPAWORLD HOLDINGS LIMITED

IBC 202175 B

(an international business company organized under the laws of the Commonwealth
of The Bahamas)

[    ], 2020

The undersigned, being all of the duly elected directors (the “Board”) of
ONESPAWORLD HOLDINGS LIMITED, a company organized under the International
Business Companies Act, 2000, as amended, of the Commonwealth of The Bahamas
(the “Company”), hereby consent to the adoption of the following resolutions
taken without a meeting, this consent (the “Consent”) to have the same force and
effect as if the actions herein referred to had been taken at a timely called
and duly held meeting of the Board and direct that this Consent be filed with
the minutes of the proceedings of the Board of the Company:

SECOND AMENDED AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION OF THE
COMPANY.

WHEREAS, pursuant to Clauses 16 and 17 of the Amended and Restated Memorandum of
Association of the Company (together with the Amended and Restated Articles of
Association of the Company, the “Articles”), the Company may amend its Articles
by a resolution of Members or by a resolution of Directors.

NOW, THEREFORE, BE IT RESOLVED, that, effective immediately, the Board approves
the deletion and substitution of the Articles of the Company with the attached
Second Amended and Restated Memorandum and Articles of Association of the
Company, which is hereby adopted as the effective Memorandum and Articles of
Association of the Company to the exclusion of the existing Articles.

GENERAL AUTHORIZATION TO EFFECTUATE RESOLUTIONS.

RESOLVED, that the officers and the directors of the Company be, and each of
them hereby is, authorized and directed, on behalf and in the name of the
Company, to prepare or cause to be prepared and to execute, deliver, verify,
acknowledge, file or record any documents, instruments, certificates,
statements, papers, or any amendments thereto, as may be deemed necessary or
advisable in order to effectuate the resolutions approved herein, and to take
such further steps and do all such further acts or things as shall be necessary
or desirable to carry out the actions contemplated by the foregoing resolutions.

RESOLVED FURTHER, that any and all actions heretofore or hereafter taken by any
officer or officers or directors in furtherance of the things, matters or
objectives set forth in any of the foregoing resolutions, and all transactions,
agreements, documents or writings relating thereto, are hereby authorized,
ratified, confirmed and approved in all respects.

This resolution may be signed in one or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one instrument. These
resolutions shall be filed with the minutes of the proceedings of the Board.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Consent as of the date
first set forth above.

 

 

Maryam Banikarim

 

Michael J. Dolan

 

Leonard Fluxman

 

Glenn Fusfield

 

Andrew R. Heyer

 

Steven J. Heyer

 

Marc Magliacano

 

Walter F. McLallen

 

Stephen W. Powell

 

Jeffrey E. Stiefler



--------------------------------------------------------------------------------

COMMONWEALTH OF THE BAHAMAS

New Providence

Company under the

International Business Companies Act 2000

 

 

SECOND AMENDED AND RESTATED

MEMORANDUM

AND

ARTICLES OF ASSOCIATION

OF

ONESPAWORLD HOLDINGS LIMITED

 

 

Incorporated the 5th day of October, 2018

 

 

 



--------------------------------------------------------------------------------

COMMONWEALTH OF THE BAHAMAS

THE INTERNATIONAL BUSINESS COMPANIES ACT 2000

SECOND AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION

OF

ONESPAWORLD HOLDINGS LIMITED

NAME

1. The name of the company is OneSpaWorld Holdings Limited (the “Company”).

REGISTERED OFFICE

 

2.

The registered office of the Company will be at Shirley House, 253 Shirley
Street, Nassau, New Providence, The Bahamas, the postal address of which is P.O.
Box N-624, Nassau, New Providence, Bahamas.

REGISTERED AGENT

 

3.

The Registered Agent of the Company will be Harry B. Sands, Lobosky Management
Co. Ltd., Shirley House, 253 Shirley Street, Nassau, New Providence, The
Bahamas, the postal address of which is P.O. Box N-624, Nassau, New Providence,
Bahamas.

OBJECTS AND POWERS

 

4.

The objects for which the Company is established are to engage in any act or
activity that is not prohibited under any law for the time being in force in The
Bahamas.

 

5.

The Company shall have all such powers as are permitted by any law for the time
being in force in The Bahamas, irrespective of corporate benefit, to perform all
acts and engage in all activities necessary or conducive to the conduct,
promotion or attainment of the objects or purposes of the Company.

 

6.

The directors may by resolution of directors exercise all the powers of the
Company to borrow money and to mortgage or charge its undertakings and property
or any part thereof to issue debentures, debenture stock and other securities
whenever money is borrowed or as security for any debt, liability or obligation
of the Company or of any third party.

 

7.

Any mortgage or charge of the undertaking and property of the Company shall for
the purposes of Section 80 of the Act be regarded as in the usual or regular
course of the business carried on by the Company.

CURRENCY

 

8.

Shares in the Company shall be issued in the currency of the United States of
America.

AUTHORISED CAPITAL

 

9.

The authorised capital of the Company is US$25,000.00.

 

1



--------------------------------------------------------------------------------

CLASSES, NUMBER AND PAR VALUE OF SHARES

 

10.

The authorised capital is made up of 250,000,000 common shares, par value
US$0.0001 per share (the “Common Shares”) and 0 preferred shares, par value
US$0.0001 per share (the “Preferred Shares”). The Common Shares shall consist of
two separate classes, of which [    ] shares shall be designated as Voting
Common Shares (“Voting Common Shares”) and [    ] shares shall be designated as
Non-Voting Common Shares (“Non-Voting Common Shares”). Unless otherwise
specified in the documents providing for the issuance of such Common Shares or
the Investment Agreement, any Common Shares issued prior to the Closing Date (as
defined in the Investment Agreement) (the “Second Amendment Date”) (or
contracted prior to the Second Amendment Date to be issued on or after such
date) shall be Voting Common Shares. Any Common Shares issued on or after the
Second Amendment Date (or contracted on or after the Second Amendment Date to be
issued on or after such date) shall specify whether such Common Shares shall be
specified as Voting Common Shares or Non-Voting Common Shares.

SHARE RIGHTS AND LIMITATIONS

 

11.

Subject to the Governance Agreement (as defined in the Articles of Association),
the following is a statement fixing certain of the designations and the powers,
voting rights, preferences and relative, participating, optional and other
rights of the Common Shares and the Preferred Shares, and the qualifications,
limitations or restrictions thereof, and of the authority with respect thereto
expressly granted to the Board of Directors of the Company (the “Board of
Directors” or the “Board”) to fix any such provisions not fixed by this
Memorandum of Association, as amended, restated, and/or otherwise modified from
time to time in accordance with its terms (the “Memorandum”) or the Articles of
Association of the Company, as amended, restated, and/or otherwise modified from
time to time in accordance with its terms (the “Articles of Association”):

 

  (a)

The Board of Directors is hereby expressly vested with the authority to adopt a
resolution or resolutions providing for the issue of authorised but unissued
Preferred Shares, which shares may be issued from time to time, in one or more
series and in such amounts as may be determined by the Board of Directors in
such resolution or resolutions. The powers, voting rights, designations,
preferences and relative, participating, optional or other special rights, if
any, of each series of Preferred Shares and the qualifications, limitations or
restrictions, if any, of such preferences and/or rights (collectively, the
“Series Terms”), shall be such as are stated and expressed in the resolution or
resolutions providing for the issue of such series of Preferred Shares (the
“Series Terms Resolution”) adopted by the Board of Directors. The powers of the
Board of Directors with respect to the Series Terms of a particular series (any
of which powers may, by resolution of directors, be specifically delegated to
one or more of its committees, except as prohibited by law) shall include, but
not be limited to, determination of the following:

 

  (i)

The number of shares constituting that series and the distinctive designation of
that series;

 

  (ii)

The dividend rate on the shares of that series, whether such dividends, if any,
shall be cumulative, and, if so, the date or dates from which dividends payable
on such shares shall accumulate, and the relative rights of priority, if any, of
payment of dividends on shares of that series;

 

  (iii)

Whether that series shall have voting rights, in addition to any voting rights
provided by law, and, if so, the terms of such voting rights;

 

  (iv)

Whether that series shall have conversion privileges with respect to shares of
any other class or classes of shares or of any other series of any class of
shares, and, if so, the terms and conditions of such conversion upon the
occurrence of such events as the Board of Directors shall determine;

 

  (v)

Whether the shares of that series shall be redeemable, and, if so, the terms and
conditions of such redemption, including their relative rights of priority, if
any, of redemption, the date or dates upon or after which they shall be
redeemable, provisions regarding redemption notices, and the amount per share
payable in case of redemption, which amount may vary under different conditions
and at different redemption dates;

 

2



--------------------------------------------------------------------------------

  (vi)

Whether that series shall have a sinking fund for the redemption or purchase of
shares of that series by the Company, and, if so, the terms and amount of such
sinking fund;

 

  (vii)

The rights of the shares of that series in the event of a voluntary or
involuntary liquidation, dissolution, or winding up of the Company, and the
relative rights of priority, if any, of payment of shares of that series;

 

  (viii)

The conditions or restrictions upon the creation of indebtedness of the Company
or upon the issuance of additional Preferred Shares or other capital shares
ranking on parity therewith, or prior thereto, with respect to dividends or
distribution of assets upon liquidation;

 

  (ix)

The conditions or restrictions with respect to the issuance of, payment of
dividends upon, or the making of other distributions to, or the acquisition or
redemption of, shares ranking junior to the Preferred Shares or to any series
thereof with respect to dividends or distribution of assets upon liquidation;

 

  (x)

Any other designations, preferences, powers and rights and any qualifications,
limitations or restrictions thereon as may be fixed by resolution or resolutions
of the Board of Directors under the International Business Companies Act 2000;
and

 

  (xi)

Any of the Series Terms, including voting rights, of any series may be made
dependent upon facts ascertainable outside this Memorandum of Association and
the Series Terms Resolution, provided that the manner in which such facts shall
operate upon such Series Terms is clearly and expressly set forth in this
Memorandum of Association or in the Series Terms Resolution.

 

  (b)

Subject to the rights of the holders of any series of Preferred Shares set forth
in any Series Terms Resolution, the Board of Directors may, in its discretion,
out of funds legally available for the payment of dividends and at such times
and in such manner as determined by the Board of Directors, declare and pay
dividends on the Common Shares of the Company.

 

  (c)

In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, after payment or provision for the payment of
the debts and other liabilities of the Company and the payment or setting aside
for payment of any preferential amount due to the holders of any series of
Preferred Shares, the holders of Common Shares, subject to the rights of the
holders of any class or series of shares ranking on a parity with the Common
Shares as to the payments or distributions in such event, shall be entitled to
receive ratably any and all assets of the Company remaining to be paid or
distributed.

 

  (d)

Each holder of Common Shares shall be entitled to one vote for each such share
held by such holder on any matter submitted to a vote or for the consent of the
shareholders of the Company on which such holder is entitled to vote thereon or
consent thereto, which, with respect to the Non-Voting Common Shares and for
purposes of clarity, shall only apply with respect to the matters set forth in
Article 11(k) below.

 

  (e)

Unless otherwise expressly provided in this Memorandum or the Articles of
Association, the holders of Common Shares entitled to vote or consent on any
matter shall vote together as a single class.

 

  (f)

Unless otherwise expressly provided in this Memorandum or the Articles of
Association, each holder of Voting Common Shares, in his, her or its capacity as
such, shall be entitled to vote the Voting Common Shares held by him, her or it
on all matters submitted to a vote or for the consent of the shareholders of the
Company.

 

  (g)

Holders of Common Shares shall have no cumulative voting rights. Holders of
Common Shares shall have no preemptive rights.

 

3



--------------------------------------------------------------------------------

  (h)

Unless otherwise provided in a Series Terms Resolution with respect to a
particular series of Preferred Shares, all Preferred Shares redeemed or acquired
by the Company (as a result of conversion or otherwise) shall be retired and
restored to the status of authorised but unissued shares.

 

  (i)

Unless otherwise provided with respect to a particular series of Preferred
Shares in a Series Terms Resolution, no holder of capital shares of the Company
shall have any preemptive or other right, except as such rights are expressly
provided by contract, to purchase or subscribe for or receive any shares of any
class or series of the Company, whether now or hereafter authorised, or any
warrants, options, bonds, debentures or other securities convertible into,
exchangeable for or carrying any right to purchase any shares of any class or
series of the Company.

Certain Provisions Regarding the Non-Voting Common Shares:

 

  (j)

Unless otherwise required by law or as expressly provided in Article 11(k) of
this Memorandum, each holder of Non-Voting Common Shares, in his, her or its
capacity as such, shall have no voting power in respect of his, her or its
Non-Voting Common Shares and shall not be entitled to vote the Non-Voting Common
Shares held by him, her or it on any matter submitted to a vote or for the
consent of the shareholders of the Company.

 

  (k)

Notwithstanding the foregoing or anything to the contrary in this Memorandum or
the Articles of Association, each holder of Non-Voting Common Shares that is a
Steiner Person (as defined in the Articles of Association) shall be entitled to
vote the Non-Voting Common Shares held by him, her or it on matters submitted to
a vote or for the consent of the shareholders of the Company with respect to the
election or removal of any director (or director position, as applicable) that
the applicable Steiner Persons have the right to designate for appointment or
nomination pursuant to the Governance Agreement (but not any other matters).

 

  (l)

Unless otherwise expressly provided in this Memorandum or the Articles of
Association, Non-Voting Common Shares shall rank equally, share ratably and be
identical in all respects, and carry the same rights and privileges, as Voting
Common Shares (including in respect of dividends and in respect of distributions
upon any dissolution, liquidation or winding up of the Company) and be treated
the same in all respects as Voting Common Shares (including in any merger,
consolidation, share exchange, reclassification or other similar transaction, as
described in Article 11(o) of this Memorandum). Without limiting the generality
of the foregoing, if the Company shall in any manner split, subdivide or combine
(including by way of a dividend or other distribution payable in shares of
Voting Common Shares or Non-Voting Common Shares) the outstanding shares of
Voting Common Shares or Non-Voting Common Shares, then the outstanding shares of
the other such class of Common Shares shall likewise be split, subdivided or
combined in the same manner proportionately and on the same basis per share;
provided, however, that no dividend or other distribution payable in Voting
Common Shares shall be declared on the Non-Voting Common Shares and no dividend
or other distribution payable in Non-Voting Common Shares shall be declared on
the Voting Common Shares, but instead, in the case of a dividend or other
distribution payable in any class of Common Shares, each class of Common Shares
shall receive such dividend or other distribution in like shares.

 

  (m)

Conversion of Non-Voting Common Shares.

 

  (i)

Automatic Conversion of Non-Voting Shares. (A) Subject to Article 127(c) of the
Articles of Association, each Non-Voting Common Share shall be automatically,
without further action by the current or former holder thereof, converted into
one duly authorized, validly issued, fully paid and nonassessable Voting Common
Share, upon the occurrence of a Qualified Transfer of such Non-Voting Common
Share and (B) with the prior consent of the Board (or any authorized committee
thereof), each Non-Voting Common Share shall be automatically, without further
action by any holder thereof, converted into an identical number of duly
authorized, validly issued, fully paid and nonassessable Voting Common Shares at
such date and time, or the occurrence of an event, specified in writing by the

 

4



--------------------------------------------------------------------------------

  Steiner Representative. For purposes of this Article 11(m), a “Qualified
Transfer” shall mean a Transfer of Non-Voting Common Shares by the holder
thereof (x) to a third party that is not (1) an Affiliate of such holder nor
(2) a person whose ownership thereof would result in such shares being treated
as constructively owned by such holder under Section 958(b) of the Code,
applicable Treasury Regulations and other official guidance (a Person described
in this clause (x), an “Unrelated Person”), and (y) that either complies with
the Transfer Restrictions (as defined in the Articles of Association), or is
permitted pursuant to Article 127 of the Articles of Association (including by
giving effect to Article 127(c), if applicable).

 

  (ii)

Elective Conversion. Upon the occurrence of a Contingent Conversion Triggering
Event, a number of Non-Voting Common Shares held by the Steiner Persons that are
designated in writing by the Steiner Representative (as defined in the
Governance Agreement) to the Company (a “Elective Conversion Notice”) shall be
converted into an identical number of duly authorized, validly issued, fully
paid and non-assessable Voting Common Shares; provided, that the number of
Non-Voting Common Shares so converted shall not exceed the number of Non-Voting
Common Shares that, if converted, would reasonably be expected to (1) cause the
Company to become a CFC (as defined in the Articles of Association) as
reasonably determined in good faith by the Company, upon the advice of its legal
counsel, or (2) cause the Percentage Stock Ownership (by voting power, with such
determination of voting power taking into account any continuing director
designation rights of the Steiner Persons pursuant to the Governance Agreement
as of such time) of any Steiner Person to exceed 44.9% (as reasonably determined
in good faith by the Company). The determination contemplated by the immediately
preceding sentence shall be made (A) promptly and in any event within five
(5) business days of written request by the Steiner Representative, and
(B) after permitting the Steiner Representative and its legal and tax advisors
to have a reasonable opportunity to present their views and analysis relevant to
such determination, but no Steiner Director shall be entitled to vote on any
such determination. Any Non-Voting Common Shares converted pursuant to this
Article 11(m)(ii) shall be converted into an identical number of duly
authorized, validly issued, fully paid and nonassessable Voting Common Shares as
of 11:59 p.m. Eastern Time on the date the number of such Non-Voting Shares to
be so converted are determined pursuant to this Article 11(m)(ii). Unless
otherwise determined in an Elective Conversion Notice, any conversion of
Non-Voting Common Shares held by the Steiner Persons into Voting Common Shares
pursuant to this sub-clause (ii) shall be pro rata among the Steiner Persons
based on the aggregate number of Non-Voting Common Shares held by each Steiner
Person as of immediately prior to such Conversion Event, except to the extent
otherwise required to prevent the Company from becoming a CFC. For purposes of
this Article 11(m)(ii), a “Contingent Conversion Triggering Event” shall mean
(1) a decrease in the number of directors that the applicable Steiner Persons
have the right to designate for appointment or nomination pursuant to the
Governance Agreement or a decrease in the number of directors so designated by
the applicable Steiner Persons as a result of an irrevocable waiver of such
rights under the Governance Agreement, (2) the Transfer of Voting Common Shares
by the Co-Investors (as defined in the Investment Agreement but excluding any
Co-Investor who is a member of the Board, employee of the Company, a family
member of any of the foregoing, a trust for the benefit of any of the foregoing,
or an Affiliate of any of the foregoing) or any of its Affiliates on or prior to
the one year anniversary of the Second Amendment Date (I) to an Unrelated
Person, and (II) that complies with the Transfer Restrictions, or (3) the
exercise by a Steiner Person of a warrant to purchase Non-Voting Common Shares
(or a warrant for which such Steiner Person has previously agreed to receive
Non-Voting Common Shares upon exercise); provided that, with respect to this
clause (3), the number of shares designated by the Steiner Representative for
conversion shall not exceed the number of Non-Voting Common Shares received upon
exercise of such warrant.

 

5



--------------------------------------------------------------------------------

  (iii)

For purposes of this Article 11(m), a “Conversion Event” shall mean the
conversion of a Non-Voting Common Share into a Voting Common Share pursuant to
Article 11(m)(i) or (ii).

 

  (iv)

Each outstanding share certificate (if any) that, immediately prior to a
Conversion Event, represented one or more Non-Voting Common Shares subject to
such Conversion Event shall, upon such Conversion Event, be deemed to represent
an equal number of Voting Common Shares, without the need for surrender or
exchange thereof. The Company shall, upon surrender by such holder to the
Company of the outstanding certificate(s) formerly representing such holder’s
Non-Voting Common Shares (if any), issue and deliver to such holder
certificate(s) representing the Voting Common Shares into which such holder’s
Non-Voting Common Shares were converted as a result of such Conversion Event (if
such shares are certificated) or, if such shares are uncertificated, register
such shares in book-entry form upon the occurrence of such Conversion Event.

 

  (v)

Each Non-Voting Common Share that is converted pursuant to this Article 11(m)
shall thereupon be cancelled by the Company and shall not be available for
reissuance.

 

  (n)

The Company shall at all times have reserved for issuance out of its authorized
but unissued shares the number of Voting Common Shares into which all
outstanding Non-Voting Common Shares may be converted.

 

  (o)

Mergers, Etc. Without limiting the generality of Article 11(l) of this
Memorandum or any other provisions in this Memorandum or the Articles of
Association, in the event of any merger, consolidation, business combination,
share exchange, tender offer or other similar transaction, each Non-Voting
Common Share shall have the right to receive, or the right to elect to receive,
the same form of consideration as the holders of the Voting Common Shares, and
the same amount per share equal to the aggregate amount of stock, securities,
cash and/or any other property (payable in kind), as the case may be, that each
Voting Common Share is entitled to receive as a result of, or in connection
with, such transaction, provided that at the election of the holder thereof, in
his, her or its sole discretion, any securities issued with respect to the
Non-Voting Common Shares shall be non-voting securities under the resulting
person’s (as defined in the Articles of Association) organizational documents
and the Company shall make appropriate provisions (in form and substance
reasonably satisfactory to the holders of a majority of the Non-Voting Common
Shares then outstanding) and take such actions necessary to ensure that holders
of the Non-Voting Common Shares shall retain securities with substantially the
same privileges, limitations and relative rights as the Non-Voting Common
Shares. Subject to the foregoing, in the event the holders of Voting Common
Shares are provided the right to convert or exchange Voting Common Shares for
stock or securities, cash and/or any other property, then the holders of the
Non-Voting Common Shares shall be provided the same right based upon the number
of Voting Common Shares such holders would be entitled to receive if such
Non-Voting Common Shares were converted into Voting Common Shares immediately
prior to such offering. In the event that the Company offers to repurchase
Voting Common Shares from its shareholders generally, the Company shall offer to
repurchase Non-Voting Common Shares pro rata based upon the number of Voting
Common Shares such holders would be entitled to receive if such shares were
converted into Voting Common Shares immediately prior to such repurchase. In the
event of any pro rata subscription offer, rights offer or similar offer to
holders of Voting Common Shares, the Company shall provide the holders of the
Non-Voting Common Shares the right to participate based upon the number of
Voting Common Shares such holders would be entitled to receive if such shares
were converted into Voting Common Shares immediately prior to such offering;
provided that at the election of the holder thereof, in his, her or its sole
discretion, any shares issued with respect to the Non-Voting Common Shares shall
be issued in the form of Non-Voting Common Shares rather than Voting Common
Shares.

 

6



--------------------------------------------------------------------------------

VARIATION OF CLASS RIGHTS

 

12.

If at any time the authorised capital is divided into different classes or
series of shares, the rights attached to any class or series (unless otherwise
provided by the terms of issue of the shares of that class or series) may,
whether or not the Company is being wound up, be varied with the consent in
writing of the holders of not less than a majority of the issued shares of that
class or series and of the holders of not less than a majority of the issued
shares of any other class or series of shares which may be affected by such
variation.

 

13.

The rights conferred upon the holders of the shares of any class or series
(including any class or series issued with preferred or other rights) shall not,
unless otherwise expressly provided by the terms of issue of the shares of that
class or series, be deemed to be varied by the creation or issue of further
shares ranking senior to or pari passu therewith.

REGISTERED SHARES

 

14.

Shares may be issued only as registered shares.

LIABILITY OF SHAREHOLDERS

 

15.

The liability of shareholders is limited to the amount, if any, unpaid on the
shares respectively held by them.

AMENDMENT OF MEMORANDUM AND ARTICLES OF ASSOCIATION

 

16.

The Company may amend this Memorandum and/or the Articles of Association by a
resolution of shareholders or by a resolution of directors. Notwithstanding
anything to the contrary in this Memorandum (including Clauses 11(m), 16 and 17
of this Memorandum), if any Steiner Person is a shareholder of the Company, the
Company shall not amend, alter or repeal this Clause 16 or any of Articles 124
through 132 of the Articles of Association in manner that adversely affects any
Steiner Person without the prior written consent of the Steiner Representative.
Notwithstanding anything to the contrary in the Articles of Association, so long
as any Steiner Person is a shareholder of the Company, the Company shall not
amend, alter or repeal any of Articles 133 through 136 of the Articles of
Association in a manner that adversely affects the Steiner Group or any Steiner
Group Related Persons (each as defined in the Articles of Association) without
the prior written consent of the Steiner Representative.

 

17.

In addition, the Board of Directors may, to the extent permitted by law, from
time to time establish, modify, amend or rescind the Articles of Association,
regulations and procedures of the Company not inconsistent with the provisions
of the Transfer Restrictions for purposes of determining whether any Transfer of
Company Securities would result in the Company’s (or any of its subsidiaries’)
status as a CFC and for the orderly application, administration and
implementation of the Transfer Restrictions.

DEFINITIONS

 

18.

Unless otherwise defined in this Memorandum of Association, the meanings of
words in this Memorandum of Association are as defined in the Articles of
Association of the Company.

Adopted: [    ], 2020

 

7



--------------------------------------------------------------------------------

COMMONWEALTH OF THE BAHAMAS

THE INTERNATIONAL BUSINESS COMPANIES ACT 2000

SECOND AMENDED AND RESTATED

ARTICLES OF ASSOCIATION

OF

ONESPAWORLD HOLDINGS LIMITED

TABLE OF CONTENTS

 

Article

  

Description

  

Page

  1-7   

DEFINITIONS

     1-3   8-12   

REGISTERED SHARES

     3-4   13-23   

SHARES, AUTHORISED CAPITAL AND CAPITAL

     4-5   24-26   

LIEN ON SHARES

     5-5   27-29   

TRANSFER OF SHARES

     6   30-34   

TRANSMISSION OF SHARES

     6   35-40   

REDUCTION OR INCREASE IN AUTHORISED CAPITAL

     6-7   41-66   

MEETINGS AND CONSENTS OF SHAREHOLDERS

     7-11   67-75   

DIRECTORS

     11-12   76-81   

POWERS OF DIRECTORS

     12-12   82-93   

PROCEEDINGS OF DIRECTORS

     12-13   94-97   

OFFICERS

     14   98-99   

CONFLICT OF INTERESTS

     14   100-111   

LIMITATION OF LIABILITY OF DIRECTORS; INDEMNIFICATION

     14-17   112   

SEAL

     17   113-123   

DIVIDENDS

     17-18   124-132   

RESTRICTIONS ON TRANSFER AND OWNERSHIP

     18-24   133-136   

BUSINESS OPPORTUNITIES

     24-25   137   

FISCAL YEAR

     25   138   

BOOKS AND RECORDS

     25   139   

NOTICES

     25-25   140-141   

VOLUNTARY WINDING UP AND DISSOLUTION

     25   142   

CONTINUATION

     25   143   

GOVERNING LAW

     25  



--------------------------------------------------------------------------------

DEFINITIONS

 

1.

In these Articles of Association, if not inconsistent with the subject or
context, the words and expressions standing in the first column of the following
table shall bear the meanings set opposite them respectively in the second
column thereof.

 

Words

  

Meaning

Act    The International Business Companies Act 2000 including any modification,
extension, re-enactment or renewal thereof and any regulations made thereunder.
Affiliate    The meaning set forth in Rule 12b-2 promulgated under the United
States Securities Exchange Act of 1934, as amended Articles of Association   
These Articles of Association, as amended, restated and/or otherwise modified
from time to time in accordance with its terms. Auditor    The person for the
time being performing the duties of auditor of the Company (if any). Business
Combination Agreement    The Business Combination Agreement, dated November 1,
2018, by and among Dory Intermediate LLC, SLL, Steiner U.S. Holdings, Inc., Nemo
(UK) Holdco, Ltd., Steiner UK Limited, Steiner Management Services LLC, SLL, in
its capacity as representative of Sellers, Haymaker Acquisition Corp, the
Company, Dory US Merger Sub, LLC, Dory Intermediate LLC, Dory Acquisition Sub,
Limited, and Dory Acquisition Sub, Inc., as amended, restated and/or otherwise
modified from time to time in accordance with its terms. capital   

The sum of the aggregate par value of all outstanding shares with par value of
the Company and shares with par value held by the Company as treasury shares
plus

 

(a)   the aggregate of the amounts designated as capital of all outstanding
shares without par value of the Company and shares without par value held by the
Company as treasury shares, and

 

(b)   the amounts as are from time to time transferred from surplus to capital
by a resolution of directors.

cause    For removal of a director shall mean and be deemed to exist only if
(a) the director whose removal is proposed has committed, been convicted of or
pled guilty or nolo contendere to a criminal offence involving dishonesty or any
felony by a court of competent jurisdiction, (b) such director has been found by
the affirmative vote of a majority of the directors then in office at any
regular or extraordinary meeting of the directors called for that purpose, or by
a court of competent jurisdiction, to have engaged in conduct that constitutes
fraud, gross negligence or willful misconduct in the performance of such
director’s duties to the Company, (c) such director has been adjudicated by a
court of competent jurisdiction to be mentally incompetent, which mental
incompetency directly affects such person’s ability to perform his or her
obligations as a director, or (d) the director has engaged in conduct which
constitutes a breach of his or her fiduciary duties to the Company. Governance
Agreement    The Governance Agreement, dated [ ], 2020, by and among the
Company, Haymaker Acquisition Corp., a Delaware corporation, SLL and the other
parties from time to time party thereto, as amended, restated and/or otherwise
modified from time to time in accordance with its terms. Investment Agreement   
The Investment Agreement, dated April [ ], 2020, by and among the Company,
Steiner, and any other investors party thereto, as amended, restated, and/or
otherwise modified from time to time in accordance with its terms.

 

1



--------------------------------------------------------------------------------

L Catterton    Catterton Management Company, L.L.C., a Delaware limited
liability company. Memorandum    The Memorandum of Association of the Company,
as amended, restated and/or other modified from time to time in accordance its
terms. person    An individual, a corporation, a limited liability company, a
trust, the estate of a deceased individual, a partnership, government (or an
agency or subdivision thereof) or an unincorporated association of persons.
resolution of directors   

(a)   A resolution approved at a duly constituted meeting of directors or of a
committee of directors of the Company by the affirmative vote of a simple
majority of the directors present who voted and did not abstain; or

 

b)  a resolution consented to in writing by a simple majority of all directors
or of all members of the committee of directors, as the case may be;

 

except where a director is given more than one vote, he or she shall be counted
by the number of votes he or she casts for the purpose of establishing a
majority.

resolution of shareholders   

(a)   A resolution approved at a duly constituted meeting of the shareholders of
the Company by the affirmative vote of

 

(i) a simple majority of the votes of the shareholders present and entitled to
vote thereon and who voted and did not abstain; or

 

(ii)  a simple majority of the votes of the shareholders of each class or series
of shares present and entitled to vote thereon as a class or series and who
voted and did not abstain and of a simple majority of the votes of the remaining
shareholders present and entitled to vote thereon and who voted and did not
abstain; or

 

(b)   a resolution consented to in writing by all of the votes of the
shareholders entitled to vote thereon.

Seal    Any seal which has been duly adopted as the Common Seal of the Company.
securities    Shares and debt obligations of every kind, and options, warrants
and rights to acquire shares or debt obligations. shareholder    A person who
holds shares in the Company. SLL    Steiner Leisure Limited, an international
business company incorporated under the laws of the Commonwealth of The Bahamas.
Steiner Director    Any person elected or appointed to the Board that has been
designated by the applicable Steiner Persons pursuant to the Governance
Agreement. Steiner Group    Nemo Investor Aggregator, Limited, an exempted
company incorporated under the laws of the Cayman Islands, L Catterton, SLL, and
each of their respective Affiliates, and the respective successors of the
foregoing. Steiner Person    Any member of the Steiner Group. surplus    The
excess, if any, at the time of the determination of the total assets of the
Company over the sum of its total liabilities, as shown in its books of account,
plus its issued and outstanding share capital.

 

2



--------------------------------------------------------------------------------

treasury shares    Shares in the Company that were previously issued but were
repurchased, redeemed or otherwise acquired by the Company and not cancelled.

 

2.

“Written” or any term of like import includes (a) words typewritten, printed,
painted, engraved, lithographed, photographed or represented or reproduced by
any mode of reproducing words in a visible form, including telex, telefax,
telegram, or cable and (b) electronic transmission. “Electronic transmission” is
any form of communication, not directly involving the physical transmission of
paper, that creates a record that may be retained, retrieved, and reviewed by a
recipient thereof, and that may be directly reproduced in paper form by such a
recipient through an automated process.

 

3.

Save as aforesaid any words or expressions defined in the Act shall bear the
same meaning in these Articles of Association.

 

4.

Terms not defined in these Articles of Association or in the Act shall have the
meaning given to them in the Memorandum.

 

5.

Whenever the singular or plural number, or the masculine, feminine or neuter
gender is used in these Articles of Association, it shall equally, where the
context admits, include the others.

 

6.

The “realisable value” in relation to the assets of the Company shall mean such
value as the directors may decide upon as the value of the assets, which value
in the absence of fraud shall be conclusive unless a question of law is
involved.

 

7.

A reference to money in these Articles of Association is, unless otherwise
stated, a reference to the currency in which shares in the Company shall be
issued according to the provisions of the Memorandum.

REGISTERED SHARES

 

8.

The shares of the Company shall be represented by certificates, provided that
the Board may provide by resolution or resolutions that some or all of any or
all classes or series of its shares shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Company. Subject to such conditions as the
directors may reasonably determine for the issue of Certificates, every
shareholder holding registered shares in the Company shall be entitled, upon the
request of such shareholder, to a certificate which shall be signed by a
director or officer of the Company and under the Seal specifying the share or
shares held by him and the signature of the director or officer and the Seal may
be stamped thereon; provided, that the Board has not provided for such shares to
be uncertificated.

 

9.

All certificates (including global certificates) and book-entry positions
evidencing uncertificated shares issued by the Company representing Company
Securities shall bear a conspicuous legend substantially in the form as follows:

“THE TRANSFER OF THE SECURITIES REPRESENTED HEREBY IS SUBJECT TO SIGNIFICANT
OWNERSHIP AND TRANSFER RESTRICTIONS PURSUANT TO THE SECOND AMENDED AND RESTATED
ARTICLES OF ASSOCIATION OF ONESPAWORLD HOLDINGS LIMITED (THE “COMPANY”), AS SUCH
ARTICLES OF ASSOCIATION MAY BE AMENDED, RESTATED, OR OTHERWISE MODIFIED FROM
TIME TO TIME (THE “ARTICLES OF ASSOCIATION”). THE COMPANY WILL FURNISH A COPY OF
THE ARTICLES OF ASSOCIATION TO THE HOLDER OF RECORD OF THIS CERTIFICATE WITHOUT
CHARGE UPON A WRITTEN REQUEST ADDRESSED TO THE COMPANY AT ITS PRINCIPAL PLACE OF
BUSINESS.”

 

10.

The Company shall have the power to make appropriate notations upon its share
transfer records and instruct any transfer agent, registrar, securities
intermediary or depository with respect to the requirements of the Transfer
Restrictions for any uncertificated Company Securities or Company Securities
held in an indirect holding system.

 

3



--------------------------------------------------------------------------------

11.

Any shareholder receiving a share certificate for registered shares shall
indemnify and hold the Company and its directors and officers harmless from any
loss or liability which it or they may incur by reason of any wrongful or
fraudulent use or representation made by any person by virtue of the possession
thereof. If a share certificate for registered shares be worn out or defaced,
the directors may upon surrender thereof for cancellation issue a new one in its
stead and if it be lost or destroyed, the directors may upon the loss or
destruction being established to their satisfaction and upon such indemnity
being given to the Company as it by resolution of directors may determine issue
a new one in its stead.

 

12.

If several persons are registered as holders of any shares, any one of such
persons may give an effectual receipt for any dividend payable in respect of
such shares.

SHARES, AUTHORISED CAPITAL AND CAPITAL

 

13.

Subject to the provisions of these Articles of Association, the Memorandum and
to any resolution of shareholders, the unissued shares of the Company shall be
at the disposal of the directors who may without prejudice to any rights
previously conferred on the holders of any existing shares or class or series of
shares offer, allot, grant options over or otherwise dispose of shares to such
persons, at such times and upon such terms and conditions as the Company may by
resolution of directors determine.

 

14.

Shares in the Company shall be issued for money, services rendered, personal
property, an estate in real property, a promissory note or other binding
obligation to contribute money or property or any combination of the foregoing
as shall be determined by a resolution of directors.

 

15.

Shares in the Company may be issued for such amount of consideration as the
Company may from time to time by resolution of directors determine, except that
in the case of shares with par value, the amount shall not be less than the par
value, and in the absence of fraud the decision of the directors as to the value
of the consideration received by the Company in respect of the issue is
conclusive unless a question of law is involved. The consideration in respect of
the shares with par value constitutes capital to the extent of the par value and
the excess constitutes surplus.

 

16.

A share issued by the Company upon conversion of, or in exchange for, another
share or a debt obligation or other security in the Company, shall be treated
for all purposes as having been issued for money equal to the consideration
received or deemed to have been received by the Company in respect of the other
share, debt obligation or security.

 

17.

Treasury shares may be disposed of by the Company on such terms and conditions
(not otherwise inconsistent with these Articles of Association) as the Company
may by resolution of directors determine.

 

18.

The Company may issue fractions of a share and a fractional share shall have the
same corresponding fractional liabilities, limitations, preferences, privileges,
qualifications, restrictions, rights and other attributes of a whole share of
the same class or series of shares.

 

19.

Upon the issue by the Company of a share without par value, if an amount is
stated in the Memorandum to be authorised capital represented by such shares
then each share shall be issued for no less than the appropriate proportion of
such amount which shall constitute capital, otherwise the consideration in
respect of the share constitutes capital to the extent designated by the
directors and the excess constitutes surplus, except that the directors shall
designate as capital an amount of the consideration that is at least equal to
the amount that the share is entitled to as a preference, if any, in the assets
of the Company upon liquidation of the Company.

 

20.

The Company may purchase, redeem or otherwise acquire and hold its own shares
but no purchase, redemption or other acquisition shall be made unless the
directors determine that immediately after the purchase, redemption or other
acquisition the Company will be able to satisfy its liabilities as they become
due in the ordinary course of its business and the realisable value of the
assets of the Company will not be less than the sum of its total liabilities,
other than deferred taxes, as shown in the books of account.

 

4



--------------------------------------------------------------------------------

21.

A determination by the directors under the preceding Article is not required
where shares are purchased, redeemed or otherwise acquired:

 

  (a)

pursuant to a right of a shareholder to have his shares redeemed or to have his
shares exchanged for money or other property of the Company;

 

  (b)

in exchange for newly issued shares in the Company;

 

  (c)

by virtue of the provisions of Section 81 of the Act; or

 

  (d)

pursuant to a court order.

 

22.

Shares that the Company purchases, redeems or otherwise acquires pursuant to
Article 20 may be cancelled or held as treasury shares unless the shares are
purchased, redeemed or otherwise acquired out of capital pursuant to Section 32
of the Act in which case they shall be cancelled.

 

23.

Where shares in the Company are held by the Company as treasury shares or are
held by another company of which the Company holds, directly or indirectly,
shares having more than 50 percent of the votes in the election of directors of
the other company, the shareholders of the Company shall not be entitled to vote
in respect of such shares or to have dividends paid thereon and such shares
shall not be treated as outstanding for any purpose except for purposes of
determining the capital of the Company.

LIEN ON SHARES

 

24.

The Company shall have a first and paramount lien on every share issued for a
promissory note or for any other binding obligation to contribute money or
property or any combination thereof to the Company, and the Company shall also
have a first and paramount lien on every share standing registered in the name
of a shareholder, whether singly or jointly with any other person or persons,
for all the debts and liabilities of such shareholder or his estate to the
Company, whether the same shall have been incurred before or after notice to the
Company of any interest of any person other than such shareholder, and whether
the time for the payment or discharge of the same shall have actually arrived or
not, and notwithstanding that the same are joint debts or liabilities of such
shareholder or his estate and any other person, whether a shareholder of the
Company or not. The Company’s lien on a share shall extend to all dividends
payable thereon. The directors may at any time either generally, or in any
particular case, waive any lien that has arisen or declare any share to be
wholly or in part exempt from the provisions of this Article.

 

25.

In the absence of express provisions regarding sale in the promissory note or
other binding obligation to contribute money or property, the Company may sell,
in such manner as it may by resolution of directors determine, any share on
which the Company has a lien, but no sale shall be made unless some sum in
respect of which the lien exists is presently payable nor until the expiration
of twenty one days after a notice in writing, stating and demanding payment of
the sum presently payable and giving notice of the intention to sell in default
of such payment, has been served on the holder for the time being of the share.

 

26.

The net proceeds of the sale by the Company of any shares on which it has a lien
shall be applied in or towards payment or discharge of the binding obligation in
respect of which the lien exists so far as the same is presently payable and any
residue shall (subject to a like lien for debts or liabilities not presently
payable as existed upon the share prior to the sale) be paid to the holder of
the share immediately before such sale. In order to give effect to any such
sale, the Board may authorise an agent to transfer the shares sold to the
purchaser thereof. The purchaser shall be registered as the holder of the shares
and such holder shall not be bound to see to the application of the purchase
money, nor shall such holder’s title to the shares be affected by any
irregularity or invalidity in the proceedings in reference to the sale.

TRANSFER OF SHARES

 

27.

Subject to the Transfer Restrictions, all transfers of shares may be effected by
transfer in writing in the usual common form, or in such other form as the Board
of Directors may accept.

 

5



--------------------------------------------------------------------------------

28.

The instrument of transfer of a share shall be signed by or on behalf of the
transferor and transferee, and the transferor shall be deemed to remain the
holder of the share until the name of the transferee is entered in the Register
of Shareholders in respect thereof.

 

29.

The Company or any transfer agent, on the application of the transferor or
transferee of a share in the Company, shall enter in the share register the name
of the transferee of the share except that (a) the Board or the transfer agent
may decline to register a transfer of shares unless the instrument of transfer
is accompanied by the certificate or certificates for the shares, if any, and
such other evidence as the Board or the transfer agent may reasonably require to
show the right of the transferor to make the transfer and (b) the registration
of transfers may be suspended and the share register closed at such times and
for such periods as the Board may from time to time determine provided always
that such registration shall not be suspended and the share register closed for
more than 60 days in any period of 12 months. Notwithstanding the foregoing, the
Company or any transfer agent shall not be required to transfer shares that are
subject to restrictive legends unless the conditions to transfer have been
satisfied.

TRANSMISSION OF SHARES

 

30.

The executor or administrator of a deceased shareholder, the guardian of an
incompetent shareholder or the trustee of a bankrupt shareholder shall be the
only person recognized by the Company as having any title to his or her share
but they shall not be entitled to exercise any rights as a shareholder of the
Company until they have proceeded as set forth in the following three Articles.

 

31.

The production to the Company of any document which is evidence of probate of
the will, or letters of administration of the estate, or confirmation as
personal representative of a deceased shareholder or of the appointment of a
guardian of an incompetent shareholder or the trustee of a bankrupt shareholder
shall be accepted by the Company even if the deceased, incompetent or bankrupt
shareholder is domiciled outside The Bahamas if the document evidencing the
grant of probate or letters of administration, confirmation as personal
representative, appointment as guardian or trustee in bankruptcy is issued by a
foreign court which had competent jurisdiction in the matter. For the purpose of
establishing whether or not a foreign court had competent jurisdiction in such a
matter the directors may obtain appropriate legal advice. The directors may also
require an indemnity to be given by the executor, administrator, guardian or
trustee in bankruptcy.

 

32.

Any person becoming entitled by operation of law or otherwise to a share or
shares in consequence of the death, incompetence or bankruptcy of any
shareholder may be registered as a shareholder upon such evidence being produced
as may reasonably be required by the directors. An application by any such
person to be registered as a shareholder shall for all purposes be deemed to be
a transfer of shares of the deceased, incompetent or bankrupt shareholder and
the directors shall treat it as such.

 

33.

Any person who has become entitled to a share or shares in consequence of the
death, incompetence or bankruptcy of any shareholder may, instead of being
registered himself, request in writing that some person to be named by him be
registered as the transferee of such share or shares and such request shall
likewise be treated as if it were a transfer.

 

34.

What amounts to incompetence on the part of a person is a matter to be
determined by the court having regard to all the relevant evidence and the
circumstances of the case.

REDUCTION OR INCREASE IN AUTHORISED CAPITAL

 

35.

The Company may by resolution of directors amend the Memorandum to increase or
reduce its authorised capital and in connection therewith the Company may in
respect of any unissued shares, increase or reduce the number of such shares,
increase or reduce the par value of any such shares or effect any combination of
the foregoing.

 

36.

The Company may amend the Memorandum to

 

  (a)

divide the shares, including issued shares, of a class or series into a larger
number of shares of the same class or series; or

 

6



--------------------------------------------------------------------------------

  (b)

combine the shares, including issued shares, of a class or series into a smaller
number of shares of the same class or series;

provided, however, that where shares are divided or combined under (a) or (b) of
this Article, the aggregate par value of the new shares must be equal to the
aggregate par value of the original shares.

 

37.

The capital may by a resolution of directors be increased by transferring an
amount out of the surplus of the Company to capital.

 

38.

Subject to the provisions of the two (2) next succeeding Articles, the capital
may by resolution of directors be reduced by:

 

  (a)

returning to shareholders any amount received by the Company upon the issue of
any of its shares, the amount being surplus to the requirements of the Company,

 

  (b)

cancelling any capital that is lost or not represented by assets having a
realisable value or

 

  (c)

transferring capital to surplus for the purpose of purchasing, redeeming or
otherwise acquiring shares that the directors have resolved to purchase, redeem
or otherwise acquire.

 

39.

No reduction of capital shall be effected that reduces the capital to an amount
that immediately after the reduction is less than the aggregate par value of all
outstanding shares with par value and all shares with par value held by the
Company as treasury shares and the aggregate of the amounts designated as
capital of all outstanding shares without par value and all shares without par
value held by the Company as treasury shares that are entitled to a preference,
if any, in the assets of the Company upon liquidation of the Company.

 

40.

No reduction of capital shall be effected unless the directors determine that
immediately after the reduction the Company will be able to satisfy its
liabilities as they become due in the ordinary course of its business and that
the realisable value of the assets of the Company will not be less than its
total liabilities, other than deferred taxes, as shown in the books of the
Company, and its remaining issued and outstanding share capital.

MEETINGS AND CONSENTS OF SHAREHOLDERS

 

41.

Annual meetings of the shareholders shall be held during each fiscal year of the
Company. The date, time and place of annual meetings of shareholders shall be as
determined by resolution of directors.

 

42.

The directors of the Company may convene special meetings of the shareholders of
the Company at such times and in such manner and places within or outside The
Bahamas, or by means of remote communication, as the directors consider
necessary or desirable.

 

43.

Upon the written request of shareholders holding not less than a majority of the
outstanding Voting Common Shares in the Company, the directors shall convene a
meeting of shareholders. If a special meeting is requested by such shareholders,
a written request, specifying the business proposed to be transacted, shall be
delivered personally or sent by first class mail, by express delivery or
electronic transmission, to the Secretary of the Company. Upon receipt of such a
request, the Secretary shall cause notice of such meeting to be given, within 45
days after the date the request was delivered to the Secretary, to the
shareholders entitled to vote on such proposal, in accordance with the
provisions of these Articles of Association. Except as provided below, if the
notice is not given by the Secretary within 45 days after the date the request
was delivered to the Secretary, then the person or persons requesting the
meeting may specify the time and place of the meeting and give notice thereof;
provided, however, that at least 10 days’ notice of such meeting is required to
be given to the shareholders.

 

44.

In order that the Company may determine the shareholders entitled to notice of
or to vote at any meeting of shareholders or any adjournment thereof, or consent
to any matter by unanimous written consent, or entitled to receive payment of
any dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of shares
or for the purpose of any other lawful action, the directors may fix, but shall
not be required to so fix, a record date; provided, however, that such record
date shall not precede the date upon which the action of the directors fixing
such record date is taken.

 

7



--------------------------------------------------------------------------------

45.

Notice of the place (if any), date, hour, the record date for determining the
shareholders entitled to vote at the meeting (if such date is different from the
record date for shareholders entitled to notice of the meeting), and means of
remote communication, if any, of every meeting of shareholders shall be given by
the Company not less than ten (10) days nor more than sixty (60) days before the
meeting (unless a different time is specified by the Act) to every shareholder
entitled to vote at the meeting as of the record date for determining the
shareholders entitled to notice of the meeting. Notice of any meeting need not
be given to any shareholder who shall, either before or after the meeting,
submit a waiver of notice or who shall attend such meeting, except when the
shareholder attends for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened. Any shareholder so waiving notice of the meeting
shall be bound by the proceedings of the meeting in all respects as if due
notice thereof had been given. Attendance of a shareholder at a meeting shall
constitute a waiver of notice of such meeting, except when the shareholder
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully convened.

 

46.

A meeting of shareholders may be held in contravention of the requirement to
give notice if shareholders holding not less than ninety (90) percent of;

 

  (a)

the total number of shares of the shareholders entitled to vote on all matters
to be considered at the meeting, or

 

  (b)

the votes of each class or series of shares where shareholders are entitled to
vote thereon as a class or series together with an absolute majority of the
remaining votes, have waived notice of the meeting; and for this purpose
presence at the meeting shall be deemed to constitute waiver.

 

47.

The inadvertent failure of the directors to give notice of a meeting to a
shareholder, or the fact that a shareholder has not received notice, shall not
invalidate the meeting.

 

48.

If a quorum pursuant to Article 55 is present at any meeting, (a) in all matters
other than the election of directors, the affirmative vote of the majority of
the shares present in person or represented by proxy at the meeting and entitled
to vote on the subject matter shall be the act of the shareholders, and
(b) directors shall be elected by a plurality of the votes of the shares present
in person or represented by proxy at the meeting and entitled to vote on the
election of the applicable directors, unless a different vote is required by
these Articles of Association or the Memorandum or under applicable law, in
which case such express provision shall govern and control the decision of such
question. Shareholders may act only at meetings duly called and shareholders may
not act by written consent or otherwise outside of such meeting. Only those
matters set forth in the notice of a special meeting may be considered or acted
upon at that meeting, unless otherwise required by law.

 

49.

If shareholder approval is required (a) for the adoption of any agreement for
the merger of the Company with or into any other entity or for the consolidation
of the Company with or into any other entity or (b) to authorise any sale,
lease, exchange or other transfer of all or substantially all of the assets of
the Company to any person, the affirmative vote of at least 66 2/3% of the
shares entitled to vote thereon is required to approve such transaction;
provided, however, that if such transaction is approved in advance by the
directors, such transaction may be approved by the affirmative vote of a
majority of the shares entitled to vote thereon.

 

50.

A shareholder may be represented at a meeting of shareholders by a proxy who may
speak and vote on behalf of the shareholder including otherwise than on a poll
and that proxy need not to be a shareholder.

 

8



--------------------------------------------------------------------------------

51.

An instrument appointing a proxy shall be produced at the place appointed for
the meeting before the time for holding the meeting at which the person named in
such instrument proposes to vote.

 

52.

An instrument appointing a proxy shall be in such form as the Chairman of the
meeting shall accept as properly evidencing the wishes of the shareholder
appointing the proxy. Only shareholders who are individuals may appoint proxies.

 

53.

The following shall apply in respect of co-ownership of shares:

 

  (a)

if two (2) or more persons hold shares together each of them may be present in
person or by proxy at a meeting of shareholders and may speak as a shareholder;

 

  (b)

if only one of them is present in person or by proxy such person may vote on
behalf of all of them, and

 

  (c)

if two (2) or more are present in person or by proxy they must vote as one.

 

54.

A shareholder shall be deemed to be present at a meeting of shareholders if such
shareholder participates by telephone or other electronic means and all
shareholders participating in the meeting are able to hear each other.

 

55.

A meeting of shareholders is duly constituted if, at the commencement of the
meeting, there are present in person or by proxy shareholders representing not
less than fifty (50) percent of the votes of the shares or class or series of
shares entitled to vote on resolutions of shareholders to be considered at the
meeting. If a quorum be present, notwithstanding the fact that such quorum may
be represented by only one person then such person may resolve any matter and a
certificate signed by such person accompanied where such person be a proxy by
the proxy form or a copy thereof shall constitute a valid resolution of
shareholders. A quorum, once established, shall not be broken by the subsequent
withdrawal of enough votes to leave less than a quorum. If, however, such quorum
shall not be present or represented at any meeting of the shareholders, the
chair of the meeting or the shareholders entitled to vote thereat, present in
person or represented by proxy, shall have power, by the affirmative vote of a
majority in voting power thereof, to adjourn the meeting from time to time, in
the manner provided in Article 57, until a quorum shall be present or
represented.

 

56.

At every meeting of shareholders, the Chairman of the Board of Directors shall
preside as chairman of the meeting. If there is no Chairman of the Board of
Directors or if the Chairman of the Board of Directors is not present at the
meeting, the shareholders present shall choose some one of their number to be
the chairman. If the shareholders are unable to choose a chairman for any
reason, then the person representing the greatest number of Voting Common Shares
present in person or appointed under an instrument of proxy in prescribed form
at the meeting shall preside as chairman failing which the oldest individual
shareholder or representative of a shareholder present shall take the chair.

 

57.

Any meeting of the shareholders, annual or special, may be adjourned from time
to time to reconvene at the same or some other place, if any, and notice need
not be given of any such adjourned meeting if the time, place, if any, thereof
and the means of remote communication, if any, are announced at the meeting at
which the adjournment is taken. At the adjourned meeting, the Company may
transact any business which might have been transacted at the original meeting.
If the adjournment is for more than 30 days, a notice of the adjourned meeting
shall be given to each shareholder of record entitled to vote at the meeting. If
after the adjournment a new record date is fixed for shareholders entitled to
vote at the adjourned meeting, the Board shall fix a new record date for notice
of the adjourned meeting and shall give notice of the adjourned meeting to each
shareholder of record entitled to vote at the adjourned meeting as of the record
date fixed for notice of the adjourned meeting.

 

58.

If within one hour from the time appointed for the meeting a quorum is not
present or represented, the meeting, if convened upon the requisition of
shareholders, shall be dissolved; in any other case it may be adjourned in
accordance with Articles 55 and 57 until a quorum is present or represented.

 

9



--------------------------------------------------------------------------------

59.

At any meeting of the shareholders, the chairman shall be responsible for
deciding in such manner as he or she shall consider appropriate whether any
resolution has been carried or not and the result of his decision shall be
announced to the meeting and recorded in the minutes thereof. If the chairman
shall have any doubt as to the outcome of any resolution put to the vote, he or
she shall cause a poll to be taken of all votes cast upon such resolution, but
if the chairman shall fail to take a poll then any shareholder present in person
or by proxy who disputes the announcement by the chairman of the result of any
vote may immediately following such announcement demand that a poll be taken and
the chairman shall thereupon cause a poll to be taken. If a poll is taken at any
meeting, the result thereof shall be duly recorded in the minutes of that
meeting by the chairman.

 

60.

Any person other than an individual shall be regarded as one shareholder and
subject to the specific provisions hereinafter contained for the appointment of
representatives of such persons the right of any individual to speak for or
represent such shareholder shall be determined by the law of the jurisdiction
where, and by the documents by which, the person is constituted or derives its
existence. In case of doubt, the directors may in good faith seek legal advice
from any qualified person and unless and until a court of competent jurisdiction
shall otherwise rule, the directors may rely and act upon such advice without
incurring any liability to any shareholder.

 

61.

Directors of the Company may attend and speak at any meeting of shareholders of
the Company and at any separate meeting of the holders of any class or series of
shares of the Company.

 

62.

Any person other than an individual which is a shareholder of the Company may by
resolution of its directors or other governing body authorise such person as it
thinks fit to act as its representative at any meeting of the Company or of any
class of shareholders of the Company, and the person so authorised shall be
entitled to exercise the same powers on behalf of the person which such
representative represents as that person could exercise if it were an individual
shareholder of the Company.

 

63.

The chairman of any meeting at which a vote is cast by proxy or on behalf of any
person other than an individual may call for a copy of such proxy or authority
authenticated by the certificate of a Notary Public which shall be produced
within seven (7) days of being so requested or the votes cast by such proxy or
on behalf of such person shall be disregarded.

 

64.

Reserved.

 

65.

Any action required or permitted to be taken by the shareholders of the Company
may be effected at either a duly called meeting of the shareholders of the
Company or by any unanimous consent of the shareholders entitled to so vote
thereon.

 

66.

At an annual meeting of the shareholders, only such business shall be conducted
as shall have been properly brought before the meeting. In addition to any other
applicable requirements, to be properly brought before an annual meeting,
business must be (a) specified in the notice of meeting (or any supplement
thereto) given by or at the direction of the directors, (b) brought before the
meeting by or at the direction of the directors, or (c) otherwise properly
brought before the meeting by a shareholder. For business to be properly brought
before an annual meeting by a shareholder, the shareholder must have given
timely notice thereof in writing to the Secretary and be present at the meeting.
To be timely for the first annual meeting of shareholders after the Company’s
initial public offering of its shares, a shareholder’s notice must be received
at the corporate office of the Company not later than the later of (a) the 75th
day prior to the scheduled date of the annual meeting and (b) the 10th day
following the day on which public announcement of the date of such annual
meeting is first made by the Company. For all subsequent annual meetings, a
shareholder’s notice shall be timely if received by the Company at its corporate
office not less than 75 days nor more than 120 days prior to the anniversary
date of the immediately preceding annual meeting (the “Anniversary Date”);
provided, however, that in the event the annual meeting is scheduled to be held
on a date more than 30 days before the Anniversary Date or more than 60 days
after the Anniversary Date, a notice shall be timely if received by the Company
at its corporate office not later than the close of business on the later of
(a) the 75th day prior to the scheduled date of such annual meeting or (b) the
10th day following the day on which public announcement of the date of such
annual meeting is first made by the Company. A shareholder’s notice to the
Secretary shall set forth as to each matter the

 

10



--------------------------------------------------------------------------------

  shareholder proposes to bring before the annual meeting (a) a brief
description of the business desired to be brought before the annual meeting, and
the reasons for conducting such business at such annual meeting, (b) the name
and address, as they appear on the Company’s books, of the shareholder proposing
such business, (c) the class and number of shares of the Company which are
beneficially owned by the shareholder, (d) the names of any other beneficial
owners of such shares, (e) any material interest of the shareholder in such
business and (f) the names and addresses of other shareholders known by the
shareholder proposing such business to support such proposal and the class and
numbers of shares beneficially owned by such shareholders. Notwithstanding
anything in these Articles of Association to the contrary, no business shall be
conducted at an annual meeting except in accordance with the procedures set
forth in this Article 66. If the directors or a designated committee thereof
determines that any shareholder proposal was not made in a timely fashion in
accordance with the procedures of this Article 66 or that the information
provided in a shareholder’s notice does not satisfy the information requirements
of this Article 66 in any material respect (a “Non-Compliance Determination”),
such proposal shall not be presented for action at the annual meeting in
question. If neither the directors nor such committee makes a determination as
to the validity of any shareholder proposal in the manner set forth above, the
presiding officer of an annual meeting shall determine whether the shareholder
proposal was made in accordance with the terms of this Article 66. If such
presiding officer makes a Non-Compliance Determination with respect to such
proposal, such proposal shall not be presented for action at the annual meeting
in question. If the directors, a designated committee thereof or the presiding
officer determines that a shareholder proposal was made in accordance with the
requirements of this Article 66, the presiding officer shall so declare at the
annual meeting and ballots shall be provided for use at the meeting with respect
to such proposal.

DIRECTORS

 

67.

The directors shall be elected by the shareholders or the directors for such
term as the shareholders or the directors, as the case may be, determine,
subject to the terms of these Articles of Association, the Governance Agreement,
and the Business Combination Agreement (as defined in Article 125(c)).

 

68.

The minimum number of directors shall be one (1) and the maximum number shall be
ten (10), and the number of directors shall be determined from time to time by
the directors. The directors shall be divided into three (3) classes designated
as Class A, Class B and Class C, respectively. At the first annual meeting of
the Company the term of office of the Class A Directors shall expire and Class A
Directors shall be elected for a full term of three (3) years. At the succeeding
annual meeting of the Company, the term of office of the Class B Directors shall
expire and Class B Directors shall be elected for a full term of three
(3) years. At the third annual meeting of the Company, the term of office of the
Class C Directors shall expire and Class C Directors shall be elected for a full
term of three (3) years. At each succeeding annual meeting of the Company,
directors shall be elected for a full term of three (3) years to succeed the
directors of the class whose terms expire at such annual meeting.
Notwithstanding the foregoing provisions of this Article 68, each director shall
hold office until the expiration of his term, until his successor shall have
been duly elected and qualified or until his earlier death, resignation or
removal. No decrease in the number of directors constituting the directors shall
shorten the term of any incumbent director.

 

69.

Each director shall hold office for the term, if any, fixed by resolution of
shareholders or by resolution of directors, as the case may be, or until his
earlier death, resignation or removal, or in the case of a company upon the
making of an order for the winding up or dissolution of the company or upon the
removal of a defunct company by the Registrar otherwise than pursuant to a
winding up order.

 

70.

Subject to any rights of the holders of Preferred Shares, if and when issued, to
elect directors and to remove any directors whom the holders of any such shares
have the right to elect, any director of the Company may be removed from office
(a) with or without cause by a vote of a majority of the directors then in
office or (b) with cause by shareholder resolution.

 

71.

A director may resign his office by giving written notice of his resignation to
the Company and the resignation shall have effect from the date the notice is
received by the Company or from such later date as may be specified in the
notice.

 

11



--------------------------------------------------------------------------------

72.

A vacancy in the Board of Directors may be filled by a resolution of
shareholders or by a resolution of a majority of the remaining directors.

 

73.

The directors may, by a resolution of directors, fix the emoluments of directors
with respect to services to be rendered in any capacity to the Company.

 

74.

A director shall not require a share qualification, and may be an individual or
a company.

 

75.

Articles 67 through 74 shall be subject to the Governance Agreement in all
respects.

POWERS OF DIRECTORS

 

76.

The business and affairs of the Company shall be managed by the directors who
may pay all expenses incurred preliminary to and in connection with the
formation and registration of the Company and may exercise all such powers of
the Company as are not by the Act or by the Memorandum or these Articles of
Association required to be exercised by the shareholders of the Company, subject
to any delegation of such powers as may be authorised by these Articles of
Association and to such requirements as may be prescribed by a resolution of
shareholders; but no requirement made by a resolution of shareholders shall
prevail if it be inconsistent with these Articles of Association nor shall such
requirement invalidate any prior act of the directors which would have been
valid if such requirement had not been made.

 

77.

The directors may, by a resolution of directors, appoint any person, including a
person who is a director, to be an officer or agent of the Company and the
directors may remove any such person so appointed.

 

78.

Every officer or agent of the Company has such powers and authority of the
directors, including the power and authority to affix the Seal, as are set forth
in these Articles of Association or in the resolution of directors appointing
the officer or agent but the directors may revoke or vary such powers. No
officer or agent has any power or authority with respect to matters requiring a
resolution under this Article or under Articles 73, 77 and 81.

 

79.

Any director which is a body corporate may appoint in writing any person its
duly authorised representative for the purpose of representing it at meetings of
the Board of Directors and the person so appointed shall be entitled to exercise
the same powers on behalf of such body corporate as the body corporate could
exercise if it were an individual director.

 

80.

The continuing directors may act notwithstanding any vacancy in their body, save
that if their number is reduced to their knowledge below the number fixed by or
pursuant to these Articles of Association as the necessary quorum for a meeting
of directors, the continuing directors or director may act only for the purpose
of appointing directors to fill any vacancy that has arisen or summoning a
meeting of shareholders.

 

81.

All cheques, promissory notes, drafts, bills of exchange and other negotiable
instruments and all receipts for moneys paid to the Company, shall be signed,
drawn, accepted, endorsed or otherwise executed, as the case may be, in such
manner as shall from time to time be determined by resolution of directors.

PROCEEDINGS OF DIRECTORS

 

82.

The directors or any committee thereof may meet at such times and in such manner
and places within or outside The Bahamas, or by means of remote communication,
as the directors may determine to be necessary or desirable; however, the
directors shall hold an annual meeting each year as soon as practicable after
the annual meeting of the shareholders.

 

83.

A director shall be deemed to be present at a meeting of directors if he or she
participates by telephone or other electronic means and all directors
participating in the meeting are able to hear each other.

 

84.

A director shall be given not less than forty-eight (48) hours’ notice of
meetings of directors, but a meeting of directors held without forty-eight
(48) hours’ notice having been given to all directors shall be valid if all the
directors entitled to vote at the meeting who do not attend, waive notice of the
meeting and for this purpose, the presence of a director at a meeting shall
constitute waiver on his part.

 

12



--------------------------------------------------------------------------------

85.

A meeting of directors is duly constituted for all purposes if there are present
not less than one half of the total number of directors, unless there are only
two (2) directors in which case the quorum shall be two (2). Where any director
is participating in a meeting in accordance with the provisions of Article 83 he
or she shall be counted for the purpose of determining whether the meeting is
duly constituted.

 

86.

If the Company shall have only one (1) director the provisions herein contained
for meetings of the directors shall not apply but such sole director shall have
full power to represent and act for the Company. In all matters as are not by
the Act or the Memorandum or these Articles of Association required to be
exercised by the shareholders of the Company, in lieu of minutes of a meeting
such sole director shall record in writing and sign a note or memorandum of all
matters requiring a resolution of directors. Such a note or memorandum shall
constitute sufficient evidence of such resolution for all purposes.

 

87.

At every meeting of the directors the Chairman of the Board of Directors shall
preside as chairman of the meeting. If there is no Chairman of the Board of
Directors or the Chairman of the Board of Directors is not present at the
meeting, the directors present shall choose some one of their number to be
chairman of the meeting.

 

88.

An action that may be taken by the directors or a committee of directors at a
meeting may be taken without a meeting if all directors or members of such
committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writings or electronic transmissions are filed with the
minutes of proceedings of the Board of Directors or committee.

 

89.

The directors shall cause the following corporate records to be kept:

 

  (a)

minutes of all meetings of directors, shareholders, committees of directors,
committees of officers and committees of shareholders;

 

  (b)

copies of all resolutions consented to by directors, shareholders, committees of
directors, committees of officers and committees of shareholders; and

 

  (c)

such other accounts and records as the directors by resolution of directors
consider necessary or desirable in order to reflect the financial position of
the Company.

 

90.

The books, statutory registers, records and minutes shall be kept at the
registered office of the Company.

 

91.

Subject to the provisions of the Governance Agreement, the directors may, by
resolution of directors, designate one or more committees, each consisting of
one or more directors.

 

92.

Each committee of directors has such powers and authorities of the directors,
including the power and authority to affix the Seal, as are set forth in the
resolution of directors establishing the committee, except that no committee has
any power or authority to amend the Memorandum or these Articles of Association,
to appoint directors, fix the emoluments of directors, or to appoint officers or
agents of the Company.

 

93.

The meetings and proceedings of each committee of directors consisting of two
(2) or more directors shall be governed mutatis mutandis by the provisions of
these Articles of Association regulating the proceedings of directors so far as
the same are not superseded by any provisions in the resolution establishing the
committee.

OFFICERS

 

94.

The Company may by resolution of directors appoint officers of the Company at
such time as shall be considered necessary or expedient. Such officers may
consist of a Chairman of the Board of Directors, a Chief Executive Officer, a
Chief Financial Officer, a Chief Operating Officer and one or more Vice
Presidents, Secretaries and Treasurers and such other officers as may from time
to time be deemed desirable. Any number of offices may be held by the same
person.

 

95.

The officers shall perform such duties as shall be prescribed at the time of
their appointment subject to any modification in such duties as may be
prescribed thereafter by resolution of directors or resolution of shareholders,
but in the absence of any specific allocation of duties it shall be the
responsibility of the Chairman of the Board of Directors to preside at meetings
of directors and shareholders and to manage the day to day affairs of the
Company, and the other officers to perform such duties as may be delegated to
them by the directors or the Chairman of the Board.

 

13



--------------------------------------------------------------------------------

96.

The emoluments of all officers shall be fixed by resolution of directors.

 

97.

The officers of the Company shall hold office until their successors are duly
elected, but any officer elected or appointed by the directors may be removed at
any time, with or without cause, by resolution of directors. Any vacancy
occurring in any office of the Company may be filled by resolution of the
remaining directors.

CONFLICT OF INTERESTS

 

98.

No contract or other transaction between the Company and one or more interested
directors shall be either void or voidable because of such relationship or
interest, because such director or directors are present at the meeting of the
Board of Directors or a committee thereof which authorises, approves or ratifies
such contract or transaction, or because his or their votes are counted for such
purpose, if:

 

  (a)

The fact of such relationship or interest is disclosed or known to the Board of
Directors or committee which authorises, approves or ratifies the contract or
transactions by a vote or consent sufficient for the purpose without counting
the votes or consents of such interested directors;

 

  (b)

the fact of such relationship or interest is disclosed or known to the
shareholders entitled to vote and they authorise, approve or ratify such
contract or transaction by vote or written consent; or

 

  (c)

the contract or transaction is fair and reasonable as to the Company at the time
it is authorised by the board, a committee or the shareholders.

 

99.

A director who has an interest in any particular business to be considered at a
meeting of directors or shareholders may be counted for purposes of determining
whether the meeting is duly constituted.

LIMITATION OF LIABILITY OF DIRECTORS; INDEMNIFICATION

 

100.

No person who may be entitled to indemnification hereunder (a “Covered Person”)
shall be liable to the Company for any loss or damage incurred by the Company as
a result (whether direct or indirect) of the carrying out of their functions as
a director, officer, employee or agent of the Company (or, to the extent
requested to be performed by the Company, their functions as an officer
director, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise) unless that liability arises through the actual fraud
or willful misconduct by such person. No person shall be found to have committed
actual fraud or willful misconduct under the Indemnification Provisions (as
defined below) unless or until a court of competent jurisdiction shall have made
a finding to that effect. Each shareholder agrees to waive any claim or right of
action he or she might have, whether individually or by or in the right of the
Company, against any director or officer of the Company on account of any action
taken by such director or officer, or the failure of such director or officer to
take any action in the performance of his duties with or for the Company;
provided that such waiver shall not extend to any matter in respect of any
actual fraud or willful misconduct which may attach to such director or officer.

 

101.

The Company shall indemnify and hold harmless to the fullest extent permitted by
applicable law (as now or, to the extent providing greater benefit to any
Covered Person, as hereafter in effect) any person (other than any Auditor) who
was or is a party or witness to (or is threatened to be made a party or witness
to) any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Company) directly or indirectly by reason of the fact that he
or she is or was a director, officer, employee or agent of the Company, or,
while serving as a director, officer, employee or agent of the Company, is or
was serving (at the request of the Company) any other corporation, partnership,
joint venture, trust or other enterprise in any capacity, against all
liabilities, damages, costs, expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement

 

14



--------------------------------------------------------------------------------

  actually and reasonably incurred by such person in connection with such
action, suit or proceeding if he or she acted in good faith and in a manner he
or she reasonably believed to be in (or not opposed to) the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful; provided, in no
event shall any person be entitled to be indemnified, held harmless or advanced
any amounts hereunder in respect of any liability, damage, cost, expense,
judgment, fine or amount paid in settlement (if any) that such person may incur
by reason of their own actual fraud or intentional misconduct. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the person did not act in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that his or her conduct was unlawful. Notwithstanding this
Article 101 or the provisions of Article 102 hereof, except as otherwise
provided in Article 106 hereof, the Company shall be required to indemnify a
Covered Person in connection with a proceeding (or part thereof) commenced by
such Covered Person only if the commencement of such proceeding (or part
thereof) by the Covered Person was authorised in the specific case by the
directors.

 

102.

The Company shall indemnify and hold harmless to the fullest extent permitted by
applicable law (as now or, to the extent providing greater benefit to any
Covered Person, as hereafter in effect) any person (other than any Auditor) who
was or is a party or witness to (or is threatened to be made a party or witness
to) any threatened, pending or completed action or suit by or in the right of
the Company to procure a judgment in its favor by reason of the fact that he or
she is or was a director, officer, employee or agent of the Company, or, while
serving as a director, officer, employee or agent of the Company, is or was
serving (at the request of the Company) another corporation, partnership, joint
venture, trust or other enterprise in any capacity against all liabilities,
damages, costs, expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such person in
connection with the defence or settlement of such action or suit if he or she
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company and except that no such
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the Company, unless
and only to the extent that the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such expenses which such other court shall
deem proper.

 

103.

Any indemnification under Articles 101 or 102 (unless ordered by a court) shall
be made by the Company only as authorised in the specific case upon a
determination that indemnification of the present or former director, officer,
employee or agent is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in Articles 101 or 102. Such
determination shall be made, with respect to a person who is a director,
officer, employee or agent at the time of such determination, (a) by a majority
vote of the directors who are not parties to such action, suit or proceeding,
even though less than a quorum, or (b) by a committee of such directors
designated by majority vote of such directors, even though less than a quorum,
or (c) if there are no such directors, or if such directors so direct, by
independent legal counsel in a written opinion, or (d) by the shareholders.

 

104.

Expenses incurred by any Covered Person, officer or director in defending a
civil or criminal action, suit or proceeding shall be paid by the Company to the
fullest extent permitted by law in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of
such director or officer to repay such amount if it shall ultimately be
determined that he or she is not entitled to be indemnified by the Company as
authorised in these Articles of Association. Any such expenses incurred by
former directors and officers or other employees and agents may be so paid upon
such terms and conditions, if any, as the Company deems appropriate. Without
duplication of the foregoing, to the extent that a present or former director,
officer, employee or agent of the Company shall be successful on the merits or
otherwise in defence of any action, suit or proceeding referred to in Articles
101 or 102, or in defence of any claim, issue or matter therein, he or she shall
be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred by him or her in connection therewith. If it shall be
determined by a final judgment or other final adjudication that any such
indemnified person was not entitled to indemnification with respect to or
advancements of such judgment, costs or expenses, then such party shall not be
indemnified with respect to such judgment, costs or expenses and any advancement
shall be returned to the Company (without interest) by the indemnified person.

 

15



--------------------------------------------------------------------------------

105.

The indemnification and advancement of expenses provided by, or granted pursuant
to, the Indemnification Provisions shall not be deemed exclusive of any other
rights to which those seeking indemnification or advancement of expenses may at
any time be entitled under any other Article, agreement, vote of shareholders or
disinterested directors or otherwise, both as to action in his or her official
capacity and as to action in another capacity while holding such office. The
provisions of the Indemnification Provisions shall not be deemed to preclude the
indemnification of (or advancement of expenses to) any person who is not
specified in Article 101 or 102 but whom the Company has the power or obligation
to indemnity under the provisions of applicable law or otherwise.

 

106.

If a claim for indemnification (following the final disposition of a proceeding)
or advancement of expenses under the Indemnification Provisions is not paid in
full within 90 days after a written claim therefor has been received by the
Company, the claimant may file suit to recover the unpaid amount of such claim
and, if successful in whole or in part, shall be entitled to be paid the expense
of prosecuting such claim to the fullest extent permitted by law. In any such
action, the Company shall have the burden of proving that the claimant was not
entitled to the requested indemnification or advancement of expenses under
applicable law.

 

107.

The Company may purchase and maintain insurance in relation to any person who is
or was a director, an officer or a liquidator of the Company, or who at the
request of the Company is or was serving as a director, an officer or a
liquidator of, or in any other capacity is or was acting for, another company or
a partnership, joint venture, trust or other enterprise, against any liability
asserted against the person and incurred by the person in that capacity, whether
or not the Company has or would have had the power to indemnify the person
against the liability as provided in these Articles of Association.

 

108.

Neither the repeal nor modification of any Article of these Articles of
Association under the heading Limitation of Liability of Directors;
Indemnification (the “Indemnification Provisions”), nor the adoption of any
provision in these Articles of Association or in the Memorandum inconsistent
with any of the Indemnification Provisions, shall adversely affect any right or
protection afforded to any person described in Article 100 by any of the
Indemnification Provisions prior to such repeal, modification or adoption of an
inconsistent provision.

 

109.

The indemnification and advancement of expenses provided by, or granted pursuant
to, the Indemnification Provisions shall, unless otherwise provided when
authorised or ratified, be contract rights and continue as to a person who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of the heirs, executors and administrators of such a person. The
Company’s obligation, if any, to indemnify or to advance expenses to any person
who was or is serving at its request another corporation, partnership, joint
venture, trust or other enterprise in any capacity shall be reduced by any
amount such person may collect as indemnification or advancement of expenses
from such other company, partnership, joint venture, trust or other enterprise.

 

110.

The directors may authorise the Company to enter into a contract with any person
who is or was a director, officer, employee or agent of the Company or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise
providing for indemnification rights equivalent to or, if the directors so
determine, greater than those provided in the Indemnification Provisions.

 

111.

For the purposes of the Indemnification Provisions, (a) references to (i) the
“Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that any person who is or was a director, officer, employee or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, shall stand
in the same position under the Indemnification Provisions with respect to the
resulting or surviving corporation as he or she would have

 

16



--------------------------------------------------------------------------------

  with respect to such constituent corporation if its separate existence had
continued, (ii) “other enterprises” shall include employee benefit plans, (iii)
“fines” shall include any excise taxes assessed on a person with respect to an
employee benefit plan, and (iv) “serving at the request of the Company” shall
include service as a director, officer, employee or agent of the Company which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries, and (b) a person who acted in good faith and in a manner he or
she reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Company” as referred to in the
Indemnification Provisions.

SEAL

 

112.

The Company may have more than one Seal and references herein to the Seal shall
be references to every Seal which shall have been duly adopted by resolution of
directors. The directors shall provide for the safe custody of the Seal and for
an imprint thereof to be kept at the registered office. Except as otherwise
expressly provided herein the Seal when affixed to any written instrument shall
be witnessed and attested to by the signature of a director or an officer or any
other person so authorised from time to time by resolution of directors. Such
authorization may be before or after the Seal is affixed, may be general or
specific and may refer to any number of sealings. The directors may provide for
a stamp of the Seal and of the signature of any director, officer or authorised
person which may be reproduced by printing or other means on any instrument and
it shall have the same force and validity as if the Seal had been affixed to
such instrument and the same had been signed as hereinbefore described.

DIVIDENDS

 

113.

The Company may by a resolution of directors declare and pay dividends in money,
shares, or other property. In the event that dividends are paid in specie the
directors shall have responsibility for establishing and recording in the
resolution of directors authorizing the dividends, a fair and proper value for
the assets to be so distributed.

 

114.

The directors may from time to time pay to the shareholders such interim
dividends as appear to the directors to be justified by the profits of the
Company.

 

115.

The directors may, before declaring any dividend, set aside out of the profits
of the Company such sum as they think proper as a reserve fund, and may invest
the sum so set apart as a reserve fund upon such securities as they may select.

 

116.

No dividend shall be declared and paid unless the directors determine that
immediately after the payment of the dividend the Company will be able to
satisfy its liabilities as they become due in the ordinary course of its
business and the realisable value of the assets of the Company will not be less
than the sum of its total liabilities, other than deferred taxes, as shown in
its books of account, and its issued and outstanding share capital.

 

117.

Notice of any dividend that may have been declared shall be given to each
shareholder in manner hereinafter mentioned and all dividends unclaimed for
three (3) years after having been declared may be forfeited by resolution of
directors for the benefit of the Company.

 

118.

No dividend shall bear interest as against the Company and no dividend shall be
paid on treasury shares or shares held by another company of which the Company
holds, directly or indirectly, shares having more than fifty (50) percent of the
vote in electing directors.

 

119.

A share issued as a dividend by the Company shall be treated for all purposes as
having been issued for money equal to the surplus that is transferred to capital
upon the issue of the share.

 

120.

In the case of a dividend of authorised but unissued shares with par value, an
amount equal to the aggregate par value of the shares shall be transferred from
surplus to capital at the time of the distribution.

 

17



--------------------------------------------------------------------------------

121.

In the case of a dividend of authorised but unissued shares without par value,
the amount designated by the directors shall be transferred from surplus to
capital at the time of the distribution, except that the directors shall
designate as capital an amount that is at least equal to the amount that the
shares are entitled to as a preference, if any, in the assets of the Company
upon liquidation of the Company.

 

122.

A division of the issued and outstanding shares of a class or series of shares
into a larger number of shares of the same class or series having a
proportionately smaller par value shall not constitute a dividend of shares.

 

123.

The record date for shareholders entitled to receive dividends shall be
established in accordance with Article 41.

RESTRICTIONS ON TRANSFER AND OWNERSHIP

 

124.

Purpose. It is in the best interests of the Company and its shareholders that
certain restrictions on the Transfer of Company Securities (each defined below)
be established, as more fully set forth in these Articles of Association under
the heading Restrictions on Transfer and Ownership (the “Transfer
Restrictions”), as any such Transfer may threaten the preservation of certain
tax attributes of the Company and its subsidiaries.

 

125.

Definitions. The following capitalized terms shall have the following respective
meanings (and any references to any portions of the Code or the Treasury
Regulations thereunder shall include any amendment thereto and any successor
provisions):

 

  (a)

“Acquire” means the acquisition, directly or indirectly and including by
operation of law, of ownership of Company Securities by any means, including,
without limitation: (i) the acquisition of any option, warrant, convertible
security, pledge or other security interest or similar right to acquire Company
Securities or the exercise of such an existing right that results in an
acquisition of Company Securities; (ii) the entering into of any swap, hedge or
other arrangement that results in the acquisition of any of the economic
benefits of ownership of Company Securities from the owner of such Company
Securities; or (iii) any other direct or indirect acquisition (including the
direct or indirect acquisition of an ownership interest in a Prohibited
Transferee) resulting in the direct, indirect, or constructive ownership of such
Company Securities under Section 958 of the Code. The terms “Acquires” and
“Acquisition” shall have the same meaning, mutatis mutandis.

 

  (b)

“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the United States Securities
Exchange Act of 1934, as amended, including the provision that any member of a
“group” will be deemed to have beneficial ownership of all securities
beneficially owned by other members of the group, and a Person’s beneficial
ownership of securities will be calculated in accordance with the provisions of
such Rule; provided, however, that a Person will be deemed to be the beneficial
owner of any security which may be acquired by such Person upon the conversion,
exchange or exercise of any rights, options, warrants or similar securities to
subscribe for, purchase or otherwise acquire (x) capital stock of any Person or
(y) securities directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock of such Person.

 

  (c)

“CFC” shall mean a foreign corporation that is a “controlled foreign
corporation” within the meaning of Section of 957 of the Code for purposes of
Section 863(d) of the Code and the Treasury regulations promulgated thereunder,
determined without regard to any attribution under Section 958 of the Code of
stock of such foreign corporation to any subsidiary of the Company.

 

  (d)

“Closing Date” shall have the meaning ascribed to it in the Business Combination
Agreement.

 

  (e)

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

  (f)

“Committee” means the Board, or a committee of the Board to which the Board has
delegated authority with respect to the Transfer Restrictions.

 

18



--------------------------------------------------------------------------------

  (g)

“Company Securities” means: (i) Common Shares; (ii) Preferred Shares; (iii) any
other interests that would be treated as “stock” of the Company for purposes of
Section 958 of the Code, including pursuant to Treasury Regulation
Section 1.958-2(e); and (iv) warrants, rights or options to acquire shares or
interests described in clauses (i)-(iii) and “Company Security” shall have a
corresponding meaning.

 

  (h)

“Disposition” means, with respect to any Person other than the Company, the
sale, transfer, exchange, assignment, conveyance, pledge, distribution,
contribution, or other disposition of such Company Securities by such Person. A
“Disposition” also shall include the issuance or grant of a warrant, right or
option to acquire Company Securities held by such Person.

 

  (i)

“Ownership Cap” means 9.99%.

 

  (j)

“Percentage Stock Ownership” means, with respect to any Person, such Person’s
percentage stock ownership of Company Securities as determined under Section 958
of the Code, applicable Treasury Regulations and other official guidance.

 

  (k)

“Person” means an individual, corporation, estate, trust, association, limited
liability company, partnership, joint venture or similar organization or entity
within the meaning of Section 958 of the Code and applicable Treasury
Regulations.

 

  (l)

“Prohibited Transferee” means a Person whose Percentage Stock Ownership is in
excess of the Ownership Cap.

 

  (m)

“Signing Date” means the date of the execution of the Business Combination
Agreement.

 

  (n)

“Transfer” means any Acquisition or Disposition of Company Securities.

 

  (o)

“Treasury Regulation” means any Treasury regulation, in effect from time to
time, promulgated under the Code.

 

  (p)

“United States” means the United States of America.

 

  (q)

“United States Person” means any United States person within the meaning of
Section 7701(a)(30) of the Code.

 

126.

Transfer Limitations.

 

  (a)

Except as otherwise provided in Article 126(b) or Article 127, no Person shall
be permitted to make a Transfer, whether in a single transaction (with any
transactions occurring on the same day being treated as a single transaction) or
series of related transactions, and any such purported Transfer will be void ab
initio, (i) if and to the extent that, after giving effect to such purported
Transfer, the purported transferee (or any other Person by reason of the
purported transferee’s Acquisition) would become a Prohibited Transferee; or
(ii) if the purported transferee is a Prohibited Transferee or the purported
Transfer would increase the Percentage Stock Ownership of any Prohibited
Transferee (any such purported Transfer described in this Article 126(a), a
“Prohibited Transfer”).

 

  (b)

The restrictions set forth in Article 126(a) shall not apply to a proposed
Transfer, and the proposed Transfer shall not be treated as a Prohibited
Transfer hereunder, if the transferor or the transferee obtains approval of the
proposed Transfer by the Committee (at a meeting of the Committee or by written
consent of the Committee). As a condition to granting its approval pursuant to
this Article 126(b), the Committee may, as determined in its sole discretion,
require and/or obtain (at the expense of the transferor and/or transferee) such
documentation, information and action, if any, as it determines, including,
without limitation, representations and warranties from the transferor and/or
transferee, such opinions of counsel to be rendered by counsel selected by (or
acceptable to) the Committee, and such other advice, in each case as to such
matters as the Committee determines in its sole discretion is appropriate. Any
such approval, once granted, shall be irrevocable, provided that such
information, documentation and representations and warranties upon which such
approval was based remain true, accurate and complete prior to the applicable
Transfer.

 

19



--------------------------------------------------------------------------------

  (c)

The restrictions set forth in Article 126(a) shall not preclude the settlement
of any transaction in the Company Securities through the facilities of The
Depository Trust Company (or any successor or similar settlement service), it
being understood, however, that any such settlement shall not negate or
otherwise affect the treatment of a Transfer as a Prohibited Transfer hereunder.

 

127.

Exceptions to Transfer Limitations.

 

  (a)

The Transfer of Company Securities to any Steiner Person pursuant to the
Business Combination Agreement or the Investment Agreement (or, in each case,
any related agreement) shall not be treated as a Prohibited Transfer and such
Steiner Person(s) shall not be considered to be a Prohibited Transferee for
purposes of such Transfer;

 

  (b)

Any Transfer of Company Securities by or to a Steiner Person that, based on the
facts and information available to the Company, (i) would not result in an
increase in the total combined Percentage Stock Ownership (by vote) of
Prohibited Transferees that are United States Persons, (ii) would not reasonably
be expected to cause the Company to become a CFC as reasonably determined in
good faith by the Company, upon the advice of its legal counsel, and (iii) would
not cause the Percentage Stock Ownership (by voting power, with such
determination of voting power taking into account any continuing director
designation rights of the Steiner Persons pursuant to the Governance Agreement
as of such time) of any Steiner Person to exceed 44.9% of the total voting power
(as reasonably determined in good faith by the Company) shall not be treated as
a Prohibited Transfer, and neither the transferor nor the transferee thereof
shall be considered a Prohibited Transferee for purposes of any such Transfer.
In making the determination described in clauses (i), (ii) and (iii) of the
preceding sentence, the Steiner Representative and its legal and tax advisors
shall have a reasonable opportunity to present their views and analysis relevant
to such determination, but no Steiner Director shall be entitled to vote on any
such determination. Any determination pursuant to clause (i), (ii) or (iii) of
the second preceding sentence shall be made by the Company within five
(5) business days of written request by the Steiner Representative.

 

  (c)

Notwithstanding anything to the contrary in the Memorandum or these Articles of
Association, in the event that a Transfer would not be described by the first
sentence of Article 127(b) as a result of the conversion of Non-Voting Common
Shares to Voting Common Shares pursuant to Article 11(m)(i)(A) of the Memorandum
but would satisfy the requirement in clause (ii) of Article 127(b) taking into
account Percentage Stock Ownership (by value), then the number of Non-Voting
Common Shares that so convert upon Transfer thereof shall be automatically
decreased to the extent required for such Transfer to be described by the first
sentence of Article 127(b) (with any such determination, for the avoidance of
doubt, being made in accordance the second and third sentences of Article
127(b)).

 

  (d)

Any Transfer of Company Securities by any Steiner Person (i) to an underwriter
or similar financial institution not purchasing such Common Shares for
investment purposes or (ii) through a brokered transaction on a securities
exchange in which the identity of the transferee is not known to the
transferring Steiner Person(s), shall not be treated as a Prohibited Transfer
and the applicable transferee shall not be considered to be a Prohibited
Transferee for purposes of such Transfer.

 

20



--------------------------------------------------------------------------------

128.

Treatment of Excess Securities.

 

  (a)



 

  (i)

No employee or agent of the Company shall record any Prohibited Transfer, and
the purported transferee of a Prohibited Transfer (the “Purported Transferee”)
shall not be recognized as a shareholder of the Company for any purpose
whatsoever in respect of the Company Securities that are the subject of the
Prohibited Transfer (the “Excess Securities”). The Purported Transferee shall
not be entitled with respect to such Excess Securities to any rights of
shareholders of the Company, including, without limitation, the right to vote
such Excess Securities, to receive dividends or distributions, whether
liquidating or otherwise, in respect thereof and to effect any Transfer thereof.
Once the Excess Securities have been acquired in a Transfer that is in
accordance with this Article 128 and is not a Prohibited Transfer, such Company
Securities shall cease to be Excess Securities. For this purpose, any Transfer
of Excess Securities not in accordance with the provisions of this Article 128
shall also be a Prohibited Transfer.

 

  (ii)

The Company may require, including, but not limited to, as a condition to the
registration of the Transfer of any Company Securities or the payment of any
dividend or distribution on any Company Securities, that the proposed transferee
or payee furnish to the Company all information reasonably requested by the
Company with respect to all the direct or indirect ownership interests in such
Company Securities. The Company may make such arrangements or issue such
instructions to its stock transfer agent as may be determined by the Committee
to be necessary or advisable to implement this Article 128, including, without
limitation, authorizing such transfer agent to require an affidavit from a
proposed transferee or payee regarding such Person’s direct, indirect, and
constructive ownership of stock and other evidence that a Transfer will not be
prohibited by the Transfer Restrictions as a condition to registering any
Transfer or paying any dividend or distribution.

 

  (b)



 

  (i)

If a Prohibited Transfer has occurred: (1) the Prohibited Transfer and, if
applicable, the registration of such Prohibited Transfer, shall be void ab
initio and have no legal effect; and (2) upon written demand by the Company, the
Purported Transferee (if identified by the Company or otherwise) shall transfer
or cause to be transferred any certificate or other evidence of ownership of the
Excess Securities within the Purported Transferee’s possession or control,
together with any dividends or other distributions that were received by the
Purported Transferee from the Company with respect to the Excess Securities (the
“Prohibited Distributions”), to an agent designated and controlled by the
Committee (the “Agent”).

 

  (ii)

If a Prohibited Transfer has occurred, the Agent shall thereupon sell to a buyer
or buyers the Excess Securities transferred to it pursuant to this Article
128(b)(ii) in one or more arm’s-length transactions (including over a national
securities exchange on which the Company Securities may be traded, if possible);
provided, however, that the Agent, in its sole discretion, shall effect such
sale or sales in an orderly fashion and shall not be required to effect any such
sale within any specific time frame if, in the Agent’s sole discretion, such
sale or sales would disrupt the market for the Company Securities or otherwise
would adversely affect the value of the Company Securities; provided further
that any such sale by the Agent must not constitute a Prohibited Transfer. If
the Purported Transferee has resold the Excess Securities before receiving the
Company’s demand to surrender the Excess Securities to the Agent, the Purported
Transferee shall be deemed to have sold the Excess Securities for the Agent, and
shall be required to transfer to the Agent any Prohibited Distributions and the
proceeds of such sale (in the form received, i.e., whether in cash or other
property), and the Agent shall thereupon identify and sell any non-cash
consideration to a buyer or buyers in one or more arm’s-length transactions
(including over a national securities exchange, if possible), except to the
extent the Company grants written permission to the Purported Transferee to
retain a portion of such sale proceeds not exceeding the amount that the
Purported Transferee would have received from the Agent pursuant to Article
128(c) if the Agent, rather than the Purported Transferee, had resold the Excess
Securities.

 

21



--------------------------------------------------------------------------------

  (c)

Except for Prohibited Distributions that are to be returned to the Purported
Transferor in accordance with Article 128(b)(ii), the Agent shall apply any
proceeds or any other amounts received by it by and in accordance with this
Article 128 as follows:

 

  (i)

first, such amounts shall be paid to the Agent to the extent necessary to cover
its costs and expenses incurred in connection with its duties hereunder;

 

  (ii)

second, any remaining amounts shall be paid to the Purported Transferee, up to
the amount paid by the Purported Transferee for the Excess Securities (or the
fair market value at the time of the Prohibited Transfer, in the event the
purported Transfer of the Excess Securities was, in whole or in part, a gift,
inheritance or similar Transfer); and

 

  (iii)

third, any remaining amounts, subject to the limitations imposed by the
following proviso, shall be paid to one or more organizations qualifying under
Section 501(c)(3) of the Code selected by the Committee; provided, however, that
if the Excess Securities (including any Excess Securities arising from a
previous Prohibited Transfer not sold by the Agent in a prior sale or sales)
represent a Percentage Stock Ownership interest in the Company greater than the
Ownership Cap, then such remaining amounts shall be paid to two or more
unrelated organizations qualifying under Section 501(c)(3) of the Code selected
by the Committee, such that no organization qualifying under Section 501(c)(3)
of the Code shall possess Percentage Stock Ownership in the Company in excess of
the Ownership Cap.

 

  (iv)

The recourse of any Purported Transferee in respect of any Prohibited Transfer
shall be limited to the amount payable to the Purported Transferee pursuant to
clause (ii) above. Except to the extent used to cover the reasonable and
documented out-of-pocket costs and expenses incurred by the Agent in performing
its duties hereunder, in no event shall the proceeds of any sale of Excess
Securities pursuant to this Article 128 inure to the benefit of the Company.

 

  (d)

If the Purported Transferee or the Purported Transferor fails to surrender the
Excess Securities (as applicable) or the proceeds of a sale thereof to the Agent
within thirty (30) days from the date on which the Company makes a demand
pursuant to Article 128(b), then the Company shall, in such manner and at such
time, as determined by the Committee, use its best efforts to enforce the
provisions hereof, which may include the institution of legal proceedings to
compel the surrender. Nothing in this Article 128(d) shall (i) be deemed
inconsistent with any Prohibited Transfer of the Excess Securities provided in
the Transfer Restrictions being void ab initio or (ii) preclude the Company in
its discretion from immediately bringing legal proceedings without a prior
demand.

 

  (e)

In the event of any Prohibited Transfer that does not involve a transfer of
Company Securities within the meaning of the Act, the application of Article
128(b)-(d) shall be modified as described in this Article 128(e). In such case,
no such Purported Transferee shall be required to dispose of any interest that
is not a Company Security, but such Purported Transferee and/or any Person whose
ownership of Company Securities is attributed to such Purported Transferee (such
Purported Transferee or other Person, a “Remedial Holder”) shall be deemed to
have disposed of and shall be required to dispose of sufficient Company
Securities (which Company Securities shall be disposed of in the inverse order
in which they were acquired) to cause such Purported Transferee, following such
disposition, not to be in violation of the Transfer Restrictions. Such
disposition shall be deemed to occur simultaneously with the Transfer giving
rise to the application of this provision, and such number of Company Securities
that are deemed to be disposed of shall be considered Excess Securities and
shall be disposed of through the Agent as provided in Article 128(b)-(d), except
that the maximum aggregate amount payable to a Remedial Holder in connection
with such sale shall be the fair market value of such Excess Securities at the
time of the Prohibited Transfer. A Remedial Holder shall not be entitled, with
respect to such Excess Securities, to any rights of shareholders of the Company,
including, without limitation, the right to vote such Excess Securities and to
receive dividends or distributions, whether liquidating or otherwise, in respect
thereof, if any, following the time of the Prohibited Transfer. All expenses

 

22



--------------------------------------------------------------------------------

  incurred by the Agent in disposing of such Excess Securities shall be paid out
of any amounts due to such Remedial Holder. The purpose of this Article 128(e)
is to extend the restrictions in Article 128(b)-(d) to situations in which there
is a Prohibited Transfer without a direct Transfer of Company Securities, and
this Article 128(e), along with the other provisions of the Transfer
Restrictions, shall be interpreted to produce the same results, with differences
as the context requires, as a direct Transfer of Company Securities.

 

129.

Liability. To the fullest extent permitted by law, any shareholder subject to
the provisions of the Transfer Restrictions who knowingly violates the
provisions of the Transfer Restrictions shall be liable to the Company for, and
shall indemnify and hold the Company and its subsidiaries harmless against, any
and all damages suffered by the Company or its subsidiaries as a result of such
violation, including, but not limited to, United States federal, state or local
taxes, together with any interest, penalties and additions to tax, imposed on
the Company or any of its subsidiaries as a result of the Company or any of its
subsidiaries being treated as a CFC and attorneys’, accountants’ and auditors’
fees incurred in connection with such violation.

 

130.

Compliance.

 

  (a)

The Committee shall have the power to, in good faith, decide all matters
necessary for determining compliance with the Transfer Restrictions, including,
without limitation, determining (A) the identification of Prohibited
Transferees, (B) whether a Transfer is a Prohibited Transfer, (C) whether to
exempt a Transfer, (D) the Percentage Stock Ownership of any Prohibited
Transferee or other Person, (E) whether an instrument constitutes a Company
Security, (F) the amount (or fair market value) due to a Purported Transferee or
Purported Transferor pursuant to the Transfer Restrictions, (G) to interpret any
provision of the Transfer Restrictions, and (H) any other matter that the
Committee determines to be relevant. The good faith determination of the
Committee, upon the advice of outside counsel, on such matters shall be
conclusive and binding on all persons and entities for the purposes of the
Transfer Restrictions.

 

  (b)

Without affecting or limiting any of the rights of SLL under the Business
Combination Agreement, nothing contained in the Transfer Restrictions shall
limit the authority of the Committee to take such other action to the extent
permitted by law as it deems reasonably necessary or advisable to assist the
Company and its shareholders in preventing the Company or any of its
subsidiaries from being treated as a CFC. Without limiting the generality of the
foregoing but subject to the rights of SLL under the Business Combination
Agreement, in the event of a change in law making one or more of the following
actions reasonably necessary or desirable, the Committee may, by adopting a
written resolution, (A) modify the ownership interest percentage in the Company
or the Persons covered by the Transfer Restrictions, (B) modify the definitions
of any terms set forth in the Transfer Restrictions or (C) modify the terms of
the Transfer Restrictions as appropriate, in each case, in order to prevent the
Company or any of its subsidiaries from being treated as a CFC, as a result of
any changes in applicable Treasury Regulations or otherwise; provided, however,
that the Committee shall not cause there to be such modification unless it
determines, by adopting a written resolution, that such action is reasonably
necessary or advisable to prevent the Company or any of its subsidiaries from
being treated as a CFC or that the continuation of these restrictions is no
longer reasonably necessary to prevent the Company or any of its subsidiaries
from being treated as a CFC.

 

  (c)

In the case of an ambiguity in the application of any of the provisions of the
Transfer Restrictions, including any definition used herein, the Committee shall
have the power to, determine the application of such provisions with respect to
any situation based on its reasonable belief, understanding or knowledge of the
circumstances. In the event the Transfer Restrictions require an action by the
Committee but fails to provide specific guidance with respect to such action,
the Committee shall have the power to determine the action to be taken so long
as such action is not contrary to the provisions of the Transfer Restrictions.
All such actions, calculations, interpretations and determinations that are done
or made by the Committee shall be conclusive and binding on the Company, the
Agent, and all other parties for all other purposes of the Transfer
Restrictions.

 

23



--------------------------------------------------------------------------------

131.

Severability. If any provision or provisions of the Transfer Restrictions shall
be held invalid, illegal or unenforceable as applied to any person or entity or
circumstances for any reason whatsoever, then, to the fullest extent permitted
by law, the validity, legality and enforceability of such provisions in any
other circumstance and of the remaining provisions of the Transfer Restrictions
(including, without limitation, each portion of any sentence of the Transfer
Restrictions containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
and the application of such provision to other persons or entities and
circumstances shall not in any way be affected or impaired thereby.

 

132.

The restrictions on transfer and ownership imposed by the Transfer Restrictions
will expire on the close of business on the date the Committee publicly
announces that it has determined that such restrictions are no longer necessary
or desirable to prevent the Company or any of its subsidiaries from being
treated as a CFC.

BUSINESS OPPORTUNITIES

 

133.

In recognition and anticipation of the facts that: (a) directors, managers,
officers, shareholders, partners, managing members, employees and/or agents of
the Steiner Group (each of the foregoing, a “Steiner Group Related Person”) may
serve as directors, officers, employees and agents of the Company or one or more
of its subsidiaries); and (b) the Steiner Group engages, and shall continue to
engage in the same or similar activities or related lines of business as those
in which the Company, directly or indirectly, may engage and/or other business
activities that overlap with or compete with those in which the Company or any
of its subsidiaries, directly or indirectly, may engage, the provisions of
Articles 133 through 137 are set forth to regulate and define the conduct of
certain affairs of the Company as they may involve the shareholders and the
Steiner Group Related Persons, and the powers, rights, duties and liabilities of
the Company and its officers, directors and shareholders in connection
therewith.

 

134.

To the fullest extent permitted by applicable law, the Steiner Group and the
Steiner Group Related Persons shall have no duty, except and to the extent
expressly assumed by contract, to refrain from engaging directly or indirectly
in the same or similar business activities or lines of business as the Company
or any of its subsidiaries. To the fullest extent permitted by applicable law,
the Company, on behalf of itself and its subsidiaries, renounces any interest,
duty or expectancy of the Company or any of its subsidiaries in, or in being
offered an opportunity to participate in, or being presented with, any potential
transaction or matter which may be a corporate opportunity for either the
Steiner Group or any Steiner Group Related Person, on the one hand, and the
Company and its subsidiaries, on the other. Except to the extent expressly
assumed by contract, to the fullest extent permitted by applicable law
(including the Statute), the Steiner Group and the Steiner Group Related Persons
shall have no duty to communicate or offer any such corporate opportunity to the
Company or any of its subsidiaries and shall not be liable to the Company, any
of its subsidiaries or any of their respective equityholders for breach of any
fiduciary or other duty (of whatever nature) as a director, officer, employee,
equityholder or agent of the Company or any of its subsidiaries by reason of the
fact that such party directly or indirectly pursues, exploits or acquires such
corporate opportunity for the Steiner Group, itself, himself or herself, directs
such corporate opportunity to another person (including any Steiner Group member
or any Steiner Group Related Person), or does not communicate information
regarding such corporate opportunity to the Company.

 

135.

Except as provided elsewhere in these Articles of Association, the Company, on
behalf of itself and its subsidiaries, hereby renounces any interest or
expectancy of the Company or any of its subsidiaries in, or in being offered an
opportunity to participate in, any potential transaction or matter which may be
a corporate opportunity for both the Company or any of its subsidiaries and the
Steiner Group, about which a director and/or officer of the Company who is also
a Steiner Group Related Person acquires knowledge.

 

136.

To the extent a court might hold that the conduct of any activity related to a
corporate opportunity that is renounced in these Articles of Association to be a
breach of duty to the Company, its subsidiaries or any of their equityholders,
the Company, on behalf of itself and its subsidiaries, hereby waives, to the
fullest extent permitted by applicable law, any and all claims and causes of
action that the Company or any of its subsidiaries may have for such activities.
To the fullest extent permitted by applicable law, the provisions of these
Articles of Association apply equally to activities conducted in the future and
that have been conducted in the past.

 

24



--------------------------------------------------------------------------------

FISCAL YEAR

 

137.

The fiscal year of the Company shall be determined by the Board of Directors.

BOOKS AND RECORDS

 

138.

The directors shall from time to time determine whether and to what extent and
at what times and places and under what conditions or regulations the accounts
and books of the Company or any of them shall be open to inspection by the
shareholders not being directors, and no shareholder (not being a director)
shall have any right of inspecting any account or book or document of the
Company except as conferred by statute or authorised by the directors.

NOTICES

 

139.

Any notice, information or written statement to be given by the Company to
shareholders shall be in writing and delivered personally or mailed to the
shareholders at their address appearing on the books of the Company. Without
limiting the manner by which notice otherwise may be given effectively to
shareholders, any notice, information or written statement may be given to
shareholders by means of electronic transmission in accordance with the Act.

VOLUNTARY WINDING UP AND DISSOLUTION

 

140.

The Company may voluntarily commence to wind up and dissolve by resolution of
shareholders or by resolution of directors.

 

141.

If the Company shall be wound up (whether the liquidation is voluntary, under
supervision, or by the Court) the Liquidator may, with the authority of a
resolution of shareholders, divide among the shareholders in specie or kind the
whole or any part of the assets of the Company and whether or not the assets
shall consist of property of one kind or shall consist of properties of
different kinds, and may for such purpose set such value as he or she deems fair
upon any one or more class or classes of property and may determine how such
division shall be carried out as between the shareholders or different classes
of shareholders.

CONTINUATION

 

142.

The Company may by resolution of shareholders or by a resolution passed
unanimously by all directors of the Company continue as a company incorporated
under the laws of a jurisdiction outside The Bahamas in the manner provided
under those laws.

GOVERNING LAW

 

143.

Except as otherwise specifically provided for herein, Bahamian law shall govern
all aspects of these Articles of Association.

 

25



--------------------------------------------------------------------------------

COMMONWEALTH OF THE BAHAMAS

New Providence

Company under the International Business

Companies Act 2000

SECOND AMENDED AND RESTATED

MEMORANDUM

AND

ARTICLES OF ASSOCIATION

OF

ONESPAWORLD HOLDINGS LIMITED

Incorporated the 5th day of October, 2018

Prepared by:

Harry B. Sands, Lobosky Management Co. Ltd.

Shirley House

253 Shirley Street

Nassau, New Providence

Bahamas



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT AGREEMENT



--------------------------------------------------------------------------------

WARRANT NUMBER: [_]

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED EXCEPT
IN ACCORDANCE WITH SECTION 2 BELOW.

FURTHER, THE TRANSFER OF THE SECURITIES REPRESENTED HEREBY IS SUBJECT TO
SIGNIFICANT OWNERSHIP AND TRANSFER RESTRICTIONS PURSUANT TO THE SECOND AMENDED
AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION OF ONESPAWORLD HOLDINGS
LIMITED (THE “COMPANY”), AS IT MAY BE AMENDED FROM TIME TO TIME (THE
“ARTICLES”). THE COMPANY WILL FURNISH A COPY OF ITS ARTICLES TO THE HOLDER OF
RECORD OF THIS CERTIFICATE WITHOUT CHARGE UPON A WRITTEN REQUEST ADDRESSED TO
THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.

SECURITIES EVIDENCED BY THIS CERTIFICATE SHALL BE ENTITLED TO REGISTRATION
RIGHTS UNDER THE REGISTRATION RIGHTS AGREEMENT, DATED AS OF [_], 2020, EXECUTED
BY THE COMPANY.

WARRANT TO PURCHASE COMMON SHARES

Company: OneSpaWorld Holdings Limited

Number of Shares: [_]

Class: Common shares, $0.0001 par value per share

Warrant Price: $[_] per share, subject to adjustment1

Original Issue Date: [_], 2020

Expiration Date: [_], 2025; see also Section 3.2

 

Investment

Agreement: This Warrant to Purchase Common Shares (“Warrant”) is issued pursuant
to that certain Investment Agreement, dated as of [_], 2020, by and among the
investors set forth on the signature pages thereto and the Company (as may be
further amended and/or modified and in effect from time to time, the “Investment
Agreement”). Capitalized terms used herein but not otherwise defined shall have
the meanings assigned to them in the Investment Agreement.

THIS WARRANT CERTIFIES THAT, for good and valuable consideration,
[__________________] (together with any successor or permitted assignee or
transferee of this Warrant, “Holder”) is entitled to purchase up to [_] of fully
paid and non-assessable common shares, par value $0.0001 per share (the “Common
Shares”), of OneSpaWorld Holdings Limited, an international business company
incorporated under the laws of the Commonwealth of The Bahamas (the “Company”),
at the Warrant Price, all as set forth above and subject to the provisions and
upon the terms and conditions set forth in this Warrant.

1. [RESERVED]

2. Warrants.

2.1 Form of Warrant. This Warrant, together with all of the other warrants to
purchase Common Shares issued pursuant to the Investment Agreement, including
any warrants issued upon the transfer of such warrants (collectively, the
“Warrants”), shall be issued in certificated form.

2.2 Registration.

2.2.1 Warrant Register. The Company shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of this Warrant. Upon the initial issuance of this Warrant, the Company
shall issue and register this Warrant in the name of the Holder.

This Warrant shall be signed by, or bear the facsimile signature of, the
Chairman of the Board, Chief Executive Officer, Chief Financial Officer,
Secretary or other principal officer of the Company. In the event the person
whose facsimile signature has

been placed upon this Warrant shall have ceased to serve in the capacity in
which such person signed the Warrant before such Warrant is issued, it may be
issued with the same effect as if he or she had not ceased to be such at the
date of issuance.

 

1 

Note to Draft: This will initially be set at the lower of (x) $5.75 per share
and (y) 1.5x lower of (i) $4.00 and (ii) the volume weighted average price per
share of the Common Shares for the five consecutive trading days ending on the
day immediately prior to the day the Investment Agreement is signed.



--------------------------------------------------------------------------------

2.2.1 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company may deem and treat the person in whose name such
Warrant is registered in the Warrant Register (the “Registered Holder”) as the
absolute owner of such Warrant and of each Warrant represented thereby
(notwithstanding any notation of ownership or other writing on any physical
certificate made by anyone other than the Company), for the purpose of any
exercise thereof, and for all other purposes, and the Company shall not be
affected by any notice to the contrary.

2.2.2 Registration of Transfer. The Company shall register the transfer, in
whole or in part, from time to time, of this Warrant upon the Warrant Register,
upon surrender of this Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Company.
Upon any partial transfer, the Company shall at its expense issue and deliver to
the Registered Holder a new Warrant of like tenor, in the name of the Registered
Holder, which shall be exercisable for such number of Common Shares with respect
to which rights under this Warrant were not so transferred.

2.3 Transferability. This Warrant may be transferred by the Registered Holder,
subject to the transfer restrictions set forth in Section [7.07] of the
Investment Agreement and in the Company’s Second Amended and Restated Memorandum
and Articles of Association (the “Charter”).

2.4 Procedure for Surrender of Warrants. This Warrant may be surrendered to the
Company, together with a written request for exchange or transfer, and thereupon
the Company shall issue in exchange therefor one or more new Warrants as
requested by the Registered Holder of the Warrants so surrendered, representing
an equal aggregate number of Warrants; provided, however, that if the Warrant so
surrendered bears a restrictive legend, the Company shall not cancel such
Warrant and issue new Warrants in exchange thereof until the Company has
received an opinion of counsel reasonably acceptable to the Company stating that
such transfer may be made and indicating whether the new Warrants must also bear
a restrictive legend.

3. Terms and Exercise of Warrants.

3.1 Warrant Price. This Warrant shall entitle the Registered Holder, subject to
the provisions hereof, to purchase from the Company the number of Common Shares
set forth above, at the price of $[_] per share, subject to the adjustments
provided in Section 4 hereof and in the last sentence of this Section 3.1. The
term “Warrant Price” as used in this Warrant shall mean the price per share at
which Common Shares may be purchased at the time a Warrant is exercised.

3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the Original Issue Date, and terminating at
5:00 p.m., New York City time on the earlier to occur of: (y) the date that is
five (5) years after the Original Issue Date, or (z) the Redemption Date (as
defined below) as provided in Section 6.2 hereof (the “Expiration Date”);
provided, however, that the exercise of any Warrant shall be subject to the
satisfaction of any applicable conditions, as set forth in subsection 3.3.2
below with respect to an effective registration statement. Except with respect
to the right to receive the Redemption Price (as defined below) in the event of
a redemption (as set forth in Section 6 hereof), each outstanding Warrant not
exercised on or before the Expiration Date shall become void, and all rights
thereunder and all rights in respect thereof under this Agreement shall cease at
5:00 p.m. New York City time on the Expiration Date.

3.3 Exercise of Warrants.

3.3.1 Payment. Subject to the provisions hereof, this Warrant may be exercised
by the Registered Holder thereof by surrendering it to the Secretary of the
Company at its principal offices, along with a copy of the Notice of Warrant
Exercise attached hereto as Exhibit A, duly executed, and by paying in full the
Warrant Price for each full Common Share as to which this Warrant is exercised
and any and all applicable taxes due in connection with the exercise of this
Warrant, the exchange of this Warrant for the Common Shares and the issuance of
such Common Shares, as follows:

(a) in lawful money of the United States, by wire transfer or in good certified
check or good bank draft payable to the Company;

(b) in the event of a redemption pursuant to Section 6 hereof in which the
Registered Holder has elected to exercise such Warrants on a “cashless basis,”
by surrendering each Warrant for that number of Common Shares equal to the
quotient obtained by dividing (x) the product of the number of Common Shares
underlying such Warrant, multiplied by the difference between the Warrant Price
and the Fair Market Value (as defined in this subsection 3.3.1(b)) by (y) the
Fair Market Value. Solely for purposes of this subsection 3.3.1(b) and
Section 6.3, the “Fair Market Value” shall mean the average last sale price of
the Common Shares for the ten (10) trading days ending on the third trading day
prior to the date on which the notice of redemption is sent to the holders of
the Warrants, pursuant to Section 6 hereof;

 

2



--------------------------------------------------------------------------------

(c) by surrendering this Warrant for that number of Common Shares equal to the
quotient obtained by dividing (x) the product of the number of Common Shares
underlying this Warrant, multiplied by the difference between the Warrant Price
and the Fair Market Value (as defined in this subsection 3.3.1(c)) by (y) the
Fair Market Value. Solely for purposes of this subsection 3.3.1(c), the “Fair
Market Value” shall mean the average last sale price of the Common Shares for
the ten (10) trading days ending on the third trading day prior to the date on
which the Notice of Warrant Exercise is sent to the Company; or

(d) as provided in Section 7.4 hereof.

3.3.2 Issuance of Common Shares on Exercise. As soon as practicable after the
exercise of this Warrant and the clearance of the funds in payment of the
Warrant Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall
issue to the Registered Holder a book-entry position or certificate, as
applicable, for the number of Common Shares to which he, she or it is entitled,
registered in such name or names as may be directed by him, her or it, and if
this Warrant shall not have been exercised in full, a new countersigned Warrant
for the number of Common Shares as to which this Warrant shall not have been
exercised. No Warrant shall be exercisable and the Company shall not be
obligated to issue Common Shares upon exercise of a Warrant unless the Common
Shares issuable upon such Warrant exercise have been registered, qualified or
are exempt from registration or qualification under the Securities Act of 1933,
as amended (the “Securities Act”) and under the securities laws of the state of
residence of the Registered Holder of this Warrant. In the event that the
conditions in the immediately preceding sentence are not satisfied with respect
to this Warrant, the Registered Holder shall not be entitled to exercise this
Warrant and this Warrant may have no value and expire worthless. The Company may
require the Registered Holder to settle this Warrant on a “cashless basis”
pursuant to Section 7.4. If, by reason of any exercise of warrants on a
“cashless basis”, the Registered Holder would be entitled, upon the exercise of
this Warrant, to receive a fractional interest in a Common Share, the Company
shall round down to the nearest whole number, the number of Common Shares to be
issued to the Registered Holder. Common Shares issued to a Registered Holder,
whether upon payment of the Warrant Price pursuant to subsection 3.3.1(a), or
pursuant to a cashless exercise under subsection 3.3.1(b) or Section 7.4, shall
bear a restrictive legend in the form attached hereto as Exhibit B, unless the
Company has received an opinion of counsel acceptable to the Company stating
that such Common Shares need not bear any such legend.

3.3.3 Valid Issuance. All Common Shares issued upon the proper exercise of this
Warrant shall be duly authorized, validly issued, fully paid and non-assessable.

3.3.4 Date of Issuance. Each person in whose name any book-entry position or
certificate, as applicable, for Common Shares is issued shall for all purposes
be deemed to have become the holder of record of such Common Shares on the date
on which this Warrant was surrendered and payment of the Warrant Price was made,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the share transfer books of
the Company or book-entry system of the Company’s transfer agent are closed,
such person shall be deemed to have become the holder of such Common Shares at
the close of business on the next succeeding date on which the share transfer
books or book-entry system are open.

3.3.5 Nonvoting Common Shares. This Warrant shall initially be exercisable
solely for “Non-Voting Common Shares” as such term is defined in the Charter.
Upon a transfer of this Warrant, or any partial transfer thereof, that would, if
such transfer were instead a transfer of the Common Shares issuable upon the
exercise of this Warrant, be considered a “Qualified Transfer” pursuant to the
Charter, this Warrant, or any applicable part thereof in the case of a partial
transfer, shall immediately become exercisable for “Voting Common Shares” as
such term is defined in the Charter. Any Warrant issued upon a transfer
described in the preceding sentence shall not, upon issuance, contain this
subsection 3.3.5. Any part of this Warrant that is retained by the Holder upon a
partial transfer shall continue to be exercisable for “Non-Voting Common Shares”
and shall contain this subsection 3.3.5.2

3.3.6 Treatment of Exercise. If the Registered Holder exercises this Warrant
pursuant to subsection 3.3.1(c) on a “cashless” basis, then the Company and the
Registered Holder agree (i) the Registered Holder’s surrender of this Warrant in
exchange for the receipt of Common Shares issuable in accordance with this
Warrant (or the portion thereof being cancelled) is intended to be treated as a
recapitalization under Section 368(a)(1)(E) of the Internal Revenue Code of
1986, as amended and (ii) not to file any tax return inconsistent with the
foregoing unless otherwise required by a change in law or by the Internal
Revenue Service or other governmental authority following an audit or
examination.

4. Adjustments.

4.1 Stock Dividends.

4.1.1 Split-Ups. If after the Original Issue Date, and subject to the provisions
of Section 4.6 below, the number of outstanding Common Shares is increased by a
stock dividend payable in Common Shares, or by a split-up of Common Shares or
other similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of Common Shares issuable on exercise of
this Warrant shall be increased in proportion to such increase in the
outstanding Common Shares. A rights offering to holders of the Common Shares
entitling holders to purchase Common Shares at a price less than the Fair Market

 

 

2 

Note to Draft: This section shall only appear in the warrants issued to the SLL
Investor Holders (as defined in the Investment Agreement).

 

3



--------------------------------------------------------------------------------

Value (as defined below) shall be deemed a stock dividend of a number of Common
Shares equal to the product of (i) the number of Common Shares actually sold in
such rights offering (or issuable under any other equity securities sold in such
rights offering that are convertible into or exercisable for the Common Shares)
and (ii) one (1) minus the quotient of (x) the price per Common Share paid in
such rights offering divided by (y) the Fair Market Value. For purposes of this
subsection 4.1.1, (i) if the rights offering is for securities convertible into
or exercisable for Common Shares, in determining the price payable for Common
Shares, there shall be taken into account any consideration received for such
rights, as well as any additional amount payable upon exercise or conversion and
(ii) “Fair Market Value” means the volume weighted average price of the Common
Shares as reported during the ten (10) trading day period ending on the trading
day prior to the first date on which the Common Shares trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such rights.

4.1.2 Extraordinary Dividends. If the Company, at any time while this Warrant is
outstanding and unexpired, shall pay a dividend or make a distribution in cash,
securities or other assets to the holders of the Common Shares on account of
such Common Shares (or other shares of the Company’s capital stock into which
this Warrant is convertible), other than (a) as described in subsection 4.1.1
above, or (b) Ordinary Cash Dividends (as defined below) (any such non-excluded
event being referred to herein as an “Extraordinary Dividend”), then the Warrant
Price shall be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and/or the fair market value (as
determined by the Board, in good faith) of any securities or other assets paid
on each Common Share in respect of such Extraordinary Dividend. For purposes of
this subsection 4.1.2, “Ordinary Cash Dividends” means any cash dividend or cash
distribution which, when combined on a per share basis, with the per share
amounts of all other cash dividends and cash distributions paid on the Common
Shares during the 365-day period ending on the date of declaration of such
dividend or distribution (as adjusted to appropriately reflect any of the events
referred to in other subsections of this Section 4 and excluding cash dividends
or cash distributions that resulted in an adjustment to the Warrant Price or to
the number of Common Shares issuable on exercise of this Warrant) does not
exceed $0.50.

4.2 Aggregation of Shares. If after the Original Issue Date, and subject to the
provisions of Section 4.6 hereof, the number of outstanding Common Shares is
decreased by a consolidation, combination, reverse stock split or
reclassification of Common Shares or other similar event, then, on the effective
date of such consolidation, combination, reverse stock split, reclassification
or similar event, the number of Common Shares issuable on exercise of this
Warrant shall be decreased in proportion to such decrease in outstanding Common
Shares.

4.3 Adjustments in Exercise Price. Whenever the number of Common Shares
purchasable upon the exercise of this Warrant is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
Common Shares purchasable upon the exercise of this Warrant immediately prior to
such adjustment, and (y) the denominator of which shall be the number of Common
Shares so purchasable immediately thereafter.

4.4 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Common Shares (other than
a change under subsections 4.1.1 or 4.1.2 or Section 4.2 hereof or that solely
affects the par value of such Common Shares), or in the case of any merger or
consolidation of the Company with or into another entity or conversion of the
Company as another entity (other than a consolidation or merger in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding Common Shares), or in the
case of any sale or conveyance to another entity of the assets or other property
of the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the Registered Holder shall thereafter have the
right to purchase and receive, upon the basis and upon the terms and conditions
specified in this Warrant and in lieu of the Common Shares of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Registered Holder would have received if the
Registered Holder had exercised this Warrant immediately prior to such event
(the “Alternative Issuance”) and the Company shall not enter into any such
consolidation, merger, sale or conveyance unless the successor or purchasing
entity agrees to provide for delivery of such Alternative Issuance; provided,
however, that (i) if the holders of the Common Shares were entitled to exercise
a right of election as to the kind or amount of securities, cash or other assets
receivable upon such consolidation or merger, then the kind and amount of
securities, cash or other assets constituting the Alternative Issuance for which
this Warrant shall become exercisable shall be deemed to be the weighted average
of the kind and amount received per share by the holders of the Common Shares in
such consolidation or merger that affirmatively make such election, and (ii) if
a tender, exchange or redemption offer shall have been made to and accepted by
the holders of the Common Shares under circumstances in which, upon completion
of such tender or exchange offer, the maker thereof, together with members of
any group (within the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any
successor rule)) of which such maker is a part, and together with any affiliate
or associate of such maker (within the meaning of Rule 12b-2 under the Exchange
Act (or any successor rule)) and any members of any such group of which any such
affiliate or associate is a part, own beneficially (within the meaning of Rule
13d-3 under the Exchange Act (or any successor rule)) more than 50% of the
outstanding Common Shares, the Registered Holder shall be entitled to receive as
the Alternative Issuance, the highest amount of cash, securities or other
property to which the Registered Holder would actually have been entitled as a
shareholder if the Registered Holder had exercised this Warrant prior to the
expiration of such tender or exchange offer, accepted such offer and all of the
Common Shares held by the Registered Holder had been purchased pursuant to such
tender or exchange offer, subject to adjustments (from and after the
consummation of such tender or exchange offer) as nearly equivalent as possible
to the adjustments provided for in this Section 4;

 

4



--------------------------------------------------------------------------------

provided, further, that if less than 70% of the consideration receivable by the
holders of the Common Shares in the applicable event is payable in the form of
common stock in the successor entity that is listed for trading on a national
securities exchange or is quoted in an established over-the-counter market, or
is to be so listed for trading or quoted immediately following such event, and
if the Registered Holder properly exercises this Warrant within thirty (30) days
following the public disclosure of the consummation of such applicable event by
the Company pursuant to a Current Report on Form 8-K filed with the Commission,
the Warrant Price shall be reduced by an amount (in dollars) equal to the
difference of (but in no event less than zero) (i) the Warrant Price in effect
prior to such reduction minus (ii) (A) the Per Share Consideration (as defined
below) minus (B) the Black-Scholes Warrant Value (as defined below). The
“Black-Scholes Warrant Value” means the value of this Warrant immediately prior
to the consummation of the applicable event based on the Black-Scholes Warrant
Model for a Capped American Call on Bloomberg Financial Markets (“Bloomberg”).
For purposes of calculating such amount, (1) Section 6 of this Agreement shall
be taken into account, (2) the price of each Common Share shall be the volume
weighted average price of the Common Shares as reported during the ten
(10) trading day period ending on the trading day prior to the effective date of
the applicable event, (3) the assumed volatility shall be the 90 day volatility
obtained from the HVT function on Bloomberg determined as of the trading day
immediately prior to the day of the announcement of the applicable event, and
(4) the assumed risk-free interest rate shall correspond to the U.S. Treasury
rate for a period equal to the remaining term of the Warrant. “Per Share
Consideration” means (i) if the consideration paid to holders of the Common
Shares consists exclusively of cash, the amount of such cash per Common Share,
and (ii) in all other cases, the amount of cash per Common Share, if any, plus
the volume weighted average price of the Common Shares as reported during the
ten (10) trading day period ending on the trading day prior to the effective
date of the applicable event. If any reclassification or reorganization also
results in a change in Common Shares covered by subsection 4.1.1, then such
adjustment shall be made pursuant to subsection 4.1.1 or Sections 4.2, 4.3 and
this Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers. In no event will the Warrant Price be reduced to less than
the par value per share issuable upon exercise of the Warrant.

4.5 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of Common Shares issuable upon exercise of a Warrant, or upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company
shall give written notice thereof to the Registered Holders, at the last address
set forth for each such Registered Holder in the Warrant Register, of the record
date or the effective date of the event. The notice shall state the adjusted
Warrant Price, if applicable, and the increase or decrease, if any, in the
number of Common Shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such event.

4.6 No Fractional Shares. Notwithstanding any provision contained in this
Warrant to the contrary, the Company shall not issue fractional Common Shares
upon the exercise of this Warrant. If, by reason of any adjustment made pursuant
to this Section 4, the Registered Holder would be entitled, upon the exercise of
this Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round down to the nearest whole number the number of Common
Shares to be issued to the Registered Holder.

4.7 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of the preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of this
Warrant in order to (i) avoid an adverse impact on this Warrant and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint, with the consent of the Registered Holder,
which consent shall not be unreasonably withheld, conditioned or delayed, a firm
of independent public accountants, investment banking or other appraisal firm of
recognized national standing, which shall give its opinion as to whether or not
any adjustment to the rights represented by this Warrant is necessary to
effectuate the intent and purpose of this Section 4 and, if they determine that
an adjustment is necessary, the terms of such adjustment. The Company shall
adjust the terms of this Warrant in a manner that is consistent with any
adjustment recommended in such opinion.

5. [RESERVED]

6. Redemption.

6.1 Redemption. Not less than all of the outstanding Warrants may be redeemed,
at the option of the Company, at any time while they are exercisable and prior
to their expiration, at the office of the Company, upon notice to the Registered
Holders of the Warrants, as described in Section 6.2 below, at the price of
$0.01 per Warrant (the “Redemption Price”), provided that the last sales price
of the Common Shares reported has been at least $14.50 per share (subject to
adjustment in compliance with Section 4 hereof), on each of twenty (20) trading
days within the thirty (30) trading-day period ending on the third Business Day
prior to the date on which notice of the redemption is given and provided that
the Common Shares issuable upon such Warrant exercise have been registered,
qualified or are exempt from registration or qualification under the Securities
Act and under the securities laws of the states of residence of the Registered
Holders.

6.2 Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (the “30-day Redemption Period”) to the Registered
Holders of the Warrants to be redeemed at their last addresses as they shall
appear on the Warrant Register. Any notice mailed in the manner herein provided
shall be conclusively presumed to have been duly given whether or not the
Registered Holder received such notice.

 

5



--------------------------------------------------------------------------------

6.3 Exercise After Notice of Redemption. The Warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of redemption shall have been given by the
Company pursuant to Section 6.2 hereof and prior to the Redemption Date, in the
sole discretion of the Registered Holder. On and after the Redemption Date, the
Registered Holder shall have no further rights except to receive, upon surrender
of the Warrants, the Redemption Price.

7. Other Provisions Relating to Rights of Holders of Warrants.

7.1 No Rights as Shareholder. This Warrant does not entitle the Registered
Holder to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

7.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If this Warrant is lost,
stolen, mutilated, or destroyed, the Company may on such terms as to indemnity
or otherwise as it may in its sole discretion impose (which shall, in the case
of a mutilated Warrant, include the surrender thereof), issue a new Warrant of
like denomination, tenor, and date as this Warrant. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

7.3 Reservation of Common Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued Common Shares that shall
be sufficient to permit the exercise in full of all outstanding Warrants issued
pursuant to the Investment Agreement.

7.4 Cashless Exercise at Company’s Option. If the Common Shares are at the time
of any exercise of a Warrant not listed on a national securities exchange such
that it satisfies the definition of a “covered security” under Section 18(b)(1)
of the Securities Act (or any successor rule), the Company may, at its option,
require the Registered Holder (who independently submits a Notice of Warrant
Exercise to the Company) to exercise his, her or its Warrants on a “cashless
basis” by exchanging the Warrants (in accordance with Section 3(a)(9) of the
Securities Act (or any successor rule) or another exemption) for that number of
Common Shares equal to the quotient obtained by dividing (x) the product of the
number of Common Shares underlying the Warrants, multiplied by the difference
between the Warrant Price and the Fair Market Value (as defined below) by
(y) the Fair Market Value. Solely for purposes of this Section 7.4, “Fair Market
Value” shall mean the volume weighted average price of the Common Shares as
reported during the ten (10) trading day period ending on the trading day prior
to the date that a completed Notice of Warrant Exercise is received by the
Company from the Registered Holder of such Warrants or its securities broker or
intermediary. Common Shares issued to a Registered Holder pursuant to such a
cashless exercise shall bear a restrictive legend in the form attached hereto as
Exhibit B, unless the Company has received an opinion of counsel acceptable to
the Company stating that such Common Shares need not bear any such legend.

8. Miscellaneous Provisions.

8.1 Payment of Taxes. The Company shall from time to time promptly pay all taxes
and charges that may be imposed upon the Company in respect of the issuance or
delivery of Common Shares upon the exercise of the Warrants, but the Company
shall not be obligated to pay any transfer taxes in respect of the Warrants or
such Common Shares.

8.2 Successors. All the covenants and provisions of this Warrant by or for the
benefit of the Company or the Registered Holder shall bind and inure to the
benefit of their respective successors and assigns.

8.3 Notices. All notices, requests, demands and other communications under this
Warrant shall be in writing and shall be deemed to have been sufficiently given
when so delivered if by hand or overnight delivery or if sent by certified mail
or private courier service within five (5) days after deposit of such notice,
postage prepaid, addressed as follows: (i) if to the Registered Holder, at his,
her or its address as shown in the Warrant Register; and (ii) if to the Company,
at its principal office, to the attention of the Chief Financial Officer. Any
party may change its address for purposes of this section by giving the other
party written notice of the new address in the manner set forth above.

8.4 Applicable Law. The validity, interpretation, and performance of the
Warrants shall be governed in all respects by the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The Company and the
Registered Holder hereby agree that any action, proceeding or claim against
either party arising out of or relating in any way to this Warrant shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company and the
Registered Holder hereby waive any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

6



--------------------------------------------------------------------------------

8.5 Persons Having Rights under this Agreement. Nothing in this Warrant shall be
construed to confer upon, or give to, any person or corporation other than the
parties hereto any right, remedy, or claim under or by reason of this Warrant or
of any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Warrant shall be for the sole and exclusive benefit of the parties hereto.

8.6 Counterparts. This Warrant may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

8.7 Effect of Headings. The section headings herein are for convenience only and
are not part of this Warrant and shall not affect the interpretation thereof.

8.8 Amendments. This Warrant may only be amended or modified by written
instrument executed by both the Company and the Registered Holder.

8.9 Severability. This Warrant shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Warrant or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Warrant a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

8.10 Complete Agreement. This Warrant (together with the Investment Agreement
and the Registration Rights Agreement) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ONESPAWORLD HOLDINGS LIMITED By:  

 

Name:   Stephen Lazarus Title:   Chief Operating Officer and Chief Financial
Officer

 

Name and Address of Warrant Holder: [Name] [Address]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

1. The undersigned Registered Holder hereby exercises its right to purchase
____________ common shares of OneSpaWorld Holdings Limited, an international
business company incorporated under the laws of the Commonwealth of The Bahamas
(the “Company”), in accordance with the attached Warrant To Purchase Common
Shares, and tenders payment of the aggregate Warrant Price for such shares as
follows:

 

[    ]

   check in the amount of $ [___] payable to order of the Company enclosed
herewith

[    ]

   Wire transfer of immediately available funds to the Company’s account

[    ]

   Cashless Exercise pursuant to Section 3.3.1 of the Warrant

[    ]

   Other [Describe]                                       
                         

2. Please issue a certificate or certificates, or book-entry interest,
representing the Common Shares in the name specified below:

 

                                               

 

Holder’s Name

 

 

 

 

 

(Address)

 

HOLDER:

 

By:  

 

Name:  

 

Title:  

 

(Date):  

 



--------------------------------------------------------------------------------

EXHIBIT B

LEGEND

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. FURTHER, THE
TRANSFER OF THE SECURITIES REPRESENTED HEREBY IS SUBJECT TO SIGNIFICANT
OWNERSHIP AND TRANSFER RESTRICTIONS PURSUANT TO THE SECOND AMENDED AND RESTATED
MEMORANDUM AND ARTICLES OF ASSOCIATION OF ONESPAWORLD HOLDINGS LIMITED (THE
“COMPANY”), AS IT MAY BE AMENDED FROM TIME TO TIME (THE “ARTICLES”). THE COMPANY
WILL FURNISH A COPY OF ITS ARTICLES TO THE HOLDER OF RECORD OF THIS CERTIFICATE
WITHOUT CHARGE UPON A WRITTEN REQUEST ADDRESSED TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS.

SECURITIES EVIDENCED BY THIS CERTIFICATE SHALL BE ENTITLED TO REGISTRATION
RIGHTS UNDER THE REGISTRATION RIGHTS AGREEMENT, DATED AS OF [_], 2020, EXECUTED
BY THE COMPANY.”

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of [•], 2020, is made and entered into by and among
OneSpaWorld Holdings Limited, an international business company incorporated
under the laws of the Commonwealth of The Bahamas (the “Company”), Steiner
Leisure Limited, an international business company incorporated under the laws
of the Commonwealth of The Bahamas (including its successors and assigns, “SLL”)
and the other parties identified as “Other Holders” on the signature pages of
this Agreement (each signatory and SLL, a “Holder” and, collectively, the
“Holders”).

RECITALS

WHEREAS, Haymaker Acquisition Corp., a Delaware corporation (“Haymaker”), and
Haymaker Sponsor, LLC, a Delaware limited liability company (the “Sponsor”),
entered into that certain Registration Rights Agreement, dated as of October 24,
2017 (the “Original RRA”);

WHEREAS, on March 19, 2019, Haymaker, the Company, SLL and certain other parties
consummated the transactions contemplated by that certain Business Combination
Agreement, dated as of November 1, 2018 (as amended, the “BCA”), and in
connection therewith the parties to the Original RRA amended and restated the
Original RRA (the “A&R RRA”);

WHEREAS, pursuant to Sections 5.2 and 5.11 of the A&R RRA, the Sponsor made a
distribution of all “Registrable Securities” (as defined in the A&R RRA) held by
it to its direct and/or indirect equity holders and subsequently dissolved;

WHEREAS, in connection with the Sponsor’s distribution of its Registrable
Securities, certain of the Sponsor’s distributees entered into joinder
agreements, pursuant which such distributees entered into the A&R RRA; and

WHEREAS, the Company, SLL and certain other investors (the “Third Party
Investors”) have entered into that certain Investment Agreement, dated as of
April [•], 2020 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Investment Agreement”),
pursuant to which, among other things, the Company will issue to SLL and the
Third Party Investors certain common equity of the Company, including common
shares, par value $0.0001 per share, of the Company (the “Common Shares”), and
warrants to purchase Common Shares (the “Warrants”), and in connection with the
closing of the transactions contemplated by the Investment Agreement, the
parties hereto desire to amend and restate the A&R RRA.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the chief executive
officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Affiliate” means, with respect to any person, any other person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

“Agreement” shall have the meaning given in the Preamble.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 promulgated by the Commission pursuant to the Securities Act.

“BCA” shall have the meaning given in the Recitals hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Common Shares” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1 Shelf” shall have the meaning given in subsection 2.1.1.

“Form S-3 Shelf” shall have the meaning given in subsection 2.1.1.

“Holders” shall have the meaning given in the Preamble.

“Holder Information” shall have the meaning given in subsection 4.1.2.

 

2



--------------------------------------------------------------------------------

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

“Minimum Takedown Threshold” shall have the meaning given in subsection 2.1.3.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus, in the light of the circumstances under which they were made, not
misleading.

“Permitted Transferee” shall mean, in the case of any Holder, a person to whom,
or entity to which, Registrable Securities are transferred by such Holder;
provided, that (i) such transfer does not violate the Company’s governing
documents or (ii) any agreements between such Holder and the Company or any of
the Company’s subsidiaries.

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

“Prospectus” shall mean the prospectus included in any Registration Statement,
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance on Rules 430A or 430B under the Securities Act or any
successor rule thereto), as supplemented by any and all prospectus supplements
and as amended by any and all post-effective amendments and including all
material incorporated by reference in such prospectus.

“Registrable Security” shall mean at any time any outstanding Common Shares
(including Common Shares issuable under the BCA) or any other equity security
(including any Warrants and Common Shares issued or issuable upon the exercise,
exchange or conversion of any other equity security) of the Company held by a
Holder other than any security received pursuant to an incentive plan adopted by
the Company; provided, however, that, as to any particular Registrable Security,
such securities shall cease to constitute Registrable Securities upon the
earliest to occur of: (y) the date on which such securities have been sold,
transferred, disposed of or exchanged pursuant to an effective registration
statement under the Securities Act; and (z) the date on which such securities
cease to be outstanding.

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Shares are then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

3



--------------------------------------------------------------------------------

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F) reasonable fees and expenses of one (1) legal counsel selected by a majority
in interest of the SLL Investor Holders participating in an Underwritten
Offering.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holder” shall mean any Holder requesting piggyback rights pursuant
to this Agreement with respect to an Underwritten Shelf Takedown.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf” shall have the meaning given in subsection 2.1.1.

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

“SLL Investor Holders” shall mean, collectively, SLL and each person or entity
to which SLL makes an assignment of its rights, duties or obligations under this
Agreement pursuant to subsection 5.2.2 hereof.

“Sponsor” shall have the meaning given in the Recitals hereto.

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.1.2.

“Third Party Investors” shall have the meaning given in the Recitals hereto.

“Underwriter” shall mean any investment banker(s) and manager(s) appointed to
administer the offering of any Registerable Securities as principal in an
Underwritten Offering.

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter for distribution to the public.

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.1.3.

 

4



--------------------------------------------------------------------------------

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405
promulgated by the Commission pursuant to the Securities Act.

“Withdrawal Notice” shall have the meaning given in subsection 2.1.5.

ARTICLE II

REGISTRATIONS

2.1 Shelf Registration.

2.1.1 Filing. The Company shall file, within 30 days of the date of this
Agreement, a Registration Statement for a Shelf Registration on Form S-3, or
shall amend or supplement an already effective Registration Statement on Form
S-3 (the “Form S-3 Shelf”), or if the Company is ineligible to use a Form S-3
Shelf, a Registration Statement for a Shelf Registration on Form S-1 (the “Form
S-1 Shelf,” and together with the Form S-3 Shelf (and any Subsequent Shelf
Registration), the “Shelf”), in each case, covering the resale of all the
Registrable Securities (determined as of two business days prior to such filing)
on a delayed or continuous basis; provided, however, that the plan of
distribution in such Shelf with respect to the resale of the warrants issued
pursuant to the Investment Agreement shall be limited to non-underwritten
transactions in compliance with applicable state securities laws. The Company
shall use its commercially reasonable efforts to cause the Shelf to become
effective as soon as practicable after such filing. The Shelf shall provide for
the resale of the Registrable Securities included therein pursuant to any method
or combination of methods legally available to, and requested by, any Holder.
The Company shall maintain the Shelf in accordance with the terms hereof, and
shall prepare and file with the SEC such amendments, including post-effective
amendments, and supplements as may be necessary to keep such Shelf continuously
effective, available for use and in compliance with the provisions of the
Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its commercially reasonable efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

2.1.2 Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall use its commercially reasonable efforts to
as promptly as is reasonably practicable cause such Shelf to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement as a Shelf Registration (a “Subsequent Shelf
Registration”) registering the resale of all Registrable Securities from time to
time, and pursuant to any method or combination of methods legally available to,
and requested by, any Holder. If a Subsequent Shelf Registration is filed, the
Company shall use its commercially reasonable efforts to (i) cause such
Subsequent Shelf Registration to become effective under the Securities Act as
promptly as is reasonably practicable after the filing thereof (it being agreed
that the Subsequent Shelf Registration shall be an Automatic Shelf Registration
Statement if the Company is a Well-Known Seasoned Issuer) and (ii) keep such
Subsequent

 

5



--------------------------------------------------------------------------------

Shelf Registration continuously effective, available for use and in compliance
with the provisions of the Securities Act until such time as there are no longer
any Registrable Securities. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option,
the Shelf (including by means of a post-effective amendment) or a Subsequent
Shelf Registration and cause the same to become effective as soon as practicable
after such filing and such Shelf or Subsequent Shelf Registration shall be
subject to the terms hereof; provided, however, the Company shall only be
required to cause such Registrable Securities to be so covered once annually
after inquiry of the Holders unless the Registrable Securities are delivered
pursuant to the BCA in which case the Company shall register such shares as soon
as reasonably possible.

2.1.3 Requests for Underwritten Shelf Takedowns. At any time and from time to
time after the Shelf has been declared effective by the Commission, any SLL
Investor Holder may request to sell all or any portion of its Registrable
Securities in an Underwritten Offering that is registered pursuant to the Shelf
(each, an “Underwritten Shelf Takedown”); provided that the Company shall only
be obligated to effect an Underwritten Shelf Takedown if such offering shall
include securities with a total offering price (including piggyback securities
and before deduction of underwriting discounts) reasonably expected to exceed,
in the aggregate, $10.0 million (the “Minimum Takedown Threshold”). All requests
for Underwritten Shelf Takedowns shall be made by giving written notice to the
Company, which shall specify the approximate number of Registrable Securities
proposed to be sold in the Underwritten Shelf Takedown and the expected price
range (net of underwriting discounts and commissions) of such Underwritten Shelf
Takedown. The SLL Investor Holders representing a majority in interest of the
Registrable Securities participating in such offering shall have the right to
select the Underwriters for such offering (which shall consist of one or more
reputable nationally recognized investment banks), subject to the Company’s
prior approval which shall not be unreasonably withheld, conditioned or delayed.
The SLL Investor Holders may collectively demand three Underwritten Shelf
Takedowns in any 365-day period.

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advise the
Company, the participating SLL Investor Holders and the Requesting Holders (if
any) in writing that the dollar amount or number of Registrable Securities that
the participating SLL Investor Holders and the Requesting Holders (if any)
desire to sell, taken together with all other Common Shares or other equity
securities that the Company desires to sell and all other Common Shares or other
equity securities, if any, that have been requested to be sold in such
Underwritten Offering pursuant to separate written contractual piggyback
registration rights held by any other shareholders, exceeds the maximum dollar
amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the SLL Investor Holders; (ii) second, the Registrable Securities of the

 

6



--------------------------------------------------------------------------------

Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Requesting Holder has requested be included in
such Underwritten Shelf Takedown) that can be sold without exceeding the Maximum
Number of Securities; (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Common Shares or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities; and (iv) fourth,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (i), (ii) and (iii), the Common Shares or other equity
securities of other persons or entities that the Company is obligated to include
in such Underwritten Offering pursuant to separate written contractual
arrangements with such persons and that can be sold without exceeding the
Maximum Number of Securities.

2.1.5 Withdrawal. The SLL Investor Holders shall have the right to withdraw from
a Shelf Takedown for any or no reason whatsoever upon written notification (a
“Withdrawal Notice”) to the Company and the Underwriter or Underwriters (if any)
of their intention to withdraw from such Shelf Takedown. If withdrawn, a demand
for an Underwritten Shelf Takedown shall constitute a demand for an Underwritten
Shelf Takedown for purposes of subsection 2.1.3, unless either (i) such
withdrawal occurs during a period the Company has deferred taking action
pursuant to Section 3.4 hereof or (ii) the SLL Investor Holders reimburse the
Company for all Registration Expenses with respect to such Underwritten Shelf
Takedown. Following the receipt of any Withdrawal Notice, the Company shall
promptly forward such Withdrawal Notice to any other Holders that had elected to
participate in such Shelf Takedown. Notwithstanding anything to the contrary in
this Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with a Shelf Takedown prior to its withdrawal under this
subsection 2.1.5, other than if the SLL Investor Holders elect to pay such
Registration Expenses pursuant to the second sentence of this subsection 2.1.5.

2.2 Piggyback Registration.

2.2.1 Piggyback Rights. If the Company or the SLL Investor Holders propose to
conduct a registered offering of, or if the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities of the Company, or securities or other obligations exercisable
or exchangeable for, or convertible into equity securities of the Company, for
its own account or for the account of equity holders of the Company (including,
without limitation, an Underwritten Shelf Takedown pursuant to subsection 2.1.3
hereof), other than a Registration Statement (or any registered offering with
respect thereto) (i) filed in connection with any employee stock option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to the
Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
offering to all of the Holders as soon as practicable but not less than five
days before the anticipated filing date of such Registration Statement or, in
the case of an Underwritten Offering pursuant to a Shelf Registration, the
launch date of such offering, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders the opportunity to
include in such registered offering such number of Registrable Securities as
such Holders may request in writing within three days after receipt of

 

7



--------------------------------------------------------------------------------

such written notice (such registered offering, a “Piggyback Registration”). The
Company shall, in good faith, cause such Registrable Securities to be included
in such Piggyback Registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
registered offering and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. The inclusion of any Holder’s Registrable Securities in a Piggyback
Registration shall be subject to such Holder’s agreement to enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering. The Holders, other than SLL Investor Holders and
Third Party Investors, shall have rights to Piggyback Registration under this
subsection 2.2.1 only for so long as (i) the beneficial owner of such
Registrable Securities (with respect to such Holder’s Registrable Securities,
the “Holder Representative”) is a member of the board of directors of the
Company and (ii)(a) the Underwritten Shelf Takedown subject to such Piggyback
Registration includes a roadshow pursuant to subsection 3.1.15 or (b) the
Underwritten Shelf Takedown subject to such Piggyback Registration subjects such
Holders to a lock-up in excess of 45 days from the date of pricing such
offering, and any notice requirement set forth in this subsection 2.2.1 shall,
with respect to such Holders, be satisfied by delivery of such applicable notice
to the applicable Holder Representative in lieu of the applicable Holder.

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders participating in the
Piggyback Registration in writing that the dollar amount or number of the Common
Shares or other equity securities that the Company desires to sell, taken
together with (i) the Common Shares or other equity securities, if any, as to
which Registration or a registered offering has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders hereunder, (ii) the Common Shares or other equity securities, if
any, as to which registration has been requested pursuant to Section 2.2 hereof,
and (iii) the Common Shares or other equity securities, if any, as to which
Registration has been requested pursuant to separate written contractual
piggyback registration rights of other shareholders of the Company, exceeds the
Maximum Number of Securities, then:

(a) If the Registration or registered offering is undertaken for the Company’s
account, the Company shall include in any such Registration or registered
offering (A) first, the Common Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof, pro rata based on the respective number of
Registrable Securities requested be included in such offering (with the
Registrable Securities of all participating SLL Investor Holders taken together
as one Holder), which can be sold without exceeding the Maximum Number of
Securities; and (C) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A) and (B), the Common Shares
or other equity securities, if any, as to which Registration has been requested
pursuant to written contractual piggyback registration rights of other
shareholders of the Company, which can be sold without exceeding the Maximum
Number of Securities;

 

8



--------------------------------------------------------------------------------

(b) If the Registration or registered offering is pursuant to a request by
persons or entities other than the SLL Investor Holders, then the Company shall
include in any such Registration or registered offering (A) first, the Common
Shares or other equity securities, if any, of such requesting persons or
entities which can be sold without exceeding the Maximum Number of Securities;
(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), the Registrable Securities of Holders
exercising their rights to register their Registrable Securities pursuant to
subsection 2.2.1, pro rata based on the number of Registrable Securities that
each Holder has requested be included in such Underwritten Offering (with the
Registrable Securities of all participating SLL Investor Holders taken together
as one Holder), which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Common Shares or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (D) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B) and (C), the Common Shares or other equity securities
for the account of other persons or entities that the Company is obligated to
register pursuant to separate written contractual piggyback registration rights
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration or, in the
case of a Piggyback Registration pursuant to a Shelf Registration, the filing of
the applicable “red herring” prospectus or prospectus supplement with respect to
such Piggyback Registration used for marketing such transaction. The Company
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Registration Statement filed with the Commission in connection with a
Piggyback Registration (which, in no circumstance, shall include the Shelf) at
any time prior to the effectiveness of such Registration Statement.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with the
Piggyback Registration prior to its withdrawal under this subsection 2.2.3.

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, subject
to subsection 2.1.5, any Piggyback Registration effected pursuant to Section 2.2
hereof shall not be counted as a demand for an Underwritten Shelf Takedown under
subsection 2.1.3 hereof.

2.3 Restrictions on Transfer. In connection with any Underwritten Offering of
equity securities of the Company, each Holder agrees that it shall not transfer
any Common Shares (other than those included in such offering pursuant to this
Agreement), without the prior written consent of the Company, during the seven
days prior to and the 90-day period beginning on the date of pricing of such
offering, except in the event the Underwriter managing the offering

 

9



--------------------------------------------------------------------------------

otherwise agrees by written consent. Each Holder agrees to execute a customary
lock-up agreement in favor of the Underwriters to such effect (in each case on
substantially the same terms and conditions as all such Holders).
Notwithstanding the foregoing, with respect to an Underwritten Offering, a
Holder shall not be subject to this Section 2.3 with respect to an Underwritten
Offering unless each shareholder of the Company that (together with their
Affiliates) hold at least 5% of the issued and outstanding Common Shares and
each of the Company’s directors and officers have executed a lock-up agreement
on terms at least as restrictive with respect to such Underwritten Offering as
requested of the Holders. A Holder’s obligations under the second sentence of
this Section 2.3 shall only apply for so long as such Holder (together with its
Affiliates) holds at least 5% of the issued and outstanding Common Shares.

ARTICLE III

COMPANY PROCEDURES

3.1 General Procedures. In connection with effecting any Shelf Registration
and/or Shelf Takedown, the Company shall use its best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as possible:

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by any Holder that holds at least five percent
of the Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3 prior to filing a Registration Statement or Prospectus, furnish without
charge to the Underwriters, if any, and the Holders of Registrable Securities
included in such Registration, and such Holders’ legal counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as the Underwriters and the Holders of Registrable Securities included
in such Registration or the legal counsel for any such Holders may request in
order to facilitate the disposition of the Registrable Securities owned by such
Holders;

 

10



--------------------------------------------------------------------------------

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request (or provide evidence satisfactory to such Holders that
the Registrable Securities are exempt from such registration or qualification)
and (ii) take such action necessary to cause such Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement (other than the Warrants issued pursuant to the
Investment Agreement);

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

3.1.8 at least five days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus furnish a draft thereof to each seller of
such Registrable Securities or its counsel (excluding any exhibits thereto and
any filing made under the Exchange Act that is to be incorporated by reference
therein);

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10 permit a representative of the the SLL Investor Holders, the
Underwriters, if any, and any attorney or accountant retained by the SLL
Investor Holders or Underwriter to participate, at each such person’s own
expense, in the preparation of the Registration Statement, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with the Registration; provided, however, that such representatives
or Underwriters agree to confidentiality arrangements reasonably satisfactory to
the Company, prior to the release or disclosure of any such information;

 

11



--------------------------------------------------------------------------------

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering which the
participating Holders may rely on, in customary form and covering such matters
of the type customarily covered by “cold comfort” letters as the managing
Underwriter may reasonably request, and reasonably satisfactory to a majority in
interest of the participating Holders;

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the
participating Holders, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as the
participating Holders, placement agent, sales agent, or Underwriter may
reasonably request and as are customarily included in such opinions and negative
assurance letters, and reasonably satisfactory to a majority in interest of the
participating Holders;

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

3.1.15 if an Underwritten Offering involves Registrable Securities with a total
offering price (including piggyback securities and before deduction of
underwriting discounts) reasonably expected to exceed, in the aggregate,
$35.0 million, use its reasonable efforts to make available senior executives of
the Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in such Underwritten Offering; and

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

 

12



--------------------------------------------------------------------------------

3.3 Requirements for Participation in Underwritten Offerings. Notwithstanding
anything in this Agreement to the contrary, if any Holder does not provide the
Company with its requested Holder Information, the Company may exclude such
Holder’s Registrable Securities from the applicable Registration Statement or
Prospectus if the Company determines, based on the advice of counsel, that such
information is necessary to effect the registration and such Holder continues
thereafter to withhold such information. No person may participate in any
Underwritten Offering for equity securities of the Company pursuant to a
Registration initiated by the Company hereunder unless such person (i) agrees to
sell such person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (ii) completes and executes all
customary questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements. Subject to the
minimum thresholds set forth in subsections 2.1.3 and 3.1.15 of this Agreement,
the exclusion of a Holder’s Registrable Securities as a result of this
Section 3.3 shall not affect the registration of the other Registrable
Securities to be included in such Registration.

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than 45 days, determined in good faith by the Company to be necessary
for such purpose; provided that such right to delay or suspend shall be
exercised by the Company not more than two times, which may be consecutive, in
any 12-month period. In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval System shall be deemed to have been furnished
or delivered to the Holders pursuant to this Section 3.5. The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of the Common Shares held by such Holder without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 

13



--------------------------------------------------------------------------------

3.6 Other Obligations. In connection with a sale or transfer of Registrable
Securities exempt from Section 5 of the Securities Act or through any
broker-dealer transactions described in the plan of distribution set forth
within the Prospectus and pursuant to the Registration Statement of which such
Prospectus forms a part, the Company shall, subject to the receipt of the any
customary documentation required from the applicable Holders in connection
therewith, (i) promptly instruct its transfer agent to remove any restrictive
legends applicable to the Registrable Securities being sold or transferred and
(ii) cause its legal counsel to deliver the necessary legal opinions, if any, to
the transfer agent in connection with the instruction under subclause (i). In
addition, the Company shall cooperate reasonably with, and take such customary
actions as may reasonably be requested by the Holders, in connection with the
aforementioned sales or transfers; provided, however, that the Company shall
have no obligation to participate in any “road shows” or assist with the
preparation of any offering memoranda or related documentation with respect to
any sale or transfer of Registrable Securities in any transaction that does not
constitute an Underwritten Offering.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors and officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the

 

14



--------------------------------------------------------------------------------

statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder participating in an offering also agrees to make such provisions as
are reasonably requested by any indemnified party for contribution to such party
in the event the Company’s or such Holder’s indemnification is unavailable for
any reason.

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference

 

15



--------------------------------------------------------------------------------

to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: 770 South Dixie
Highway, #200, Coral Gables, Florida 33146 or by email to
StephenL@onespaworld.com, and, if to any Holder, at such Holder’s address or
facsimile number as set forth in the Company’s books and records. Any party may
change its address for notice at any time and from time to time by written
notice to the other parties hereto, and such change of address shall become
effective 30 days after delivery of such notice as provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

5.2.2 The Holders may assign or delegate its rights, duties or obligations under
this Agreement, in whole or in part, to (a) in the case of the SLL Investor
Holders, collectively, to up to five Permitted Transferees, provided, however,
that each such Permitted Transferee holds, after giving effect to such
assignment or delegation, at least five percent of the then-outstanding Common
Shares, (b) an Affiliate of such Holder, (c) direct and/or indirect equity
holders of such Holder or (d) any person with the prior written consent of the
Company. No other Holder may assign or delegate its rights, duties or
obligations under this Agreement.

 

16



--------------------------------------------------------------------------------

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders.

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (I) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

5.5 TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

5.6 Amendments and Modifications. Upon the written consent of the Company and a
majority in interest of the SLL Investor Holders, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding

 

17



--------------------------------------------------------------------------------

the foregoing, any amendment hereto or waiver hereof that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so adversely affected or
a majority in interest of the group of such Holders so adversely affected, as
applicable. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

5.7 Other Registration Rights. Other than the registration rights conferred in
certain subscription agreements with respect to equity securities of the Company
issued in connection with the closing of the transactions contemplated by the
BCA, the Company represents and warrants that no person, other than a Holder of
Registrable Securities, has any right to require the Company to register any
securities of the Company for sale or to include such securities of the Company
in any Registration Statement filed by the Company for the sale of securities
for its own account or for the account of any other person. Further, the Company
represents and warrants that this Agreement supersedes any other registration
rights agreement or agreement with similar terms and conditions and in the event
of a conflict between any such agreement or agreements and this Agreement, the
terms of this Agreement shall prevail.

5.8 Term. This Agreement shall terminate with respect to any Holder on the date
that such Holder no longer holds any Registrable Securities; provided, however,
that if after such termination, a Holder is issued Deferred Shares (as defined
in the BCA) in accordance with the terms of the BCA, such Deferred Shares shall
be treated as Registrable Securities under this Agreement and such Holder shall
be entitled to all of the rights under this Agreement with respect to such
Deferred Shares. The provisions of Section 3.5 and Article IV shall survive any
termination.

5.9 Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder, including,
without limitation, for purposes of Section 5.8 hereof.

5.10 Adjustments. If, and as often as, there are any changes in the Common
Shares by way of stock split, stock dividend, combination or reclassification,
or through merger, consolidation, reorganization, recapitalization or sale, or
by any other means, appropriate adjustment shall be made in the provisions of
this Agreement, as may be required, so that the rights, privileges, duties and
obligations hereunder shall continue with respect to the Common Shares as so
changed.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: ONESPAWORLD HOLDINGS LIMITED By:  

             

  Name: Stephen Lazarus   Title: Chief Financial Officer SLL: STEINER LEISURE
LIMITED By:  

 

  Name:   Title: OTHER HOLDERS: ANDREW R. HEYER

             

HARRIS REID HEYER TRUST By:  

 

  Name:   Title: HEYER INVESTMENT MANAGEMENT, LLC By:  

 

  Name:   Title:

 

[Signature Page to Second Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

JAMES HEYER TRUST By:  

         

  Name:   Title: STIEFLER TRUST U/T/D 5/31/07 By:  

 

  Name:   Title: PETER JUSTIN HEYER TRUST By:  

 

  Name:   Title: STEVEN J. HEYER

 

WALTER F. MCLALLEN

 

 

[Signature Page to Second Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

WILLIAM HEYER TRUST By:  

         

  Name:   Title: THE KATE J HEYER 2013 TRUST, DATED DECEMBER 5, 2013, ANDREW R.
HEYER, AS TRUSTEE By:  

 

  Name:   Title: THE DAVID H HEYER 2013 TRUST DATED DECEMBER 5, 2013, ANDREW R.
HEYER, AS TRUSTEE By:  

 

  Name:   Title: [THIRD PARTY INVESTORS] By:  

 

  Name:   Title:

 

[Signature Page to Second Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GOVERNANCE AGREEMENT



--------------------------------------------------------------------------------

Confidential

Final Form

GOVERNANCE AGREEMENT

This Governance Agreement (this “Agreement”) is made as of [•], 2020, by and
among OneSpaWorld Holdings Limited, an international business company
incorporated under the laws of the Commonwealth of The Bahamas (the “Company”),
Steiner Leisure Limited, an international business company incorporated under
the laws of the Commonwealth of The Bahamas (“Steiner Leisure”), each other
Person that becomes party to this Agreement after the date hereof in accordance
with the terms hereof as an SLL Investor Holder Party and, solely for purposes
of Section 18 and any other provisions herein to the extent relating thereto,
Haymaker Acquisition Corp., a Delaware corporation (“HYAC”). All of the
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Investment Agreement (as defined below).

WHEREAS, the Company, HYAC, and Steiner Leisure entered into that certain
Director Designation Agreement, dated as of November 1, 2018 (the “Prior
Agreement”);

WHEREAS, the Company, Steiner Leisure and each other Investor party thereto
entered into that certain Investment Agreement, dated as of April [•], 2020 (as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms, the “Investment Agreement”) whereby, among other
things, Steiner Leisure and such other Investors will acquire or will otherwise
be issued, as applicable, the Acquired Securities on the terms and subject to
the conditions contained therein;

WHEREAS, pursuant to the Investment Agreement, the parties hereto are required
to enter into this Agreement at the Closing;

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain covenants and agreements with respect to the board of directors of the
Company (the “Company Board”) and certain other governance matters with respect
to the Company, in each case, on the terms and subject to the conditions
contained in this Agreement; and

WHEREAS, the parties hereto desire for this Agreement to supersede the Prior
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Steiner Directors.

(a) Upon the terms and subject to the conditions of this Agreement, from and
after the Closing, the Company will take all necessary and desirable actions
within its control (including calling meetings of the Company Board and the
shareholders and recommending, supporting and soliciting proxies), such that:

(i) from and after the Closing and for so long as the SLL Investor Holders, in
the aggregate, beneficially own at least 15.00% of the issued and outstanding
Company Common Shares, the Majority SLL Investor Holders shall have the right,
but not the obligation, to designate one individual to be appointed or
nominated, as the case may be, as a Class B director of the Company Board and
one individual to be appointed or nominated, as the case may be, as a Class C
director of the Company Board, or if the Company Board does not contain classes,
two (2) individuals to be appointed or nominated, as the case may be, as
directors of the Company Board; and



--------------------------------------------------------------------------------

(ii) from and after the time at which the ownership threshold set forth in
clause (i) of this Section 1(a) is no longer satisfied and for so long as the
SLL Investor Holders, in the aggregate, beneficially own at least 5.00% of the
issued and outstanding Company Common Shares, the Majority SLL Investor Holders
shall have the right, but not the obligation, to designate one individual to be
appointed or nominated, as the case may be, as a Class B director or Class C
director of the Company Board, or if the Company Board does not contain classes,
as directors of the Company Board.

If the ownership threshold(s) set forth in clauses (i) and/or (ii) of this
Section 1(a) is or are, as applicable, no longer satisfied, then the Steiner
Representative shall, and shall cause each other SLL Investor Holder to, take
all actions necessary and desirable within its control to cause the requisite
number of Steiner Directors to, as promptly as practical thereafter (and in any
event within five (5) Business Days), deliver a resignation letter to the
Nominating Committee for purposes of this paragraph, determined based on the
number of directors that would need to resign in order for the number of Steiner
Directors to match the number of directors that the Majority SLL Investor
Holders then have the right to designate pursuant to this Section 1(a); provided
that if the ownership threshold set forth in clause (i) of this Section 1(a) is
no longer satisfied prior to the end of the Non-Continuing Class C Director
Term, then the Non-Continuing Class C Steiner Director shall (if then-serving as
a director) be one of the Steiner Directors that submits his or her resignation
to the Nominating Committee and, for the avoidance of doubt, one of the
Specified Steiner Directors shall remain on the Company Board. The Majority SLL
Investor Holders shall, in their sole discretion, determine which Steiner
Directors will deliver his or her resignation as required pursuant to the
immediately preceding sentence, and any such resignation delivered pursuant to
the immediately preceding sentence must be either accepted or rejected by the
Nominating Committee within ten (10) Business Days of receipt thereof (it being
understood and agreed that (A) if the Nominating Committee does not accept such
resignation within such ten (10) Business Day period, then, unless such
resignation specifically states that it supersedes this proviso, the Nominating
Committee shall be deemed to have rejected such resignation and (B) the
Nominating Committee may accept such resignation, effective as of a later
specified date or event, unless such resignation specifically states that it
supersedes this proviso, is not conditioned on acceptance by the Nominating
Committee, and will be effective immediately). For illustrative purposes only,
if the SLL Investor Holders, in the aggregate, beneficially own 16% of the
issued and outstanding Common Shares on the date that is nine (9) months after
the date hereof and, immediately after giving effect to a transfer of Common
Shares as of such date, would beneficially own 6% of the issued and outstanding
Common Shares, then the Steiner Representative and the other SLL Investor
Holders shall cause one (1) Specified Steiner Director and the Non-Continuing
Class C Steiner Director to deliver a resignation letter as provided in this
paragraph.

 

2



--------------------------------------------------------------------------------

(b) If a vacancy on the Company Board occurs because of the death, disability,
disqualification, resignation, or removal of any Specified Steiner Director by
the Majority SLL Investor Holders or any Specified Steiner Director ceases to be
on the Company Board for any other reason, then the Majority SLL Investor
Holders shall, so long as the Majority SLL Investor Holders are entitled to
designate an individual to such director position for appointment or nomination,
as applicable, pursuant to Section 1(a), be entitled to designate an individual
to fill such director position by giving written notice to the Company, and the
Company shall, within ten (10) days of such designation, take all necessary and
desirable actions so that such director position is filled with such individual
designated in writing pursuant to this Section 1(b) within such ten (10) day
period. Notwithstanding anything to the contrary in this Agreement, the
Investment Agreement or the Governing Documents of Company, subject to
Section 1(d), neither the Company Board nor any other Person (other than the
Majority SLL Investor Holders pursuant to this Section 1(b)) may appoint, elect
or designate any Person to fill any such director position described in the
preceding sentence.

(c) If a vacancy on the Company Board occurs because of the death, disability,
disqualification, resignation, or removal of the Non-Continuing Class C Steiner
Director by the Majority SLL Investor Holders prior to the end of the
Non-Continuing Class C Director Term or the Non-Continuing Class C Steiner
Director ceases to be on the Company Board for any other reason prior to the
earlier of (i) the end of the Non-Continuing Class C Director Term and (ii) the
time at which the ownership threshold set forth in Section 1(a)(i) is no longer
satisfied, then the Majority SLL Investor Holders shall be entitled to designate
an individual to fill such director position for the remainder of the
Non-Continuing Class C Director Term by giving written notice to the Company,
and the Company shall, within ten (10) days of such designation, take all
necessary and desirable actions so that such director position is filled with
such individual designated in writing pursuant to this Section 1(c) within such
ten (10) day period. Notwithstanding anything to the contrary in this Agreement,
the Investment Agreement or the Governing Documents of Company, subject to
Section 1(d), neither the Company Board nor any other Person (other than the
Majority SLL Investor Holders pursuant to this Section 1(c)) may appoint, elect
or designate any Person to fill any such director position described in the
preceding sentence. Notwithstanding anything to the contrary contained herein,
the Company Board (and/or the Nominating Committee) shall determine in its sole
discretion whether or not to nominate the individual (if any) then serving as
the Non-Continuing Class C Steiner Director for re-election at the 2022 annual
meeting of the Company’s shareholders; provided, that, for the avoidance of
doubt, this sentence shall not limit or affect the Majority SLL Investor
Holders’ rights to designate such individual to serve as a Specified Steiner
Director.

(d) If an individual designated by the Majority SLL Investor Holders is not
appointed, nominated or elected pursuant to Section 1(a) through (c) or this
Section 1(d) because of such individual’s death, disability, disqualification or
withdrawal as a designee or nominee or for any other reason (other than as a
result of the Majority SLL Investor

 

3



--------------------------------------------------------------------------------

Holders ceasing to be entitled to designate such individual pursuant to the
other applicable provisions of Section 1), then the Majority SLL Investor
Holders shall be entitled to designate a replacement to fill such director
position by giving written notice to the Company, and the Company will, within
ten (10) days of such designation, take all necessary and desirable actions so
that such director position is filled with such person designated in writing
pursuant to this Section 1(d) within such ten (10) day period. Notwithstanding
anything to the contrary in this Agreement, the Investment Agreement or the
Governing Documents of the Company, neither the Company Board nor any other
Person (other than the Majority SLL Investor Holders pursuant to this
Section 1(d)) may appoint, elect or designate any Person to fill any such
director position described in the preceding sentence.

(e) As promptly as reasonably practicable following the request of any Steiner
Director, the Company shall enter into an indemnification agreement with such
Steiner Director, in the form entered into with the other members of the Company
Board or, if not entered into by other members of the Company Board, a customary
form. The Company shall pay the reasonable, documented and out-of-pocket
expenses incurred by each Steiner Director related to his or her service to the
Company, including attending meetings of the Company Board or any committee or
sub-committee thereof or events attended on behalf of the Company or any of its
Subsidiaries at the Company’s request.

(f) From and after the Closing and for so long as the SLL Investor Holders, in
the aggregate, beneficially own at least 15.00% of the issued and outstanding
Company Common Shares, the Company will, promptly upon (and in any event within
five (5) Business Days (or within ten Business Days if any change requested by
the Majority SLL Investor Holders would require any change to the composition of
such committee other than the replacement of one Steiner Director with another
Steiner Director) of) the written request of the Majority SLL Investor Holders,
take all necessary and desirable actions within its control, so that the
composition of each committee of the Company Board (other than any special
committee with responsibility for a matter with respect to which any Steiner
Person would have a conflict of interest or would not be disinterested) is
comprised of a number of Steiner Directors in proportion to the number of
Steiner Directors then serving on the Company Board as compared to the aggregate
number of directors then serving on the Company Board (rounded up to the nearest
whole number of directors, unless such rounding would result in a majority of
any committee being comprised of Steiner Directors), with the Steiner Directors
serving on each such committee at any time being determined in the sole
discretion of the Majority SLL Investor Holders as provided in any such written
request, unless the committee membership of such Steiner Director(s) would
(together with any combination of non-Steiner Directors) violate the Listing
Rules, the rules or regulations of the U.S. Securities and Exchange Commission,
or applicable law based on a good faith determination of the Company Board
(after consultation with applicable outside legal counsel). Without limiting the
rights of the Majority SLL Investor Holders pursuant to the immediately
preceding sentence, from and after the Closing and for so long as the SLL
Investor Holders, in the aggregate, beneficially own at least 15.00% of the
issued and outstanding Company Common Shares, if a committee of the Company
Board (other than any special committee with responsibility for a matter with
respect to which any Steiner Person would have a conflict of interest or would
not be disinterested)

 

4



--------------------------------------------------------------------------------

does not have a Steiner Director as a member as of any determination time, then
the Majority SLL Investor Holders shall be entitled to designate a Steiner
Director (a “Steiner Committee Observer”) who shall be entitled to attend all
meetings of such committee in a non-voting capacity, by giving written notice to
the Company Board. The Company or the committee of the Board on which such
Steiner Director is a Steiner Committee Observer shall simultaneously provide
(or cause to be provided) to such Steiner Committee Observer copies of all
notices, consents, minutes and other materials that are provided to the members
of such committee of the Company Board. A Steiner Committee Observer may be
removed and/or, subject to the ownership thresholds required to appoint a
Steiner Committee Observer, replaced at any time by the Majority SLL Investor
Holders upon written notice to the Company Board of the same, and if after the
appointment of a Steiner Committee Observer, a Steiner Director becomes a member
of a committee of the Board, then such Steiner Committee Member shall no longer
be entitled to serve as a Steiner Committee Observer for so long as a Steiner
Director is a member of such committee.

(g) For so long as any Steiner Director serves as a director of the Company, the
Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Steiner Director as and to the extent
consistent with applicable law, including but not limited to under the Governing
Documents of the Company (whether such right is contained in the Governing
Documents of the Company or another document) (except to the extent such
amendment or alteration permits the Company to provide broader indemnification
or exculpation rights on a retroactive basis than permitted prior thereto).

(h) Subject to compliance with the Listing Rules, each Steiner Director may, but
is not required to, qualify as “independent” pursuant to the Listing Rules.

(i) Each Steiner Director who is an employee of L Catterton or any affiliated “L
Catterton” entity (it being understood that portfolio companies of investment
vehicles advised by L Catterton (or advised by affiliates of L Catterton) shall
not be considered an “affiliated “L Catterton” entity”) will have the option, in
his or her sole discretion, to receive cash in lieu of any Equity Securities as
compensation for his or her service as a director, determined based on the
arithmetic average of the volume-weighted average price per Company Common Share
for the period of the five (5) consecutive trading days ending on the trading
day immediately preceding the date of such payment.

Section 2. Negative Covenants.

(a) From and after the Closing, for so long as the SLL Investor Holders, in the
aggregate, beneficially own at least 15.00% of the issued and outstanding
Company Common Shares, the Company shall not, and shall cause each of its
Subsidiaries not to, in each case, without the prior written consent of the
Majority SLL Investor Holders (such written consent to be given in the sole and
absolute discretion of the Majority SLL Investor Holders):

(i) amend, waive, rescind or otherwise modify any provision of the Governing
Documents of the Company or any of its Subsidiaries in a manner that adversely
affects any of the rights of the SLL Investor Holders under (A) the Governing
Documents of the Company, (B) this Agreement or (C) any other shareholders’ or
similar agreement between the Company, on the one hand, and any SLL Investor
Holder, on the other hand; provided that the prior written consent of the

 

5



--------------------------------------------------------------------------------

Majority SLL Investor Holders shall not be required pursuant to this
Section 2(a)(i) with respect to any amendment of any provision of the Governing
Documents of the Company or any Subsidiary for purposes of effectuating the
creation or issuance of Equity Securities that have a preference on
distributions or dividends that is senior to the Company Common Shares if (and
only if) such amendment does not result in different economic, liquidity or
similar rights or obligations of the Company Common Shares beneficially owned by
the SLL Investor Holders as compared to those beneficially owned at any time by
any other holders of Company Common Shares (including, for the avoidance of
doubt, those that would be held by any holder upon conversion of any
economically senior Equity Securities);

(ii) enter into, consummate or take any action in furtherance of any
liquidation, dissolution, recapitalization, reorganization, bankruptcy or
similar transaction or event, other than with respect to any immaterial
Subsidiary of the Company;

(iii) (A) increase or decrease the size of the Company Board or (B) except for
the sole purpose of effectuating the SLL Investor Holders’ rights hereunder,
change the classes on which members of the Company Board serve; and

(iv) enter into any agreement (including any amendment or modification to any
existing agreement) with or consummate, directly or indirectly, any transaction
or series of related transactions with (A) any Affiliate of the Company (other
than, in the case of the Company, any of its Subsidiaries or, in the case of any
Subsidiary of the Company, the Company or another Subsidiary of the Company),
(B) any Person that, to the Company’s actual knowledge, is part of a “group”
that beneficially owns at least 5.00% of the issued and outstanding Company
Common Shares, (C) any individual who is or was (since the beginning of the last
fiscal year for which the Company has filed an Annual Report on Form 10-K and
proxy statement, even if such individual does not presently serve in that role)
an officer or director of the Company, or (to the Company’s actual knowledge)
any other Person described in the foregoing clauses (A) or (B) or any nominee
for director of the Company or (D) any Immediate Family Member (to the Company’s
actual knowledge) of any Person described in the foregoing clauses (A) through
(C), in each case other than (1) any agreement or transaction entered into or
effected, as applicable, on arms’ length terms or on an arms’ length basis, as
applicable, that are approved in accordance with the Company’s “Related Party
Transaction Policy” as in effect as of the date hereof (or any successor policy
thereto approved by the Company Board (including at least one Steiner
Director)); provided, however, that in respect of any such transaction or series
of related transactions involving or that could involve aggregate consideration
(whether contingent or otherwise) in excess of $1 million (unless such
transaction(s) are described in any of the following numbered clauses of this
Section 2(a)(iv), in

 

6



--------------------------------------------------------------------------------

which case the requirements of this proviso shall not apply), the Company will
provide prior written notice of such transaction or series of transactions to
the Steiner Representative and, if requested by the Steiner Representative,
deliver an opinion to the Company Board as to the fairness to the Company and/or
the applicable Subsidiary(ies) of the Company issued by an accounting, appraisal
or investment banking firm of national standing, (2) ordinary course director
compensation and expense reimbursement as permitted by the Governing Documents
of the Company or its applicable Subsidiaries and approved by the Compensation
Committee, (3) officer compensation (including severance) and expense
reimbursement approved by the Compensation Committee, (4) director and officer
indemnification agreements approved by the Company Board (or any applicable
committee thereof) and the rights of indemnification and exculpation provided to
directors and officers under the Governing Documents of the Company or any of
its Subsidiaries, (5) any transaction with Steiner Leisure or any Affiliate
thereof, (6) any dividend in respect of (or Company Board-approved, broad-based
repurchases of) Equity Securities permitted by, and in accordance with, the
Governing Documents of the Company; provided, that any such dividend must be
paid on a pro rata basis among holders of Company Common Shares (based on the
number of Company Common Shares held by such holders); (7) any transaction
involving $120,000 or less in a calendar year; (8) redemptions or repurchases of
Equity Securities from terminated employees or officers of the Company or any of
its Subsidiaries in the ordinary course of business pursuant to any Company
contracts or plans in effect as of the date hereof (or pursuant to contracts or
plans entered into after the date hereof that are not prohibited by this
Section 2(a)(iv)); (9) the transactions contemplated by the Investment Agreement
(including the issuance of Equity Securities pursuant thereto); and
(10) transactions pursuant to agreements that were in effect as of the date of
the Investment Agreement.

(b) From and after the Closing, for so long as the SLL Investor Holders, in the
aggregate, beneficially own at least 25.00% of the issued and outstanding
Company Common Shares, the Company shall not, and shall cause each of its
Subsidiaries not to, in each case, without the prior written consent of the
Majority SLL Investor Holders (such written consent to be given in the sole and
absolute discretion of the Majority SLL Investor Holders):

(i) issue (by reclassification or otherwise), or enter into any agreement
providing for the issuance (by reclassification or otherwise) of, any Equity
Securities of the Company or any of its Subsidiaries that have, or may be
entitled to upon the occurrence of any future event (such as conversion,
exchange or exercise thereof), preferences, rights or privileges that are senior
to the Company Common Shares (whether economic or otherwise) that, together with
one or more series of related issuances of Equity Securities of the Company or
any of its Subsidiaries, would require Company Shareholder Approval (whether
upon issuance, conversion, exchange or exercise thereof or otherwise);

(ii) enter into any definitive agreement to effect, or effect, any Company Sale
that would result in net consideration per Company Common Share to the SLL
Investor Holders that is less than $4.00 (subject to adjustment as provided in
Section 10);

 

7



--------------------------------------------------------------------------------

(iii) approve, adopt or enter into any incentive equity or similar plan or amend
or modify any such existing plan if such approval, adoption, entry into,
amendment or modification would require Company Shareholder Approval;

(iv) incur, assume or otherwise become liable for or guarantee (collectively, an
“Incurrence”) any indebtedness for borrowed money (excluding any revolving
credit) if, immediately after giving effect to such Incurrence, the ratio of the
Company’s consolidated aggregate net indebtedness for borrowed money
(interpreted consistently with any similar definition or construct under the
Existing Credit Agreement) would be in excess of four (4) times the Company’s
EBITDA for the most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional indebtedness for borrowed money is Incurred (calculated on a pro
forma basis after giving effect to such Incurrence and the use of the proceeds
therefrom);

(v) enter into any definitive agreement to effect, or effect, (A) any
acquisition (whether in one or more series of transactions and whether by
merger, consolidation, recapitalization, sale, exchange, issuance or transfer of
Equity Securities, by sale, exchange or transfer of assets or otherwise) by the
Company or any of its Subsidiaries that would require Company Shareholder
Approval, or (B) a sale or disposition of all or substantially all of the
Company’s assets determined on a consolidated basis (whether in one or more
series of transactions and whether by sale, exchange or transfer of the
Company’s consolidated assets or otherwise); and

(vi) materially alter the existing principal line of business of the Company and
its Subsidiaries (i.e., the principal line of business as of immediately
following the Closing).

Section 3. Information Rights. In addition to any other information or similar
rights that the SLL Investor Holders may be entitled to as equityholders of a
Bahamian public company, from and after the Closing and so long as the SLL
Investor Holders are entitled to designate an individual on the Company Board
pursuant to Section 1(a), (a) the Company shall simultaneously provide, or cause
to be provided, to Steiner Representative copies of all notices, consents,
minutes and other materials received by the Company Board, and the Steiner
Representative shall be entitled to share all such information with any other
SLL Investor Holders and its and their respective Representatives (collectively,
the “Information Recipients”); provided, that (i) the Company shall not be
obligated to provide any information to the Steiner Representative if the
provision thereof would result in the loss of attorney-client, work product or
similar legal privileges, as reasonably determined based on the advice of the
Company’s counsel (provided, that the Company shall use its reasonable best
efforts to provide or convey such information in a manner without violating such
privilege) and (ii) (A) the Steiner Representative shall (as a condition to
receiving any such information from the Company), and (B) each Information
Recipient shall (as a condition to receiving any information from the Steiner
Representative)

 

8



--------------------------------------------------------------------------------

execute and deliver to the Company (and, in the case of an Information
Recipient, to the Steiner Representative), a customary agreement under which it
agrees to abide by applicable restrictions on the trading of the Company’s
Equity Securities and to keep such information confidential if the Steiner
Representative or such Information Recipient (as applicable) is not already
subject to trading restrictions with respect to the Company’s Equity Securities
and confidentiality obligations with respect to such information that are at
least as restrictive as such customary agreement would require, and (b) the
Company shall use commercially reasonable efforts (it being understood that the
Company shall not have the obligation to incur any out-of-pocket, third party
expenses) to provide the Steiner Representative with such other information and
data in the Company’s possession or control as the Steiner Representative may
reasonably request to assist any SLL Investor Holder in preparing its tax,
regulatory or other similar filings or as otherwise required for administrative
purposes. The Steiner Representative may, in its sole discretion, decline to
receive any information it may otherwise receive pursuant to clause (a) of this
Section 3 upon written notice to the Company (it being understood and agreed
that if the Steiner Representative declines any such information, it shall in no
way affect or limit its right to receive the same information pursuant to this
Section 3 subsequently).

Section 4. D&O Insurance. The Company shall, for so long as any director
designated pursuant to the terms of this Agreement serves as a director of the
Company Board, maintain directors’ and officers’ liability insurance in an
amount determined by the Company Board to be reasonable and customary and that
provides coverage with respect to each such director; provided, that upon such
director ceasing to serve on the Company Board for any reason, the Company shall
take all actions reasonably necessary to extend such directors’ and officers’
liability insurance coverage for a period of not less than six (6) years from
the time at which such director ceases to serve on the Company Board in respect
of any act or omission occurring at or prior to such cessation of service.

Section 5. Definitions and Interpretation.

(a) As used herein, the following terms shall have the following meanings:

“beneficially own” has the meaning ascribed to it in Section 13(d) of the
Exchange Act.

“Company Common Shares” means any series or class of common shares of the
Company (whether voting or non-voting).

“Company Sale” means an acquisition by any Person or “group” (as defined in
Section 13(d)(3) of the Exchange Act) of any Equity Securities (or beneficial
ownership thereof), including rights or options to acquire such ownership,
tender or exchange offer, merger, consolidation, amalgamation, scheme of
arrangement, business combination, issuance, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
the Company or any of its Affiliates, in each case as a result of which such
Person or “group” would (a) beneficially own securities representing more than
50.00% of the Equity Securities by voting power or economic rights (including
upon exercise, exchange or conversion of any other security) of the Company or
(b) acquire the right to designate, appoint or nominate a majority of the
directors of the Company Board.

 

9



--------------------------------------------------------------------------------

“Company Shareholder Approval” means any approval of the shareholders of the
Company required under the Listing Rules or applicable Law (including the Laws
of the Company’s jurisdiction of incorporation).

“EBITDA” means “Consolidated EBITDA”, as defined in the Existing Credit
Agreement, or, if the Existing Credit Agreement is of no further force and
effect, the definition of “Consolidated EBITDA” (or, if no such definition, a
similar construct) under the credit agreement governing the Company’s
senior-most credit facility.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share or equity capital, (b) any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests or other share or equity capital or containing any profit
participation features, (c) any rights or options directly or indirectly to
subscribe for or to purchase any capital stock, membership interests, other
share or equity capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests, other share or equity capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities issued or issuable with
respect to the securities referred to in clauses (a) through (d) above in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

“Existing Credit Agreement” means the First Lien Credit Agreement, dated as of
March 19, 2019, by and among the Company, Dory Intermediate LLC, Dory
Acquisition Sub, Inc., the lenders party thereto and Goldman Sachs Lending
Partners LLC, as the Administrative Agent and as the Collateral Agent, as such
agreement may be further amended, restated, supplemented or otherwise modified
or replaced from time to time in accordance with its terms; provided that if the
Existing Credit Agreement has been terminated and no other credit agreement is
then in effect, then the Existing Credit Agreement shall refer to the Existing
Credit Agreement most recently in effect, as in effect at the time of its
termination or expiration.

“Immediate Family Member” means, with respect to any individual, any child,
stepchild, parent, stepparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law of such individual,
or any Person (other than a tenant or an employee) sharing the household of such
individual.

“Listing Rules” means the listing standards and rules of Nasdaq applicable to
the Company (or, if the Company’s equity securities are listed on another
exchange, such other exchange’s listing standards and rules).

“L Catterton” means Catterton Management Company, L.L.C., a Delaware limited
liability company.

“Majority SLL Investor Holders” means, as of any determination time, the SLL
Investor Holders that beneficially own a majority of the Company Common Shares
beneficially owned by all of the SLL Investor Holders as of such time.

 

10



--------------------------------------------------------------------------------

“Nasdaq” means The NASDAQ Stock Market LLC, or any successor thereto.

“Non-Continuing Class C Director Term” means the period beginning on the date
hereof and ending immediately prior to the 2022 annual meeting of the Company’s
shareholders.

“Non-Continuing Class C Steiner Director” means the Initial Non-Continuing
Class C Steiner Designee and any other individual elected or appointed to the
Company Board that has been designated by the Majority SLL Investor Holders
pursuant to this Agreement to fill the vacancy of such director position.

“Representative” means, with respect to any Person, his, her or its directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives.

“SLL Investor Holders” means, collectively, the Steiner Persons that
beneficially own Company Common Shares as of any determination time.

“SLL Investor Holder Party” means, as of any determination time, any SLL
Investor Holder that is a party to or bound by this Agreement.

“Specified Steiner Directors” the Initial Specified Steiner Directors and any
other individual elected or appointed to the Company Board that has been
designated by the Majority SLL Investor Holders pursuant to this Agreement as a
director of the Company Board (other than the Non-Continuing Class C Steiner
Director). .

“Steiner Person” means Steiner Leisure, L Catterton, and any Affiliate either of
the foregoing.

“Steiner Directors” means, collectively, the Initial Steiner Designees and any
other individual elected or appointed to the Board that has been designated by
the Majority SLL Investor Holders pursuant to this Agreement (whether as a
Specified Steiner Director, a Non-Continuing Class C Steiner Director or, if
there are no classes of the Company Board as of any time, otherwise pursuant to
this Agreement). For the avoidance of doubt, a decrease in the number of
directors that the Majority SLL Investor Holders are entitled to designate
pursuant to Section 1(a) shall not affect an individual’s status as a Steiner
Director for purposes of this Agreement or under the Governing Documents of the
Company.

“Steiner Representative” means, as applicable, Steiner Leisure or any successor
“Steiner Representative” appointed pursuant to Section 22.

(b) Except as otherwise expressly provided in this Agreement, all references to
ownership of the Company Common Shares in this Agreement (including any
reference to the issued and outstanding Company Common Shares) shall (i) mean
the Company Common Shares determined based on the number of issued and
outstanding Common Shares as of any determination time (including, for the
avoidance of doubt, any Company Common Shares acquired by the SLL Investor
Holders prior to or after the Closing,

 

11



--------------------------------------------------------------------------------

including upon exercise of the Warrants) and, for the avoidance of doubt, on a
non-fully diluted basis (e.g., without taking into account any Equity Securities
of the type described in clauses (b) through (d) of the definition thereof
unless and until, in the case of clause (b) and (c) only, any such Equity
Securities are converted into, or exercised or exchanged for, Company Common
Shares) and (ii) shall be deemed to refer to both voting and non-voting Company
Common Shares, collectively as a single class.

(c) All references to “all actions necessary and desirable within its control”
(or words of similar import) shall, when used in reference to the Company, also
include, for the avoidance of doubt, any actions necessary or desirable by the
Company Board and any Subsidiary of the Company, to the extent such actions are
within their control, and subject to applicable law.

(d) The term “this Agreement” means this Governance Agreement together with the
schedules and exhibits hereto, as the same may from time to time be amended,
supplemented or otherwise modified in accordance with the terms hereof. When a
reference is made in this Agreement to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “date hereof” shall refer to the date of this Agreement.
The word “or” shall not be exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
shall not simply mean “if.” All references to “$” mean the lawful currency of
the United States of America. The definitions contained in, or incorporated by
reference into, this Agreement are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such term. Except as specifically stated herein, any
agreement, instrument, statute or Law defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument, statute or Law as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes or Laws) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its successors and permitted assignees of rights and
obligations under this Agreement. Masculine gender shall also include the
feminine and neutral genders, and vice versa. The word “day” means calendar day
unless Business Day is expressly specified. If any action under this Agreement
is required to be done or taken on a day that is not a Business Day, then such
action shall be required to be done or taken not on such day but on the first
succeeding Business Day thereafter.

Section 6. Essential Consideration. The parties hereto acknowledge and agree
that the rights and obligations of the parties hereunder, including under
Section 1 through 4, are given in consideration for the rights and obligations
undertaken under the Investment Agreement, and without limiting the generality
of the foregoing, constitute essential and integral consideration to the parties
hereto for their execution or authorization of the Investment Agreement.

 

12



--------------------------------------------------------------------------------

Section 7. Assignment; Benefit of Parties; Transfer. No party hereto may assign
this Agreement or any of its rights or obligations hereunder and any assignment
hereof will be null and void, except that, at or following the date that any
Steiner Person that is not already party to or bound by this Agreement becomes a
beneficial owner any Company Common Shares, such Steiner Person may become a
party to this Agreement as an SLL Investor Holder Party by executing a joinder
agreement, in substantially the form attached hereto as Exhibit A, and the
Steiner Representative as of any determination may assign its rights under
Section 22 to any other SLL Investor Holder as provided in Section 22. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors, legal representatives and assignees for
the uses and purposes set forth and referred to herein and, for the avoidance of
doubt, any references to the SLL Investor Holders shall, as the context
requires, refer to any permitted assignees of the SLL Investor Holders’ rights
and/or obligations hereunder.

Section 8. Remedies. Except as otherwise expressly provided herein, any and all
remedies provided herein will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party hereto, and
the exercise by a party hereto of any one remedy will not preclude the exercise
of any other remedy. The parties hereto agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that the parties hereto do not perform their respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that the parties hereto shall be entitled to seek an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking and without proof
of damages and this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief when expressly available pursuant to the terms of this Agreement on the
basis that the other parties have an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity.

Section 9. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(having obtained electronic delivery confirmation thereof), e-mail (having
obtained electronic delivery confirmation thereof), or by registered or
certified mail (postage prepaid, return receipt requested) to the other parties
hereto as follows:

(a) If to Steiner Leisure, the Steiner Representative, or any of the SLL
Investor Holders party to or bound by this Agreement, to:

c/o Catterton Management Company L.L.C.

599 West Putnam Avenue

Greenwich, CT 06830

Attention:     J. Michael Chu

Marc Magliacano

 

13



--------------------------------------------------------------------------------

Dave McPherson

Facsimile:     (203) 629-4903

E-mail:          Michael.Chu@lcatterton.com

Marc.Magliacano@lcatterton.com

Dave.McPherson@lcatterton.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:     Joshua Kogan, P.C.

Ryan Brissette

Facsimile:     (212) 446-6460

E-mail:         joshua.kogan@kirkland.com

ryan.brissette@kirkland.com

 

  (b)

If to the Company or HYAC, to:

c/o One Spa World LLC

770 South Dixie Highway, #200

Coral Gables, Florida 33146

Attn:             Leonard Fluxman

Stephen Lazarus

Email:           lfluxman@onespaworld.com

slazarus@onespaworld.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, NY 10020

Attention:     Sidney Burke

Stephen Alicanti

Facsimile:     (212) 335-4501

E-mail:         sidney.burke@dlapiper.com

stephen.alicanti@dlapiper.com

or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 10. Adjustments. If, and as often as, there are any changes in the
Company Common Shares by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Company Common Shares as so changed.

 

14



--------------------------------------------------------------------------------

Section 11. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party
hereto.

Section 12. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the parties hereto and their respective successors
and assigns. Notwithstanding anything to the contrary in this Agreement,
(a) each Steiner Director shall be an express third-party beneficiary of the
provisions set forth in Section 1(e) and Section 4 and (b) each SLL Investor
Holder who is not an SLL Investor Holder Party shall be an express third-party
beneficiary of the provisions set forth in Section 1, Section 2 and Section 3.

Section 13. Further Assurances. Each of the parties hereto hereby agrees that it
will, upon request of the Company (in the case of an SLL Investor Holder) and
upon request of the Steiner Representative (in the case of the Company or HYAC)
and without any consideration, hereafter execute and deliver any further
documents, agreements, instruments of assignment, transfer or conveyance and
take such further actions as may be necessary or desirable to effectuate the
purposes hereof.

Section 14. Expenses. Except as otherwise expressly set forth herein or in the
Investment Agreement, each of the parties hereto hereby agrees that each party
hereto shall bear any fees and expenses incurred by or on behalf of, or paid or
payable by, such party as a result of or in connection with this Agreement and
the transactions contemplated herein.

Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile, e-mail, or scanned pages
shall be effective as delivery of a manually executed counterpart to this
Agreement.

Section 16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state or any other jurisdiction.

Section 17. Jurisdiction; Venue; Waiver of Jury Trial.

(a) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction, the
Delaware Superior Court or, if the Delaware Superior Court declines to accept
jurisdiction, any state or federal court within the County of New York in the
State of New York), for the purposes of any Action or other proceeding arising
out of this Agreement and the rights and obligations arising hereunder and
thereunder, and irrevocably and unconditionally waives any objection to the

 

15



--------------------------------------------------------------------------------

laying of venue of any such Action or proceeding in any such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Action or proceeding has been brought in an
inconvenient forum. Each party hereto agrees that service of any process,
summons, notice or document by registered mail to such party’s respective
address set forth in Section 9 shall be effective service of process for any
such Action or proceeding.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS RELATED THERETO. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17(B).

Section 18. Complete Agreement; Inconsistent Agreements. This Agreement,
together with the Investment Agreement and the Governing Documents of the
Company, represent the complete agreement between the parties hereto as to all
matters covered hereby, and supersede any prior agreements or understandings
between the parties. For the avoidance of doubt, the Prior Agreement is
superseded by this Agreement and, upon the execution and delivery hereof, the
Prior Agreement shall automatically, without any further action of any party
hereto or any other Person, terminate and be of no further force and effect. In
the event of any conflict between the terms of this Agreement, on the one hand,
and the Investment Agreement and/or the Governing Documents of the Company, on
the other hand, the terms of this Agreement shall govern and control.

Section 19. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable Law, but if any term or other provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable Law, all other provisions
of this Agreement shall remain in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision of this Agreement is invalid, illegal or
unenforceable under applicable Law, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 20. Amendment and Waiver. Except as otherwise provided herein, (a) no
waiver of any provision of this Agreement shall be effective against any party
hereto unless such waiver is approved in writing by such party and (b) no
modification or amendment of any provision of this Agreement shall be effective
against any party hereto unless such modification or

 

16



--------------------------------------------------------------------------------

amendment is approved in writing by the Company and the Steiner Representative.
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 21. Termination. This Agreement shall terminate, and be of no further
force and effect, upon the earliest to occur of: (a) the consummation of a
Company Sale; (b) mutual written consent of the Company and the Steiner
Representative; and (c) the SLL Investor Holders, in the aggregate, beneficially
own less than 5% of the issued and outstanding Company Common Shares; provided
that the last sentence of Section 1(e), Section 1(g), Section 1(i), Section 4,
and Sections 5 through 22 (to the extent related to the foregoing) shall not
terminate upon the occurrence of the event described in clause (c) and shall
continue to be in full force and effect (notwithstanding clause (c) hereof)
until the time at which a Steiner Director no longer serves as a director of the
Company.

Section 22. Ability to Act on Behalf of the SLL Investor Holders.

(a) The parties hereto acknowledge and agree that Steiner Representative is
hereby appointed, authorized and empowered to act as the representative of the
SLL Investor Holders and as the exclusive agent, proxy and attorney-in-fact for
the SLL Investor Holders for all purposes of this Agreement (including the full
power and authority on behalf of the SLL Investor Holders, as well as the
Majority SLL Investor Holders, as applicable, (i) to execute and deliver any
consents and other documents contemplated by this Agreement and any and all
supplements, amendments, waivers or modification thereto, and otherwise to
consummate the transactions contemplated herein and therein, (ii) to execute and
deliver on behalf of the SLL Investor Holders any amendment or waiver hereto or
to any other agreement contemplated hereunder, (iii) to dispute, compromise,
settle and pay any claims made in connection with this Agreement and (iv) to do
each and every act and exercise any and all rights which the SLL Investor
Holders or the Majority SLL Investor Holders are permitted or required to do or
exercise under this Agreement).

(b) Steiner Leisure shall serve as the initial Steiner Representative until it
assigns its rights and obligations hereunder as the Steiner Representative to
another SLL Investor Holder Party. All power, authority, rights, privileges and
obligations conferred in this Agreement to a Steiner Representative shall apply
to any successor Steiner Representative. The Steiner Representative shall
promptly notify the Company in writing upon any change in the identity of the
Steiner representative. The Company shall be entitled to treat Steiner Leisure
(or any successor Steiner Representative of which the Company has received
notice in accordance with the preceding sentence) as the Steiner Representative
until the Company has received the notice described in the preceding sentence.

(c) The appointment of the Steiner Representative by each Steiner Investor
Holder is coupled with an interest and may not be revoked in whole or in part
(including upon the death or incapacity of the Steiner Representative). Such
appointment shall be binding upon the heirs, executors, administrators, estates,
personal representatives, officers, managers, successors and assigns of each
Steiner Investor Holder. All decisions

 

17



--------------------------------------------------------------------------------

of the Steiner Representative shall be final and binding on all of the Steiner
Investor Holders, and no Steiner Investor Holder shall have the right to object,
dissent, protest or otherwise contest the same. The Company shall be entitled to
rely upon, without independent investigation, any act, notice, instruction or
communication from the Steiner Representative and any document executed by the
Steiner Representative on behalf of the Steiner Investor Holders or Majority SLL
Investor Holders, and the Company shall be fully protected in connection with
any action or inaction taken or omitted to be taken in reliance thereon.

[SIGNATURE PAGES FOLLOW]

 

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

Company: ONESPAWORLD HOLDINGS LIMITED By:

 

 

Name: Title: HYAC, solely for purposes of Section 18 and any other provisions
herein to the extent relating thereto:

 

HAYMAKER ACQUISITION CORP. By:  

                 

Name: Title: Steiner Leisure: STEINER LEISURE LIMITED By:  

                     

Name: Title:

 

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

[To Come]